Exhibit 10.1

 

CREDIT AGREEMENT

 

Dated as of May 28, 2003

 

Among

 

OMNOVA SOLUTIONS INC.

 

as the Borrower

 

THE FINANCIAL INSTITUTIONS NAMED HEREIN

 

as the Lenders

 

BANK ONE, NA

 

as the Agent

 

and

 

BANC ONE CAPITAL MARKETS, INC.

 

as the Lead Arranger and Sole Book Runner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

ARTICLE 1 LOANS AND LETTERS OF CREDIT

   1

1.1

  

Total Facility

   1

1.2

  

Revolving Loans

   1

1.3

  

Letters of Credit

   5

1.4

  

Bank Products

   8

ARTICLE 2 INTEREST AND FEES

   8

2.1

  

Interest.

   8

2.2

  

Continuation and Conversion Elections

   9

2.3

  

Maximum Interest Rate

   10

2.4

  

Fee Letter

   11

2.5

  

Unused Line Fee

   11

2.6

  

Letter of Credit Fee

   11

ARTICLE 3 PAYMENTS AND PREPAYMENTS

   11

3.1

  

Revolving Loans

   11

3.2

  

Termination of Facility

   11

3.3

  

Prepayments of the Loans

   12

3.4

  

Eurodollar Revolving Loan Prepayments

   13

3.5

  

Payments by the Borrower

   13

3.6

  

Payments as Revolving Loans

   13

3.7

  

Apportionment, Application and Reversal of Payments

   13

3.8

  

Indemnity for Returned Payments

   14

3.9

  

Agent’s and Lenders’ Books and Records; Monthly Statements

   14

ARTICLE 4 TAXES, YIELD PROTECTION AND ILLEGALITY

   15

4.1

  

Taxes

   15

4.2

  

Illegality

   16

4.3

  

Increased Costs and Reduction of Return

   16

4.4

  

Funding Losses

   17

4.5

  

Inability to Determine Rates

   17

4.6

  

Certificates of Agent

   18

4.7

  

Survival

   18

ARTICLE 5 BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES

   18

5.1

  

Books and Records

   18

5.2

  

Financial Information

   18

5.3

  

Notices to the Lenders

   21

5.4

  

Appraisals

   23

 

i



--------------------------------------------------------------------------------

ARTICLE 6 GENERAL WARRANTIES AND REPRESENTATIONS

   23

6.1

  

Authorization, Validity, and Enforceability of this Agreement and the Loan
Documents

   23

6.2

  

Validity and Priority of Security Interest

   24

6.3

  

Organization and Qualification

   24

6.4

  

Corporate Name; Prior Transactions

   24

6.5

  

Subsidiaries and Affiliates

   24

6.6

  

Financial Statements and Projections

   25

6.7

  

[Intentionally Deleted]

   25

6.8

  

Solvency

   25

6.9

  

Debt

   25

6.10

  

Distributions

   25

6.11

  

Real Estate; Leases; Liens

   25

6.12

  

Proprietary Rights

   26

6.13

  

Trade Names

   26

6.14

  

Litigation

   26

6.15

  

Labor Disputes

   26

6.16

  

Environmental Laws

   27

6.17

  

No Violation of Law

   28

6.18

  

No Default

   28

6.19

  

ERISA Compliance

   28

6.20

  

Taxes

   29

6.21

  

Regulated Entities

   29

6.22

  

Use of Proceeds; Margin Regulations

   29

6.23

  

Copyrights, Patents, Trademarks and Licenses, etc.

   29

6.24

  

No Material Adverse Change

   29

6.25

  

Full Disclosure

   29

6.26

  

Material Agreements

   30

6.27

  

Bank Accounts

   30

6.28

  

Governmental Authorization

   30

6.29

  

Insurance

   30

6.30

  

Inactive Subsidiaries

   30

6.31

  

Reportable Transaction

   30

ARTICLE 7 AFFIRMATIVE AND NEGATIVE COVENANTS

   30

7.1

  

Taxes and Other Obligations

   30

7.2

  

Legal Existence and Good Standing

   31

7.3

  

Compliance with Law and Agreements; Maintenance of Licenses

   31

7.4

  

Maintenance of Property; Inspection of Property

   31

7.5

  

Insurance

   32

7.6

  

Insurance and Condemnation Proceeds

   32

7.7

  

Environmental Laws.

   33

7.8

  

Compliance with ERISA

   33

7.9

  

Mergers, Consolidations or Sales

   33

7.10

  

Distributions; Capital Change; Restricted Investments

   34

 

ii



--------------------------------------------------------------------------------

7.11

  

Transactions Affecting Collateral or Obligations

   34

7.12

  

Guaranties

   34

7.13

  

Debt

   35

7.14

  

Prepayment

   35

7.15

  

Transactions with Affiliates

   35

7.16

  

Investment Banking and Finder’s Fees

   35

7.17

  

Business Conducted

   36

7.18

  

Liens

   36

7.19

  

Sale and Leaseback Transactions

   36

7.20

  

New Subsidiaries

   36

7.21

  

Fiscal Year

   36

7.22

  

Capital Expenditures

   36

7.23

  

Fixed Charge Coverage Ratio

   36

7.24

  

Minimum Availability

   36

7.25

  

Use of Proceeds

   36

7.26

  

Amendments to Agreements

   37

7.27

  

Inactive Subsidiaries

   37

7.28

  

Bank Accounts

   37

7.29

  

Further Assurances

   37

ARTICLE 8 CONDITIONS OF LENDING

   37

8.1

  

Conditions Precedent to Making of Loans on the Closing Date

   37

8.2

  

Conditions Precedent to Each Loan

   39

ARTICLE 9 DEFAULT; REMEDIES

   40

9.1

  

Events of Default

   40

9.2

  

Remedies

   42

ARTICLE 10 TERM AND TERMINATION

   43

10.1

  

Term and Termination

   43

ARTICLE 11 AMENDMENTS; WAIVERs; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

   44

11.1

  

Amendments and Waivers

   44

11.2

  

Assignments; Participations

   45

ARTICLE 12 THE AGENT

   47

12.1

  

Appointment and Authorization

   47

12.2

  

Delegation of Duties

   48

12.3

  

Liability of Agent

   48

12.4

  

Reliance by Agent

   48

12.5

  

Notice of Default

   49

12.6

  

Credit Decision

   49

 

iii



--------------------------------------------------------------------------------

12.7

  

Indemnification

   49

12.8

  

Agent in Individual Capacity

   50

12.9

  

Successor Agent

   50

12.10

  

Withholding Tax

   50

12.11

  

Collateral Matters

   52

12.12

  

Restrictions on Actions by Lenders; Sharing of Payments

   53

12.13

  

Agency for Perfection

   53

12.14

  

Payments by Agent to Lenders

   53

12.15

  

Settlement

   54

12.16

  

Letters of Credit; Intra-Lender Issues

   57

12.17

  

Concerning the Collateral and the Related Loan Documents

   59

12.18

  

Field Audit and Examination Reports; Disclaimer by Lenders

   59

12.19

  

Relation Among Lenders

   60

ARTICLE 13 MISCELLANEOUS

   60

13.1

  

No Waivers; Cumulative Remedies

   60

13.2

  

Severability

   60

13.3

  

Governing Law; Choice of Forum; Service of Process

   60

13.4

  

WAIVER OF JURY TRIAL

   61

13.5

  

Survival of Representations and Warranties

   62

13.6

  

Other Security and Guaranties

   62

13.7

  

Fees and Expenses

   62

13.8

  

Notices

   63

13.9

  

Waiver of Notices

   64

13.10

  

Binding Effect

   64

13.11

  

Indemnity of the Agent and the Lenders by the Borrower

   64

13.12

  

Limitation of Liability

   65

13.13

  

Final Agreement

   65

13.14

  

Counterparts

   65

13.15

  

Captions

   66

13.16

  

Right of Setoff

   66

13.17

  

Confidentiality

   66

13.18

  

Conflicts with Other Loan Documents

   67

 

iv



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

 

ANNEX A

  –  

DEFINED TERMS

EXHIBIT A-1

  –  

FORM OF REVOLVING LOAN NOTE

EXHIBIT A-2

  –  

FORM OF SWING LINE NOTE

EXHIBIT B

  –  

FORM OF BORROWING BASE CERTIFICATE

EXHIBIT C

  –  

FINANCIAL STATEMENTS

EXHIBIT D

  –  

FORM OF NOTICE OF BORROWING

EXHIBIT E

  –  

FORM OF NOTICE OF CONTINUATION/CONVERSION

EXHIBIT F

  –  

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

SCHEDULE 1.2 – LENDERS’ COMMITMENTS (ANNEX A – DEFINED TERMS)

 

SCHEDULE 6.3 – ORGANIZATION AND QUALIFICATIONS

 

SCHEDULE 6.5 – SUBSIDIARIES AND AFFILIATES

 

SCHEDULE 6.9 – DEBT

 

SCHEDULE 6.11 – REAL ESTATE; LEASES; LIENS

 

SCHEDULE 6.12 – PROPRIETARY RIGHTS

 

SCHEDULE 6.13 – TRADE NAMES

 

SCHEDULE 6.14 – LITIGATION

 

SCHEDULE 6.15 – LABOR DISPUTES

 

SCHEDULE 6.16 – ENVIRONMENTAL LAW

 

SCHEDULE 6.19 – ERISA COMPLIANCE

 

SCHEDULE 6.26 – MATERIAL AGREEMENTS

 

SCHEDULE 6.27 – BANK ACCOUNTS

 

SCHEDULE 6.29 – INSURANCE

 

v



--------------------------------------------------------------------------------

SCHEDULE 6.30 – INACTIVE SUBSIDIARIES

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

This Credit Agreement, dated as of May 28, 2003, (this “Agreement”) among the
financial institutions from time to time parties hereto (such financial
institutions, together with their respective successors and assigns, are
referred to hereinafter each individually as a “Lender” and collectively as the
“Lenders”), Bank One, NA having its principal office at 120 S. LaSalle Street,
Chicago, IL 60603, as agent for the Lenders (in its capacity as agent, the
“Agent”), and OMNOVA Solutions Inc., an Ohio corporation, with offices at 175
Ghent Road, Fairlawn, Ohio 44333 (the “Borrower”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested the Lenders to make available to the
Borrower a revolving line of credit for loans and letters of credit in an amount
not to exceed $100,000,000, which extensions of credit the Borrower will use for
the purposes permitted hereunder;

 

WHEREAS, capitalized terms used in this Agreement and not otherwise defined
herein shall have the meanings ascribed thereto in Annex A which is attached
hereto and incorporated herein; the rules of construction contained therein
shall govern the interpretation of this Agreement, and all Annexes, Exhibits and
Schedules attached hereto are incorporated herein by reference;

 

WHEREAS, the Lenders have agreed to make available to the Borrower a revolving
credit facility upon the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Lenders, the Agent, and the Borrower hereby
agree as follows.

 

ARTICLE 1

LOANS AND LETTERS OF CREDIT

 

1.1 Total Facility. Subject to all of the terms and conditions of this
Agreement, the Lenders agree to make available a total credit facility of up to
$100,000,000 (the “Total Facility”) to the Borrower from time to time during the
term of this Agreement. The Total Facility shall be composed of a revolving line
of credit consisting of Revolving Loans and Letters of Credit described herein.

 

1.2 Revolving Loans.

 

(a) (i) Amounts. Subject to the satisfaction of the conditions precedent set
forth in Article 8, each Lender severally, but not jointly, agrees, upon the
Borrower’s request from time to time on any Business Day during the period from
the Closing Date to the Termination Date, to make revolving loans, including,
without duplication, Swing Line Loans (the “Revolving Loans”) to the Borrower in
amounts not to exceed such Lender’s Pro Rata Share of Availability, except for
Agent Advances. The Lenders, however, in their unanimous discretion, may elect
to make Revolving Loans or issue or arrange to have issued



--------------------------------------------------------------------------------

Letters of Credit in excess of the Borrowing Base on one or more occasions, but
if they do so, neither the Agent nor the Lenders shall be deemed thereby to have
changed the limits of the Borrowing Base or to be obligated to exceed such
limits on any other occasion. If any Borrowing would exceed Availability, the
Lenders may refuse to make or may otherwise restrict the making of Revolving
Loans as the Lenders determine until such excess has been eliminated, subject to
the Agent’s authority, in its sole discretion, to make Agent Advances pursuant
to the terms of Section 1.2(i).

 

(ii) Borrower shall execute and deliver to each Lender a note to evidence the
Revolving Loan of that Lender. Each note shall be in the principal amount of the
Lender’s Pro Rata Share of the Revolving Loan Commitments, dated the date hereof
and substantially in the form of Exhibit A-1 (each a “Revolving Loan Note” and,
collectively, the “Revolving Loan Notes”). Each Revolving Loan Note shall
represent the obligation of Borrower to pay the amount of Lender’s Pro Rata
Share of the Revolving Loan Commitments, or, if less, such Lender’s Pro Rata
Share of the aggregate unpaid principal amount of all Revolving Loans to
Borrower together with interest thereon as prescribed in Section 1.2. The entire
unpaid balance of the Revolving Loan and all other non-contingent Obligations
shall be immediately due and payable in full in immediately available funds on
the Termination Date.

 

(b) Procedure for Borrowing.

 

(1) Each Borrowing shall be made upon the Borrower’s irrevocable written notice
delivered to the Agent in the form of a notice of borrowing (“Notice of
Borrowing”), which must be received by the Agent prior to (i) 12:00 noon
(Chicago time) three Business Days prior to the requested Funding Date, in the
case of Eurodollar Revolving Loans and (ii) 11:00 a.m. (Chicago time) on the
requested Funding Date, in the case of Alternate Base Rate Revolving Loans,
specifying:

 

(A) the amount of the Borrowing, which in the case of a Eurodollar Revolving
Loan must equal or exceed $5,000,000 (and increments of $1,000,000 in excess of
such amount) and which in the case of Alternate Base Rate Revolving Loans must
equal or exceed $100,000 (and increments of $100,000 in excess of that amount);

 

(B) the requested Funding Date, which must be a Business Day;

 

(C) whether the Revolving Loans requested are to be Alternate Base Rate
Revolving Loans or Eurodollar Revolving Loans (and if not specified, it shall be
deemed a request for an Alternate Base Rate Revolving Loan); and

 

(D) the duration of the Interest Period for Eurodollar Revolving Loans (and if
not specified, it shall be deemed a request for an Interest Period of one
month);

 

provided, however, that with respect to the Borrowing to be made on the Closing
Date, such Borrowings will consist of Alternate Base Rate Revolving Loans only.

 

(2) In lieu of delivering a Notice of Borrowing, the Borrower may give the Agent
telephonic notice of such request for advances to the Designated Account on

 

2



--------------------------------------------------------------------------------

or before the deadline set forth above. The Agent at all times shall be entitled
to rely on such telephonic notice in making such Revolving Loans, regardless of
whether any written confirmation is received.

 

(3) The Borrower shall have no right to request a Eurodollar Revolving Loan
while a Default or Event of Default has occurred and is continuing.

 

(c) Reliance upon Authority. Prior to the Closing Date, the Borrower shall
deliver to the Agent, a notice setting forth the account of the Borrower
(“Designated Account”) to which the Agent is authorized to transfer the proceeds
of the Revolving Loans requested hereunder. The Borrower may designate a
replacement account from time to time by written notice. All such Designated
Accounts must be reasonably satisfactory to the Agent. The Agent is entitled to
rely conclusively on any person’s request for Revolving Loans on behalf of the
Borrower, so long as the proceeds thereof are to be transferred to the
Designated Account. The Agent has no duty to verify the identity of any
individual representing himself or herself as a person authorized by the
Borrower to make such requests on its behalf.

 

(d) No Liability. The Agent shall not incur any liability to the Borrower as a
result of acting upon any notice referred to in Sections 1.2(b) and (c), which
the Agent believes in good faith to have been given by an officer or other
person duly authorized by the Borrower to request Revolving Loans on its behalf.
The crediting of Revolving Loans to the Designated Account conclusively
establishes the obligation of the Borrower to repay such Revolving Loans as
provided herein.

 

(e) Notice Irrevocable. Any Notice of Borrowing (or telephonic notice in lieu
thereof) made pursuant to Section 1.2(b) shall be irrevocable. The Borrower
shall be bound to borrow the funds requested therein in accordance therewith.

 

(f) Agent’s Election. Promptly after receipt of a Notice of Borrowing (or
telephonic notice in lieu thereof), the Agent shall elect to have the terms of
Section 1.2(g) or the terms of Section 1.2(h) apply to such requested Borrowing.
If the Bank declines in its sole discretion to make a Swing Line Loan pursuant
to Section 1.2(h), the terms of Section 1.2(g) shall apply to the requested
Borrowing.

 

(g) Making of Revolving Loans. If Agent elects to have the terms of this Section
1.2(g) apply to a requested Borrowing, then promptly after receipt of a Notice
of Borrowing or telephonic notice in lieu thereof, the Agent shall notify the
Lenders by telecopy, telephone or e-mail of the requested Borrowing. Each Lender
shall transfer its Pro Rata Share of the requested Borrowing available to the
Agent in immediately available funds, to the account from time to time
designated by Agent, not later than 12:00 noon (Chicago time) on the applicable
Funding Date. After the Agent’s receipt of all proceeds of such Revolving Loans,
the Agent shall make the proceeds of such Revolving Loans available to the
Borrower on the applicable Funding Date by transferring same day funds to the
account designated by the Borrower; provided, however, that the amount of
Revolving Loans so made on any date shall not exceed the Availability on such
date.

 

3



--------------------------------------------------------------------------------

(h) Making of Swing Line Loans.

 

(A) If Agent elects, with the consent of the Bank, to have the terms of this
Section 1.2(h) apply to a requested Borrowing, the Bank shall make a Revolving
Loan in the amount of that Borrowing available to the Borrower on the applicable
Funding Date by transferring same day funds to Borrower’s Designated Account.
Each Revolving Loan made solely by the Bank pursuant to this Section is herein
referred to as a “Swing Line Loan,” and such Revolving Loans are collectively
referred to as the “Swing Line Loans.” Each Swing Line Loan shall be subject to
all the terms and conditions applicable to other Revolving Loans except that all
payments thereon shall be payable to the Bank solely for its own account. The
aggregate amount of Swing Line Loans outstanding at any time shall not exceed
$10,000,000 (the “Swing Line Commitment”). The Agent shall not request the Bank
to make any Swing Line Loan if (1) the Agent has received written notice from
any Lender that one or more of the applicable conditions precedent set forth in
Article 8 will not be satisfied on the requested Funding Date for the applicable
Borrowing, or (2) the requested Borrowing would exceed Availability on that
Funding Date.

 

(B) The Swing Line Loans shall be secured by the Agent’s Liens in and to the
Collateral and shall constitute Alternate Base Rate Revolving Loans and
Obligations hereunder.

 

(C) Borrower shall execute and deliver to the Bank a promissory note to evidence
the Swing Line Commitment. Such note shall be in the principal amount of the
Swing Line Commitment of the Bank, dated the Closing Date and substantially in
the form of Exhibit A-2 (the “Swing Line Note”). The Swing Line Note shall
represent the obligation of Borrower to pay the amount of the Swing Line
Commitment or, if less, the aggregate unpaid principal amount of all Swing Line
Loans made to Borrower together with interest thereon as prescribed in Section
2.1.

 

(i) Agent Advances.

 

(A) Subject to the limitations set forth below, the Agent is authorized by the
Borrower and the Lenders, from time to time in the Agent’s sole discretion, (A)
after the occurrence of a Default or an Event of Default, or (B) at any time
that any of the other conditions precedent set forth in Article 8 have not been
satisfied, to make Alternate Base Rate Revolving Loans to the Borrower on behalf
of the Lenders in an aggregate amount outstanding at any time not to exceed
$5,000,000 (but not to exceed the Maximum Revolver Amount) which the Agent, in
its reasonable business judgment, deems necessary or desirable (1) to preserve
or protect the Collateral, or any portion thereof, (2) to enhance the likelihood
of, or maximize the amount of, repayment of the Loans and other Obligations, or
(3) to pay any other amount chargeable to the Borrower pursuant to the terms of
this Agreement, including costs, fees and expenses as described in Section 13.7
(any of such advances are herein referred to as “Agent Advances”); provided,
that the Required Lenders may at any time revoke the Agent’s authorization to
make Agent Advances. Any such revocation must be in writing and shall become
effective prospectively upon the Agent’s receipt thereof.

 

4



--------------------------------------------------------------------------------

(B) The Agent Advances shall be secured by the Agent’s Liens in and to the
Collateral and shall constitute Alternate Base Rate Revolving Loans and
Obligations hereunder.

 

1.3 Letters of Credit.

 

(a) Agreement to Issue or Cause To Issue. Subject to the terms and conditions of
this Agreement, the Agent agrees (i) to cause the Letter of Credit Issuer to
issue for the account of the Borrower one or more commercial/documentary and
standby letters of credit (“Letter of Credit”) and/or (ii) to provide credit
support or other enhancement to a Letter of Credit Issuer acceptable to Agent,
which issues a Letter of Credit for the account of the Borrower (any such credit
support or enhancement being herein referred to as a “Credit Support”) from time
to time during the term of this Agreement.

 

(b) Amounts; Outside Expiration Date. The Agent shall not have any obligation to
issue or cause to be issued any Letter of Credit or to provide Credit Support
for any Letter of Credit at any time if: (i) the maximum face amount of the
requested Letter of Credit is greater than the Unused Letter of Credit
Subfacility at such time; (ii) the maximum undrawn amount of the requested
Letter of Credit and all commissions, fees, and charges due from the Borrower in
connection with the opening thereof would exceed Availability at such time; or
(iii) such Letter of Credit has an expiration date less than five (5) days prior
to the Stated Termination Date or more than 12 months from the date of issuance
(provided that any Letter of Credit with a 12-month tenor may provide for the
renewal thereof for additional 12-month periods, which shall in no event extend
beyond five (5) days prior to the Stated Termination Date). With respect to any
Letter of Credit which contains any “evergreen” or automatic renewal provision,
each Lender shall be deemed to have consented to any such extension or renewal
unless any such Lender shall have provided to the Agent, written notice that it
declines to consent to any such extension or renewal at least thirty (30) days
prior to the date on which the Letter of Credit Issuer is entitled to decline to
extend or renew the Letter of Credit. If all of the requirements of this Section
1.3 are met and no Default or Event of Default has occurred and is continuing,
no Lender shall decline to consent to any such extension or renewal.

 

(c) Other Conditions. In addition to conditions precedent contained in Article
8, the obligation of the Agent to issue or to cause to be issued any Letter of
Credit or to provide Credit Support for any Letter of Credit is subject to the
following conditions precedent having been satisfied in a manner reasonably
satisfactory to the Agent:

 

(1) The Borrower shall have delivered to the Letter of Credit Issuer, at such
times and in such manner as such Letter of Credit Issuer may prescribe, an
application in form and substance satisfactory to such Letter of Credit Issuer
and reasonably satisfactory to the Agent for the issuance of the Letter of
Credit and such other documents as may be required pursuant to the terms
thereof, and the form, terms and purpose of the proposed Letter of Credit shall
be reasonably satisfactory to the Agent and the Letter of Credit Issuer; and

 

(2) As of the date of issuance, no order of any court, arbitrator or
Governmental Authority shall purport by its terms to enjoin or restrain money
center banks generally from issuing letters of credit of the type and in the
amount of the proposed Letter of

 

5



--------------------------------------------------------------------------------

Credit, and no law, rule or regulation applicable to money center banks
generally and no request or directive (whether or not having the force of law)
from any Governmental Authority with jurisdiction over money center banks
generally shall prohibit, or request that the proposed Letter of Credit Issuer
refrain from, the issuance of letters of credit generally or the issuance of
such Letters of Credit.

 

(d) Issuance of Letters of Credit.

 

(1) Request for Issuance. Borrower must notify the Agent of a requested Letter
of Credit at least three (3) Business Days prior to the proposed issuance date.
Such notice shall be irrevocable and must specify the original face amount of
the Letter of Credit requested, the Business Day of issuance of such requested
Letter of Credit, whether such Letter of Credit may be drawn in a single or in
partial draws, the Business Day on which the requested Letter of Credit is to
expire, the purpose for which such Letter of Credit is to be issued, and the
beneficiary of the requested Letter of Credit. The Borrower shall attach to such
notice the proposed form of the Letter of Credit.

 

(2) Responsibilities of the Agent; Issuance. As of the Business Day of the
requested issuance date of the Letter of Credit, the Agent shall determine the
amount of the applicable Unused Letter of Credit Subfacility and Availability.
If (i) the face amount of the requested Letter of Credit is less than the Unused
Letter of Credit Subfacility and (ii) the amount of such requested Letter of
Credit and all commissions, fees, and charges due from the Borrower in
connection with the opening thereof would not exceed Availability, the Agent
shall cause the Letter of Credit Issuer to issue the requested Letter of Credit
on the requested issuance date so long as the other conditions hereof are met.

 

(3) No Extensions or Amendment. The Agent shall not be obligated to cause the
Letter of Credit Issuer to extend or amend any Letter of Credit issued pursuant
hereto unless the requirements of this Section 1.3 are met as though a new
Letter of Credit were being requested and issued.

 

(e) Payments Pursuant to Letters of Credit. The Borrower agrees to reimburse
immediately the Letter of Credit Issuer for any draw under any Letter of Credit
and the Agent for the account of the Lenders upon any payment pursuant to any
Credit Support, and to pay the Letter of Credit Issuer the amount of all other
charges and fees payable to the Letter of Credit Issuer in connection with any
Letter of Credit immediately when due, irrespective of any claim, setoff,
defense or other right which the Borrower may have at any time against the
Letter of Credit Issuer or any other Person. Each drawing under any Letter of
Credit shall constitute a request by the Borrower to the Agent for a Borrowing
of an Alternate Base Rate Revolving Loan in the amount of such drawing. The
Funding Date with respect to such borrowing shall be the date of such drawing.

 

(f) Indemnification; Exoneration; Power of Attorney.

 

(1) Indemnification. In addition to amounts payable as elsewhere provided in
this Section 1.3, the Borrower agrees to protect, indemnify, pay and save the
Lenders and the Agent harmless from and against any and all claims, demands,
liabilities,

 

6



--------------------------------------------------------------------------------

damages, losses, costs, charges and expenses (including reasonable attorneys’
fees) which any Lender or the Agent (other than a Lender in its capacity as
Letter of Credit Issuer) may incur or be subject to (excluding such claims,
demands, liabilities, damages, losses, costs, charges and expenses arising
solely from disputes between or among Agent and/or Lenders) as a consequence,
direct or indirect, of the issuance of any Letter of Credit or the provision of
any Credit Support or enhancement in connection therewith. The Borrower’s
obligations under this Section shall survive payment of all other Obligations.

 

(2) Assumption of Risk by the Borrower. As among the Borrower, the Lenders, and
the Agent, the Borrower assumes all risks of the acts and omissions of, or
misuse of any of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing, the
Lenders and the Agent shall not be responsible for: (A) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any Person in connection with the application for and issuance of and
presentation of drafts with respect to any of the Letters of Credit, even if it
should prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (C) the
failure of the beneficiary of any Letter of Credit to comply duly with
conditions required in order to draw upon such Letter of Credit; (D) errors,
omissions, interruptions, or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(E) errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit or of the proceeds thereof; (G) the misapplication by
the beneficiary of any Letter of Credit of the proceeds of any drawing under
such Letter of Credit; (H) any consequences arising from causes beyond the
control of the Lenders or the Agent, including any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Authority or (I) the Letter of Credit Issuer’s honor of a draw for which the
draw or any certificate fails to comply in any respect with the terms of the
Letter of Credit. None of the foregoing shall affect, impair or prevent the
vesting of any rights or powers of the Agent or any Lender under this Section
1.3(f).

 

(3) Exoneration. Without limiting the foregoing, no action or omission
whatsoever by Agent or any Lender (excluding any Lender in its capacity as a
Letter of Credit Issuer and excluding any such liability resulting from the
gross negligence or willful misconduct of the party seeking exoneration
hereunder) shall result in any liability of Agent or any Lender to the Borrower,
or relieve the Borrower of any of its obligations hereunder to any such Person.

 

(4) Rights Against Letter of Credit Issuer. Nothing contained in this Agreement
is intended to limit the Borrower’s rights, if any, with respect to the Letter
of Credit Issuer which arise as a result of the letter of credit application and
related documents executed by and between the Borrower and the Letter of Credit
Issuer.

 

(5) Account Party. The Borrower hereby authorizes and directs any Letter of
Credit Issuer to name the Borrower as the “Account Party” therein and to deliver
to the Agent all instruments, documents and other writings and property received
by the

 

7



--------------------------------------------------------------------------------

Letter of Credit Issuer pursuant to the Letter of Credit, and to accept and rely
upon the Agent’s instructions and agreements with respect to all matters arising
in connection with the Letter of Credit or the application therefor.

 

(g) Supporting Letter of Credit; Cash Collateral. If, notwithstanding the
provisions of Section 1.3(b) and Section 10.1, any Letter of Credit or Credit
Support is outstanding upon the termination of this Agreement, then upon such
termination the Borrower shall deposit with the Agent, for the ratable benefit
of the Agent and the Lenders, with respect to each Letter of Credit or Credit
Support then outstanding, cash collateral in an amount equal to 110% of the
greatest amount for which such Letter of Credit or such Credit Support may be
drawn plus any fees and expenses associated with such Letter of Credit or such
Credit Support. Such cash collateral shall be held by the Agent, for the ratable
benefit of the Agent and the Lenders, as security for, and to provide for the
payment of, the aggregate undrawn amount of such Letters of Credit or such
Credit Support remaining outstanding.

 

1.4 Bank Products. The Borrower may request and the Agent may, in its sole and
absolute discretion, arrange for the Borrower to obtain from the Bank or the
Bank’s Affiliates Bank Products although the Borrower is not required to do so.
If Bank Products are provided by an Affiliate of the Bank, the Borrower agrees
to reimburse the Agent, the Bank and the Lenders for any and all costs and
obligations now or hereafter incurred by the Agent, the Bank or any of the
Lenders which arise from any indemnity given by the Agent to its Affiliates
related to such Bank Products; provided, however, nothing contained herein is
intended to limit the Borrower’s rights, with respect to the Bank or its
Affiliates, if any, which arise as a result of the execution of documents by and
between the Borrower and the Bank which relate to Bank Products. The agreement
contained in this Section shall survive termination of this Agreement. The
Borrower acknowledges and agrees that the obtaining of Bank Products from the
Bank or the Bank’s Affiliates (a) is in the sole and absolute discretion of the
Bank or the Bank’s Affiliates, and (b) is subject to all rules and regulations
of the Bank or the Bank’s Affiliates.

 

ARTICLE 2

INTEREST AND FEES

 

2.1 Interest.

 

(a) Interest Rates. All outstanding Obligations shall bear interest on the
unpaid principal amount thereof (including, to the extent permitted by law, on
interest thereon not paid when due) from the date made until paid in full in
cash at a rate determined by reference to the Alternate Base Rate or the
Eurodollar Rate plus the Applicable Margins as set forth below, but not to
exceed the Maximum Rate. If at any time Loans are outstanding with respect to
which the Borrower has not delivered to the Agent a notice specifying the basis
for determining the interest rate applicable thereto in accordance herewith,
those Loans shall bear interest at a rate determined by reference to the
Alternate Base Rate until notice to the contrary has been given to the Agent in
accordance with this Agreement and such notice has become effective. Except as
otherwise provided herein, the outstanding Obligations shall bear interest as
follows:

 

8



--------------------------------------------------------------------------------

(i) For all Alternate Base Rate Revolving Loans and other Obligations (other
than Eurodollar Revolving Loans) at a fluctuating per annum rate equal to the
Alternate Base Rate plus the Applicable Margin; and

 

(ii) For all Eurodollar Revolving Loans at a per annum rate equal to the
Eurodollar Rate plus the Applicable Margin.

 

Each change in the Alternate Base Rate shall be reflected in the interest rate
applicable to Alternate Base Rate Revolving Loans as of the effective date of
such change. All interest charges shall be computed on the basis of a year of
360 days and actual days elapsed (which results in more interest being paid than
if computed on the basis of a 365-day year). The Borrower shall pay to the
Agent, for the ratable benefit of Lenders, interest accrued on all Alternate
Base Rate Revolving Loans in arrears on the first day of each month hereafter,
on the date of any repayment of any portion of such Loans and on the Termination
Date. The Borrower shall pay to the Agent, for the ratable benefit of Lenders,
interest on all Eurodollar Revolving Loans in arrears on each Eurodollar
Interest Payment Date.

 

(b) Default Rate. If any Default or Event of Default occurs and is continuing
and the Agent or the Required Lenders in their discretion so elect, then, while
any such Default or Event of Default is continuing, all of the Obligations shall
bear interest at the Default Rate applicable thereto.

 

2.2 Continuation and Conversion Elections.

 

(a) The Borrower may:

 

(i) elect, as of any Business Day, in the case of Alternate Base Rate Revolving
Loans (other than Swing Line Loans) to convert any Alternate Base Rate Revolving
Loan (or any part thereof in an amount not less than $5,000,000 or that is in an
integral multiple of $1,000,000 in excess thereof) into Eurodollar Revolving
Loans; or

 

(ii) elect, as of the last day of the applicable Interest Period, to continue
any Eurodollar Revolving Loan having Interest Periods expiring on such day (or
any part thereof in an amount not less than $5,000,000, or that is in an
integral multiple of $1,000,000 in excess thereof);

 

provided, that if at any time the aggregate amount of Eurodollar Revolving Loans
in respect of any Borrowing is reduced, by payment, prepayment, or conversion of
part thereof to be less than $5,000,000, such Eurodollar Revolving Loans shall
automatically convert into Alternate Base Rate Revolving Loans; provided further
that if the notice shall fail to specify the duration of the Interest Period,
such Interest Period shall be one month.

 

(b) The Borrower shall deliver a notice of continuation/conversion (“Notice of
Continuation/Conversion”) to the Agent not later than 12:00 noon (Chicago time)
at least three (3) Business Days in advance of the Continuation/Conversion Date,
if the Loans are to be converted into or continued as Eurodollar Revolving Loans
and specifying:

 

9



--------------------------------------------------------------------------------

(i) the proposed Continuation/Conversion Date;

 

(ii) the aggregate amount of Loans to be converted or renewed;

 

(iii) the type of Loans resulting from the proposed conversion or continuation;
and

 

(iv) the duration of the requested Interest Period, provided, however, the
Borrower may not select an Interest Period that ends after the Stated
Termination Date.

 

(c) If upon the expiration of any Interest Period applicable to Eurodollar
Revolving Loans, the Borrower has failed to select timely a new Interest Period
to be applicable to Eurodollar Revolving Loans or if any Default or Event of
Default then exists, the Borrower shall be deemed to have elected to convert
such Eurodollar Revolving Loans into Alternate Base Rate Revolving Loans
effective as of the expiration date of such Interest Period.

 

(d) The Agent will promptly notify each Lender of its receipt of a Notice of
Continuation/Conversion. All conversions and continuations shall be made ratably
according to the respective outstanding principal amounts of the Loans with
respect to which the notice was given held by each Lender.

 

(e) There may not be more than five (5) different Eurodollar Revolving Loans in
effect hereunder at any time.

 

2.3 Maximum Interest Rate. In no event shall any interest rate provided for
hereunder exceed the maximum rate legally chargeable by any Lender under
applicable law for such Lender with respect to loans of the type provided for
hereunder (the “Maximum Rate”). If, in any month, any interest rate, absent such
limitation, would have exceeded the Maximum Rate, then the interest rate for
that month shall be the Maximum Rate, and, if in future months, that interest
rate would otherwise be less than the Maximum Rate, then that interest rate
shall remain at the Maximum Rate until such time as the amount of interest paid
hereunder equals the amount of interest which would have been paid if the same
had not been limited by the Maximum Rate. In the event that, upon payment in
full of the Obligations, the total amount of interest paid or accrued under the
terms of this Agreement is less than the total amount of interest which would,
but for this Section 2.3, have been paid or accrued if the interest rate
otherwise set forth in this Agreement had at all times been in effect, then the
Borrower shall, to the extent permitted by applicable law, pay the Agent, for
the account of the Lenders, an amount equal to the excess of (a) the lesser of
(i) the amount of interest which would have been charged if the Maximum Rate
had, at all times, been in effect or (ii) the amount of interest which would
have accrued had the interest rate otherwise set forth in this Agreement, at all
times, been in effect over (b) the amount of interest actually paid or accrued
under this Agreement. If a court of competent jurisdiction determines that the
Agent and/or any Lender has received interest and other charges hereunder in
excess of the Maximum Rate, such excess shall be deemed received on account of,
and shall automatically be applied to reduce, the Obligations other than
interest, in the inverse order of maturity, and if there are no Obligations
outstanding, the Agent and/or such Lender shall refund to the Borrower such
excess.

 

10



--------------------------------------------------------------------------------

2.4 Fee Letter. The Borrower agrees to pay the Agent the fees set forth in the
fee letter dated May 8, 2003, among Agent, Banc One Capital Markets, Inc. and
Borrower at the times set forth therein.

 

2.5 Unused Line Fee. On the first day of each Fiscal Quarter and on the
Termination Date the Borrower agrees to pay to the Agent, for the account of the
Lenders, in accordance with their respective Pro Rata Shares, an unused line fee
(the “Unused Line Fee”) equal to the Applicable Margin times the amount by which
the Maximum Revolver Amount exceeded the sum of the average daily outstanding
amount of Revolving Loans and the average daily undrawn face amount of
outstanding Letters of Credit, during the immediately prior Fiscal Quarter or
shorter period if calculated for the first Fiscal Quarter ending after the
Closing Date or on the Termination Date. The Unused Line Fee shall be computed
on the basis of a 360-day year for the actual number of days elapsed. All
principal payments received by the Agent shall be deemed to be credited to the
Borrower’s Loan Account immediately upon receipt of good funds for purposes of
calculating the Unused Line Fee pursuant to this Section 2.5.

 

2.6 Letter of Credit Fee. The Borrower agrees to pay to the Agent, for the
account of the Lenders, in accordance with their respective Pro Rata Shares, for
each Letter of Credit, a fee (the “Letter of Credit Fee”) equal to the
Applicable Margin per annum times the face amount of such Letter of Credit and
to Agent for the benefit of the Letter of Credit Issuer a fronting fee of
one-quarter of one percent (0.25%) per annum of the undrawn face amount of each
Letter of Credit, and to the Letter of Credit Issuer, all out-of-pocket costs,
fees and expenses incurred by the Letter of Credit Issuer in connection with the
application for, processing of, negotiation of, issuance of, or amendment to any
Letter of Credit. The Letter of Credit Fee shall be payable quarterly in arrears
on the first day of each Fiscal Quarter following any Fiscal Quarter in which a
Letter of Credit is outstanding and on the Termination Date. The Letter of
Credit Fee shall be computed on the basis of a 360-day year for the actual
number of days elapsed.

 

ARTICLE 3

PAYMENTS AND PREPAYMENTS

 

3.1 Revolving Loans. The Borrower shall repay the outstanding principal balance
of the Revolving Loans and all other Obligations, plus all accrued but unpaid
interest thereon, on the Termination Date. The Borrower may prepay Revolving
Loans at any time, and reborrow subject to the terms of this Agreement. In
addition, and without limiting the generality of the foregoing, upon demand the
Borrower shall pay to the Agent, for account of the Lenders, the amount, without
duplication, by which the Aggregate Revolver Outstandings exceeds the lesser of
the Borrowing Base or the Maximum Revolver Amount.

 

3.2 Termination of Facility. The Borrower may terminate this Agreement upon at
least ten (10) Business Days’ notice to the Agent and the Lenders, upon (a) the
payment in full of all outstanding Revolving Loans, together with accrued
interest thereon, and the cancellation and return of all outstanding Letters of
Credit, (b) the payment in full in cash of all reimbursable expenses and other
Obligations, and (c) with respect to any Eurodollar Revolving Loan prepaid,
payment of the amounts due under Section 4.4, if any. If this Agreement or the
Commitments are terminated at any time prior to the Stated Termination Date,
whether pursuant

 

11



--------------------------------------------------------------------------------

to this Section or pursuant to Section 9.2, the Borrower shall pay to the Agent,
for the account of the Lenders, an early termination fee determined in
accordance with the following table:

 

Period during which
early termination
occurs

--------------------------------------------------------------------------------

  

Early Termination
Fee

--------------------------------------------------------------------------------

On or prior to the first Anniversary Date

  

1% of the Maximum Revolver Amount

After the first Anniversary Date but on or prior to the second Anniversary Date
  

0.5% of the Maximum Revolver Amount

After the second Anniversary Date but prior to the Stated Termination Date   

0% of the Maximum Revolver Amount

 

3.3 Prepayments of the Loans.

 

(a) Immediately upon receipt by Borrower or its Subsidiaries of proceeds of any
(i) sale or other disposition of Collateral (excluding Accounts and Inventory)
permitted under Section 7.9 in excess of $1,000,000 in the aggregate in any
Fiscal Year, (ii) sale of the stock of any Subsidiary of Borrower or (iii)
issuance of equity securities (other than equity issued in connection with
Borrower’s Plans) or issuance of Debt (other than Guaranties) permitted under
the last sentence of Section 7.13 (excluding proceeds of equity or Debt issued
to finance a Permitted Acquisition but only to the extent such proceeds are
received and paid to the sellers of the Target contemporaneously with the
consummation of the Permitted Acquisition or contemporaneously with the date on
which any other consideration is required to be paid to such sellers in
connection with such Permitted Acquisition), Borrower shall prepay the
Obligations in an amount equal to all such proceeds, net of (A) commissions and
other reasonable and customary transaction costs, fees and expenses properly
attributable to such transaction and payable by Borrower in connection therewith
(in each case, paid to non-Affiliates), (B) transfer taxes, (C) amounts payable
to holders of senior Liens (to the extent such Liens constitute Permitted Liens
hereunder), if any, and (D) an appropriate reserve for income taxes in
accordance with GAAP in connection therewith (“Net Proceeds”). Notwithstanding
the foregoing, if an Event of Default has occurred and is continuing, all Net
Proceeds from a sale of Collateral subject to clause (i) above shall be applied
to the Obligations without regard to the $1,000,000 exclusion set forth above.
Any such prepayment required by this Section 3.3(a) shall be applied in
accordance with Section 3.7.

 

(b) [Intentionally Deleted].

 

(c) No provision contained in this Section 3.3 shall constitute a consent to an
asset disposition that is otherwise not permitted by the terms of this
Agreement.

 

12



--------------------------------------------------------------------------------

(d) To the extent any of the Obligations are repaid with proceeds of an “Asset
Sale” (as defined in the Indenture) of assets that do not constitute Bond
Creditor Collateral and the terms of the Indenture require Borrower to either
(x) repay Obligations with such proceeds with a corresponding reduction in the
Commitments in connection with such repayment, (y) invest such proceeds in
“Replacement Assets” (as defined in the Indenture) or (z) make an offer to
purchase the Senior Notes with such proceeds, (i) Borrower will prepay the
Obligations, (ii) the Commitments and Maximum Revolver Amount shall be
permanently reduced, ratably as to each Lender, by the amount of such repayment
and (iii) the Borrower shall pay to the Agent, for the account of the Lenders,
an early termination fee in an amount equal to the amount by which the
Commitments and Maximum Revolver Amount were reduced, multiplied by 1% if such
reduction occurs on or prior to the first Anniversary Date and 0.5% if such
reduction occurs after the first Anniversary Date but on or prior to the second
Anniversary Date.

 

3.4 Eurodollar Revolving Loan Prepayments. In connection with any prepayment, if
any Eurodollar Revolving Loan is prepaid prior to the expiration date of the
Interest Period applicable thereto, the Borrower shall pay to the Lenders the
amounts described in Section 4.4.

 

3.5 Payments by the Borrower.

 

(a) All payments to be made by the Borrower shall be made without set-off,
recoupment or counterclaim. Except as otherwise expressly provided herein, all
payments by the Borrower shall be made to the Agent for the account of the
Lenders, at the account designated by the Agent and shall be made in Dollars and
in immediately available funds, no later than 12:00 noon (Chicago time) on the
date specified herein. Any payment received by the Agent after such time shall
be deemed (for purposes of calculating interest only) to have been received on
the following Business Day and any applicable interest shall continue to accrue.

 

(b) Subject to the provisions set forth in the definition of “Interest Period”,
whenever any payment is due on a day other than a Business Day, such payment
shall be due on the following Business Day, and such extension of time shall in
such case be included in the computation of interest or fees, as the case may
be.

 

3.6 Payments as Revolving Loans. At the election of Agent, all payments of
interest, reimbursement obligations in connection with Letters of Credit and
Credit Support for Letters of Credit, fees, premiums, reimbursable expenses and
other sums payable hereunder, may be paid from the proceeds of Revolving Loans
made hereunder. The Borrower hereby irrevocably authorizes the Agent to charge
the Loan Account for the purpose of paying all amounts from time to time due
hereunder and agrees that all such amounts charged shall constitute Revolving
Loans (including Swing Line Loans and Agent Advances).

 

3.7 Apportionment, Application and Reversal of Payments. Principal and interest
payments shall be apportioned ratably among the Lenders (according to the unpaid
principal balance of the Loans to which such payments relate held by each
Lender) and payments of the fees shall, as applicable, be apportioned ratably
among the Lenders, except for fees

 

13



--------------------------------------------------------------------------------

payable solely to Agent and the Letter of Credit Issuer and except as provided
in Section 11.1(b). All payments shall be remitted to the Agent and all such
payments not relating to principal or interest of specific Loans, or not
constituting payment of specific fees, and all proceeds of Accounts or other
Collateral received by the Agent, shall be applied, ratably, subject to the
provisions of this Agreement, first, to pay any fees, indemnities or expense
reimbursements (excluding any amounts relating to Bank Products) then due to the
Agent from the Borrower; second, to pay any fees or expense reimbursements then
due to the Lenders from the Borrower; third, to pay interest due in respect of
all Loans, including Swing Line Loans and Agent Advances; fourth, to pay or
prepay principal of the Swing Line Loans and Agent Advances; fifth, to pay or
prepay principal of the Revolving Loans (other than Swing Line Loans and Agent
Advances) and unpaid reimbursement obligations in respect of Letters of Credit;
sixth, to pay an amount to Agent equal to all outstanding Letter of Credit
Obligations to be held as cash collateral for such Obligations; and seventh, to
the payment of any other Obligation (including all amounts with respect to Bank
Products) due to the Agent or any Lender by the Borrower. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower, or unless an Event of Default has occurred and is continuing, neither
the Agent nor any Lender shall apply any payments which it receives to any
Eurodollar Revolving Loan, except (a) on the expiration date of the Interest
Period applicable to any such Eurodollar Revolving Loan, or (b) in the event,
and only to the extent, that there are no outstanding Alternate Base Rate
Revolving Loans and, in any event, the Borrower shall pay Eurodollar breakage
losses in accordance with Section 4.4. The Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Obligations.

 

3.8 Indemnity for Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Agent, any
Lender, the Bank or any Affiliate of the Bank is for any reason compelled to
surrender such payment or proceeds to any Person because such payment or
application of proceeds is invalidated, declared fraudulent, set aside,
determined to be void or voidable as a preference, impermissible setoff, or a
diversion of trust funds, or for any other reason, then the Obligations or part
thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Agent or such Lender and the Borrower shall be liable to
pay to the Agent and the Lenders, and hereby does indemnify the Agent and the
Lenders and hold the Agent and the Lenders harmless for the amount of such
payment or proceeds surrendered. The provisions of this Section 3.8 shall be and
remain effective notwithstanding any contrary action which may have been taken
by the Agent or any Lender in reliance upon such payment or application of
proceeds, and any such contrary action so taken shall be without prejudice to
the Agent’s and the Lenders’ rights under this Agreement and shall be deemed to
have been conditioned upon such payment or application of proceeds having become
final and irrevocable. The provisions of this Section 3.8 shall survive the
termination of this Agreement.

 

3.9 Agent’s and Lenders’ Books and Records; Monthly Statements. The Agent shall
record the principal amount of the Loans owing to each Lender, the undrawn face
amount of all outstanding Letters of Credit and the aggregate amount of unpaid
reimbursement obligations outstanding with respect to the Letters of Credit from
time to time on its books. In addition, each Lender may note the date and amount
of each payment or prepayment of principal

 

14



--------------------------------------------------------------------------------

of such Lender’s Loans in its books and records. Failure by Agent or any Lender
to make such notation shall not affect the obligations of the Borrower with
respect to the Loans or the Letters of Credit. The Borrower agrees that the
Agent’s and each Lender’s books and records showing the Obligations and the
transactions pursuant to this Agreement and the other Loan Documents shall be
admissible in any action or proceeding arising therefrom, and shall constitute
rebuttably presumptive proof thereof, irrespective of whether any Obligation is
also evidenced by a promissory note or other instrument. The Agent will provide
to the Borrower a monthly statement of Loans, payments, and other transactions
pursuant to this Agreement. Such statement shall be deemed correct, accurate,
and binding on the Borrower and an account stated (except for reversals and
reapplications of payments made as provided in Section 3.7 and corrections of
errors discovered by the Agent), unless the Borrower notifies the Agent in
writing to the contrary within sixty (60) days after such statement is rendered.
In the event a timely written notice of objections is given by the Borrower,
only the items to which exception is expressly made will be considered to be
disputed by the Borrower.

 

ARTICLE 4

TAXES, YIELD PROTECTION AND ILLEGALITY

 

4.1 Taxes.

 

(a) Any and all payments by the Borrower to each Lender or the Agent under this
Agreement and any other Loan Document shall be made free and clear of, and
without deduction or withholding for any Taxes. In addition, the Borrower shall
pay all Other Taxes.

 

(b) The Borrower agrees to indemnify and hold harmless each Lender and the Agent
for the full amount of Taxes or Other Taxes (including any Taxes or Other Taxes
imposed by any jurisdiction on amounts payable under this Section) paid by any
Lender or the Agent and any liability (including penalties, interest, additions
to tax and expenses) arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally asserted. Payment under this
indemnification shall be made within 30 days after the date such Lender or the
Agent makes written demand therefor.

 

(c) If the Borrower shall be required by law to deduct or withhold any Taxes or
Other Taxes from or in respect of any sum payable hereunder to any Lender or the
Agent, then:

 

(i) the sum payable shall be increased as necessary so that after making all
required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) such Lender or the
Agent, as the case may be, receives an amount equal to the sum it would have
received had no such deductions or withholdings been made;

 

(ii) the Borrower shall make such deductions and withholdings;

 

(iii) the Borrower shall pay the full amount deducted or withheld to the
relevant taxing authority or other authority in accordance with applicable law;
and

 

15



--------------------------------------------------------------------------------

(iv) the Borrower shall also pay to each Lender or the Agent for the account of
such Lender, at the time interest is paid, all additional amounts which the
respective Lender specifies as necessary to preserve the after-tax yield such
Lender would have received if such Taxes or Other Taxes had not been imposed.

 

(d) At the Agent’s request, within 30 days after the date of any payment by the
Borrower of Taxes or Other Taxes, the Borrower shall furnish the Agent the
original or a certified copy of a receipt evidencing payment thereof, or other
evidence of payment satisfactory to the Agent.

 

(e) If the Borrower is required to pay additional amounts to any Lender or the
Agent pursuant to subsection (c) of this Section, then such Lender shall use
reasonable efforts (consistent with legal and regulatory restrictions) to change
the jurisdiction of its lending office so as to eliminate any such additional
payment by the Borrower which may thereafter accrue, if such change in the
judgment of such Lender is not otherwise disadvantageous to such Lender.

 

4.2 Illegality.

 

(a) If any Lender determines that the introduction of any Requirement of Law, or
any change in any Requirement of Law, or in the interpretation or administration
of any Requirement of Law, has made it unlawful, or that any central bank or
other Governmental Authority has asserted that it is unlawful, for any Lender or
its applicable lending office to make Eurodollar Revolving Loans, then, on
notice thereof by that Lender to the Borrower through the Agent, any obligation
of that Lender to make Eurodollar Revolving Loans shall be suspended until that
Lender notifies the Agent and the Borrower that the circumstances giving rise to
such determination no longer exist.

 

(b) If a Lender determines that it is unlawful to maintain any Eurodollar
Revolving Loan, the Borrower shall, upon its receipt of notice of such fact and
demand from such Lender (with a copy to the Agent), prepay in full such
Eurodollar Revolving Loans of that Lender then outstanding, together with
interest accrued thereon and amounts required under Section 4.4, either on the
last day of the Interest Period thereof, if that Lender may lawfully continue to
maintain such Eurodollar Revolving Loans to such day, or immediately, if that
Lender may not lawfully continue to maintain such Eurodollar Revolving Loans. If
the Borrower is required to so prepay any Eurodollar Revolving Loan, then
concurrently with such prepayment, the Borrower shall borrow from the affected
Lender, in the amount of such repayment, an Alternate Base Revolving Loan.

 

4.3 Increased Costs and Reduction of Return.

 

(a) If any Lender determines that due to either (i) the introduction of or any
change in the interpretation of any law or regulation or (ii) the compliance by
that Lender with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
any increase in the cost to such Lender of agreeing to make or making, funding
or maintaining any Eurodollar Revolving Loan, then the Borrower

 

16



--------------------------------------------------------------------------------

shall be liable for, and shall from time to time, upon demand (with a copy of
such demand to be sent to the Agent), pay to the Agent for the account of such
Lender, additional amounts as are sufficient to compensate such Lender for such
increased costs.

 

(b) If any Lender shall have determined that (i) the introduction of any Capital
Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation, (iii)
any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof, or (iv) compliance by such Lender or
any corporation or other entity controlling such Lender with any Capital
Adequacy Regulation, affects or would affect the amount of capital required or
expected to be maintained by such Lender or any corporation or other entity
controlling such Lender and (taking into consideration such Lender’s or such
corporation’s or other entity’s policies with respect to capital adequacy and
such Lender’s desired return on capital) determines that the amount of such
capital is increased as a consequence of its Commitments, loans, credits or
obligations under this Agreement, then, upon demand of such Lender to the
Borrower through the Agent, the Borrower shall pay to such Lender, from time to
time as specified by such Lender, additional amounts sufficient to compensate
such Lender for such increase.

 

4.4 Funding Losses. The Borrower shall reimburse each Lender and hold each
Lender harmless from any loss or expense which such Lender may sustain or incur
as a consequence of:

 

(a) the failure of the Borrower to make on a timely basis any payment of
principal of any Eurodollar Revolving Loan;

 

(b) the failure of the Borrower to borrow, continue or convert a Loan after the
Borrower has given (or is deemed to have given) a Notice of Borrowing or a
Notice of Continuation/Conversion; or

 

(c) the prepayment or other payment (including after acceleration thereof) of
any Eurodollar Revolving Loan on a day that is not the last day of the relevant
Interest Period;

 

including any such loss of anticipated profit and any loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain its
Eurodollar Revolving Loans or from fees payable to terminate the deposits from
which such funds were obtained. Borrower shall also pay any customary
administrative fees charged by any Lender in connection with the foregoing.

 

4.5 Inability to Determine Rates. If the Agent determines that for any reason
adequate and reasonable means do not exist for determining the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar
Revolving Loan, or that the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Revolving Loan does not adequately and
fairly reflect the cost to the Lenders of funding such Loan, the Agent will
promptly so notify the Borrower and each Lender. Thereafter, the obligation of
the Lenders to make or maintain Eurodollar Revolving Loans hereunder shall be
suspended until the Agent revokes such notice in writing. Upon receipt of such
notice, the Borrower may revoke any Notice of Borrowing or Notice of
Continuation/Conversion then

 

17



--------------------------------------------------------------------------------

submitted by it. If the Borrower does not revoke such Notice, the Lenders shall
make, convert or continue the Loans, as proposed by the Borrower, in the amount
specified in the applicable notice submitted by the Borrower, but such Loans
shall be made, converted or continued as Alternate Base Rate Revolving Loans
instead of Eurodollar Revolving Loans.

 

4.6 Certificates of Agent. If any Lender claims reimbursement or compensation
under this Article 4, Agent shall determine the amount thereof and shall deliver
to the Borrower (with a copy to the affected Lender) a certificate setting forth
in reasonable detail the amount payable to the affected Lender, and such
certificate shall be conclusive and binding on the Borrower in the absence of
manifest error.

 

4.7 Survival. The agreements and obligations of the Borrower in this Article 4
shall survive the payment of all other Obligations.

 

ARTICLE 5

BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES

 

5.1 Books and Records. The Borrower shall maintain, at all times, correct and
complete books, records and accounts in which complete, correct and timely
entries are made of its transactions in accordance with GAAP applied
consistently with the audited Financial Statements required to be delivered
pursuant to Section 5.2(a). The Borrower shall, by means of appropriate entries,
reflect in such accounts and in all Financial Statements proper liabilities and
reserves for all taxes and proper provision for depreciation and amortization of
property and bad debts, all in accordance with GAAP. The Borrower shall maintain
at all times books and records pertaining to the Collateral in such detail, form
and scope as the Agent or any Lender shall reasonably require, including, but
not limited to, records of (a) all payments received and all credits and
extensions granted with respect to the Accounts; (b) the return, rejection,
repossession, stoppage in transit, loss, damage, or destruction of any
Inventory; and (c) all other dealings affecting the Collateral.

 

5.2 Financial Information. The Borrower shall promptly furnish to each Lender,
all such financial information as the Agent shall reasonably request. Without
limiting the foregoing, the Borrower will furnish to the Agent, in sufficient
copies for distribution by the Agent to each Lender, in such detail as the Agent
or the Lenders shall request, the following:

 

(a) As soon as available, but in any event not later than ninety (90) days after
the close of each Fiscal Year, audited consolidated balance sheets, and income
statements, cash flow statements and changes in stockholders’ equity for the
Borrower and its consolidated Subsidiaries for such Fiscal Year, and the
accompanying notes thereto, setting forth in each case in comparative form
figures for the previous Fiscal Year, all in reasonable detail, fairly
presenting the financial position and the results of operations of the Borrower
and its consolidated Subsidiaries as at the date thereof and for the Fiscal Year
then ended, and prepared in accordance with GAAP. Such statements shall be
examined in accordance with generally accepted auditing standards by and, in the
case of such statements performed on a consolidated basis, accompanied by a
report thereon unqualified in any respect of independent certified public
accountants selected by the Borrower and reasonably satisfactory to the Agent.
The Borrower, simultaneously with retaining such independent public accountants
to conduct such annual audit,

 

18



--------------------------------------------------------------------------------

shall send a letter to such accountants, with a copy to the Agent and the
Lenders, notifying such accountants that one of the primary purposes for
retaining such accountants’ services and having financial statements audited by
them is for use by the Agent and the Lenders. To the extent the Borrower cannot
provide Agent with any additional financial statements and other supporting
financial documents and schedules as the Agent may request, the Borrower hereby
authorizes the Agent, with the Borrower’s participation, to communicate directly
with the Borrower’s certified public accountants and, by this provision,
authorizes those accountants to discuss directly with the Agent, with Borrower’s
participation, the finances and affairs of the Borrower; provided, that if any
request made to such accountants by the Agent is for information, materials or
other supporting financial documents or schedules with respect to matters which
are outside the scope of such accountants’ engagement or which have not been
approved for release by Borrower’s audit committee, at the request of Agent,
Borrower will propose to its audit committee for consideration at its next
scheduled meeting an amendment to include such additional matters in the scope
of its accountants’ engagement and/or to approve the release of such materials
or supporting information as Agent shall request; provided, further that such
accountants may only disclose such materials and supporting information if
permitted to be disclosed pursuant to such accountants’ policies and procedures.

 

(b) As soon as available, but in any event not later than thirty (30) days after
the end of each month, unaudited consolidated balance sheets of the Borrower and
its consolidated Subsidiaries as at the end of such month, and unaudited
consolidated income statements and cash flow statements for the Borrower and its
consolidated Subsidiaries for such month and for the period from the beginning
of the Fiscal Year to the end of such month, all in reasonable detail, fairly
presenting the financial position and results of operations of the Borrower and
its consolidated Subsidiaries as at the date thereof and for such periods, and,
in each case, in comparable form, figures for the corresponding period for the
prior Fiscal Year and for the Borrower’s budget, and prepared in accordance with
GAAP applied consistently as with the audited Financial Statements required to
be delivered pursuant to Section 5.2(a); provided, however, that monthly cash
flow statements will be prepared in a manner consistent with the unaudited cash
flow statements delivered to Agent prior to the Closing Date and which is not in
accordance with GAAP. The Borrower shall certify by a certificate signed by its
chief financial officer that all such statements (except the monthly cash flow
statements) have been prepared in accordance with GAAP and present fairly the
Borrower’s financial position as at the dates thereof and its results of
operations for the periods then ended, subject to normal year-end adjustments.

 

(c) With each of the audited Financial Statements delivered pursuant to Section
5.2(a), a certificate of the independent certified public accountants that
examined such statement to the effect that they have reviewed and are familiar
with this Agreement and that, in examining such Financial Statements, they did
not become aware of any fact or condition which then constituted a Default or
Event of Default with respect to a financial covenant, except for those, if any,
described in reasonable detail in such certificate.

 

(d) With each of the annual audited Financial Statements delivered pursuant to
Section 5.2(a), and within thirty (30) days after the end of each month, a
certificate of the chief financial officer of the Borrower setting forth in
reasonable detail the calculations required to establish that the Borrower was
in compliance with the covenants set forth in

 

19



--------------------------------------------------------------------------------

Sections 7.22 through 7.24 during the period covered in such Financial
Statements and as at the end thereof. Within thirty (30) days after the end of
each month, a certificate of the chief financial officer of the Borrower stating
that, except as explained in reasonable detail in such certificate, (A) all of
the representations and warranties of the Borrower contained in this Agreement
and the other Loan Documents are correct and complete in all material respects
as at the date of such certificate as if made at such time, except for those
that speak as of a particular date, (B) the Borrower is, at the date of such
certificate, in compliance in all material respects with all of its respective
covenants and agreements in this Agreement and the other Loan Documents, (C) no
Default or Event of Default then exists or existed during the period covered by
the Financial Statements for such month, (D) describing and analyzing in
reasonable detail all material trends, changes, and developments in each and all
Financial Statements; and (E) explaining the variances of the figures in the
corresponding budgets and prior Fiscal Year financial statements. If such
certificate discloses that a representation or warranty is not correct or
complete, or that a covenant has not been complied with, or that a Default or
Event of Default existed or exists, such certificate shall set forth what action
the Borrower has taken or proposes to take with respect thereto.

 

(e) No sooner than sixty (60) days and not less than thirty (30) days prior to
the beginning of each Fiscal Year, annual forecasts (to include forecasted
consolidated balance sheets, income statements and cash flow statements) for the
Borrower and its Subsidiaries as at the end of and for each month of such Fiscal
Year.

 

(f) Promptly after filing with the PBGC and the IRS, a copy of each annual
report and, upon Agent’s request, such other filings filed with respect to each
Plan of the Borrower.

 

(g) As soon as available, but in any event not later than forty-five (45) days
after the end of each Fiscal Quarter, unaudited consolidated financial
statements for such Fiscal Quarter, in a form consistent with Borrower’s Form
10-Q quarterly report filed with the Securities and Exchange Commission for the
Fiscal Quarter ending February 28, 2003. Promptly upon the filing thereof,
Borrower shall notify Agent if any reports or other documents have been filed by
the Borrower or any of its Subsidiaries with the Securities and Exchange
Commission under the Exchange Act. Borrower shall promptly provide Agent with
copies of any of the above filings if not electronically available and shall
promptly provide Agent with copies of all reports, notices, or statements sent
or received by the Borrower or any of its Subsidiaries to or from the holders of
any equity interests of the Borrower (other than routine non-material
correspondence sent by shareholders of the Borrower to the Borrower) or any such
Subsidiary or of any Debt of the Borrower or any of its Subsidiaries registered
under the Securities Act of 1933 or to or from the trustee under any indenture
under which the same is issued.

 

(h) As soon as available, but in any event not later than 15 days after the
Borrower’s receipt thereof, a copy of all management reports and management
letters prepared for the Borrower by any independent certified public
accountants of the Borrower.

 

(i) Promptly after their distribution or filing, as applicable, copies of any
and all proxy statements, financial statements, and reports which the Borrower
makes

 

20



--------------------------------------------------------------------------------

available to its shareholders; provided, that if any such materials are
available electronically as a filing with the Securities and Exchange
Commission, Borrower shall give Agent prompt notice of such filing and need not
provide Agent with copies of such publicly filed materials.

 

(j) If requested by the Agent, promptly after filing with the IRS, a copy of
each tax return filed by the Borrower or by any of its Subsidiaries.

 

(k) Within fifteen (15) days after the end of each month (for such month) or
more frequently if requested by Agent, a Borrowing Base Certificate together
with supporting information in accordance with Section 9 of the Security
Agreement.

 

(l) On each anniversary date of the Closing Date and at any other time as Agent
shall request so long as an Event of Default has occurred and is continuing, an
updated Schedule 6.13 which shall be complete and accurate as of such date. On
the last day of each Fiscal Quarter and at any other time as Agent shall request
so long as an Event of Default has occurred and is continuing, an updated
Schedule 6.12 which shall be complete and accurate as of such date.

 

(m) Such additional information as the Agent and/or any Lender may from time to
time reasonably request regarding the financial and business affairs of the
Borrower or any Subsidiary.

 

5.3 Notices to the Lenders. The Borrower shall notify the Agent and the Lenders
in writing of the following matters at the following times:

 

(a) Immediately after an officer of Borrower becomes aware of any Default or
Event of Default;

 

(b) Immediately after an officer of Borrower becomes aware of the assertion by
the holder of any capital stock of the Borrower or of any Subsidiary or the
holder of any Debt of the Borrower or any Subsidiary in a face amount in excess
of $100,000 that a default exists with respect thereto or that the Borrower or
such Subsidiary is not in compliance with the terms thereof, or the threat or
commencement by such holder of any enforcement action because of such asserted
default or non-compliance;

 

(c) Immediately after an officer of Borrower becomes aware of any event or
circumstance which could have a Material Adverse Effect;

 

(d) Immediately after an officer of Borrower becomes aware of any pending or
threatened action, suit, or proceeding, by any Person, or any pending or
threatened investigation by a Governmental Authority, which could reasonably be
expected to have a Material Adverse Effect;

 

(e) Immediately after an officer of Borrower becomes aware of any pending or
threatened strike, work stoppage, unfair labor practice claim, or other labor
dispute affecting the Borrower or any of its Subsidiaries in a manner which
could reasonably be expected to have a Material Adverse Effect;

 

21



--------------------------------------------------------------------------------

(f) Immediately after an officer of Borrower becomes aware of any violation of
any law, statute, regulation, or ordinance of a Governmental Authority affecting
the Borrower or any Subsidiary which could reasonably be expected to have a
Material Adverse Effect;

 

(g) Immediately after receipt of any notice of any violation by the Borrower or
any of its Subsidiaries of any Environmental Law which could reasonably be
expected to have a Material Adverse Effect or that any Governmental Authority
has asserted in writing that the Borrower or any Subsidiary is not in compliance
with any Environmental Law or is investigating the Borrower’s or such
Subsidiary’s compliance therewith, which non-compliance could reasonably be
expected to have a Material Adverse Effect;

 

(h) Immediately after receipt of any written notice that the Borrower or any of
its Subsidiaries is or may be liable to any Person as a result of the Release or
threatened Release of any Contaminant or that the Borrower or any Subsidiary is
subject to investigation by any Governmental Authority evaluating whether any
remedial action is needed to respond to the Release or threatened Release of any
Contaminant which, in either case, is reasonably likely to give rise to
liability of Borrower in excess of $850,000;

 

(i) Immediately after receipt of any written notice of the imposition of any
Environmental Lien against any property of the Borrower or any of its
Subsidiaries;

 

(j) Any change in the Borrower’s name as it appears in the state of its
incorporation or other organization, state of incorporation or organization,
type of entity, organizational identification number, locations of Collateral,
or form of organization, trade names under which the Borrower will sell
Inventory or create Accounts, or to which instruments in payment of Accounts may
be made payable, in each case at least thirty (30) days prior thereto;

 

(k) Within ten (10) Business Days after the Borrower or any ERISA Affiliate
knows or has reason to know, that an ERISA Event (other than a Reportable Event
with respect to a Pension Plan) or a prohibited transaction (as defined in
Sections 406 of ERISA and 4975 of the Code) has occurred, and, when known, any
action taken or threatened by the IRS, the DOL or the PBGC with respect thereto;
and in the event a Reportable Event with respect to a Pension Plan occurs within
ten Business Days after such occurrence and before such occurrence is reported
to the PBGC.

 

(l) Upon request, or, in the event that such filing reflects a significant
change with respect to the matters covered thereby, within three (3) Business
Days after the filing thereof with the PBGC, the DOL or the IRS, as applicable,
copies of the following: (i) each annual report (Form 5500 series), including
Schedule B thereto, filed with the PBGC, the DOL or the IRS with respect to each
Plan, (ii) a copy of each funding waiver request filed with the PBGC, the DOL or
the IRS with respect to any Plan and all communications received by the Borrower
or any ERISA Affiliate from the PBGC, the DOL or the IRS with respect to such
request, and (iii) a copy of each other filing or notice filed with the PBGC,
the DOL or the IRS, with respect to each Plan by either the Borrower or any
ERISA Affiliate;

 

22



--------------------------------------------------------------------------------

(m) Upon request, copies of each actuarial report for any Plan or Multi-employer
Plan and annual report for any Multi-employer Plan and a summary of any changes
in the benefits of any existing Plan which increases the Borrower’s annual costs
with respect thereto by an amount in excess of $1,000,000; and within three (3)
Business Days after receipt by an officer of Borrower or an officer of any ERISA
Affiliate, copies of the following: (i) any notices of the PBGC’s intention to
terminate a Plan or to have a trustee appointed to administer such Plan; (ii)
any favorable or unfavorable determination letter from the IRS regarding the
qualification of a Plan under Section 401(a) of the Code; or (iii) any notice
from a Multi-employer Plan regarding the imposition of withdrawal liability;

 

(n) Within three (3) Business Days after an officer of the Borrower becomes
aware of the occurrence thereof: (i) the establishment of any new Plan or the
commencement of contributions to any Plan to which the Borrower or any ERISA
Affiliate was not previously contributing; or (ii) any failure by the Borrower
or any ERISA Affiliate to make a required installment or any other required
payment under Section 412 of the Code on or before the due date for such
installment or payment; or

 

(o) Within three (3) Business Days after an officer of the Borrower or any ERISA
Affiliate knows or has reason to know that any of the following events has or
will occur: (i) a Multi-employer Plan has been or will be terminated; (ii) the
administrator or plan sponsor of a Multi-employer Plan intends to terminate a
Multi-employer Plan; or (iii) the PBGC has instituted or will institute
proceedings under Section 4042 of ERISA to terminate a Multi-employer Plan.

 

Each notice given under this Section shall describe the subject matter thereof
in reasonable detail, and shall set forth the action that the Borrower, its
Subsidiary, or any ERISA Affiliate, as applicable, has taken or proposes to take
with respect thereto.

 

5.4 Appraisals. Whenever a Default or Event of Default exists, and at such other
times not more frequently than twice a year as the Agent requests, the Borrower
shall, at its expense and upon the Agent’s request, provide the Agent with an
Appraisal.

 

ARTICLE 6

GENERAL WARRANTIES AND REPRESENTATIONS

 

The Borrower warrants and represents to the Agent and the Lenders that except as
hereafter disclosed to and accepted by the Agent and the Required Lenders in
writing:

 

6.1 Authorization, Validity, and Enforceability of this Agreement and the Loan
Documents. The Borrower has the power and authority to execute, deliver and
perform this Agreement and the other Loan Documents to which it is a party, to
incur the Obligations, and to grant to the Agent Liens upon and security
interests in the Collateral. The Borrower has taken all necessary action
(including obtaining approval of its stockholders if necessary) to authorize its
execution, delivery, and performance of this Agreement and the other Loan
Documents to which it is a party. This Agreement and the other Loan Documents to
which it is a party have been duly executed and delivered by the Borrower, and
constitute the legal, valid and binding obligations of the Borrower, enforceable
against it in accordance with their respective

 

23



--------------------------------------------------------------------------------

terms. The Borrower’s execution, delivery, and performance of this Agreement and
the other Loan Documents to which it is a party do not and will not conflict
with, or constitute a violation or breach of (excluding conflicts, violations or
breaches of any provision in any contract prohibiting the grant of a lien in
specific leased or licensed assets), or result in the imposition of any Lien
upon the property of the Borrower or any of its Subsidiaries, by reason of the
terms of (a) any contract, mortgage, lease, agreement, indenture, or instrument
to which the Borrower is a party or which is binding upon it and which involves
obligations in excess of $500,000, (b) any Requirement of Law applicable to the
Borrower or any of its Subsidiaries, or (c) the certificate or articles of
incorporation or by-laws or the limited liability company or limited partnership
agreement of the Borrower or any of its Subsidiaries.

 

6.2 Validity and Priority of Security Interest. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Agent, for the ratable benefit of the Agent and the Lenders, and
such Liens constitute perfected and continuing Liens on all the Collateral,
having priority over all other Liens on the Collateral, except for those Liens
identified in clauses (c), (d) and (e) of the definition of Permitted Liens
securing all the Obligations, and enforceable against the Borrower and all third
parties.

 

6.3 Organization and Qualification. The Borrower (a) is duly organized or
incorporated and validly existing in good standing under the laws of the state
of its organization or incorporation, (b) is qualified to do business and is in
good standing in the jurisdictions set forth on Schedule 6.3 which are the only
jurisdictions in which qualification is necessary in order for it to own or
lease its property and conduct its business and in respect of any jurisdiction
outside the United States, where the failure to so qualify in such jurisdiction
could reasonably be expected to have a Material Adverse Effect and (c) has all
requisite power and authority to conduct its business and to own its property.

 

6.4 Corporate Name; Prior Transactions. The Borrower has not, during the past
five (5) years, been known by or used any other corporate or fictitious name
other than JDRP IV, Inc. (a Jones Day shelf corporation) and Omnova Solutions
Inc., or been a party to any merger or consolidation, or acquired all or
substantially all of the assets of any Person, or acquired any of its property
outside of the ordinary course of business.

 

6.5 Subsidiaries and Affiliates. Schedule 6.5 is a correct and complete list of
the name and relationship to the Borrower of each and all of the Borrower’s
Subsidiaries and other Affiliates subject to the addition of any new
Subsidiaries pursuant to a Permitted Acquisition. Each Subsidiary is (a) duly
incorporated or organized and validly existing in good standing under the laws
of its state of incorporation or organization set forth on Schedule 6.5, and (b)
qualified to do business and in good standing in each jurisdiction in which the
failure to so qualify or be in good standing could reasonably be expected to
have a material adverse effect on any such Subsidiary’s business, operations,
Collateral, or condition (financial or otherwise) and (c) has all requisite
power and authority to conduct its business and own its property.

 

24



--------------------------------------------------------------------------------

6.6 Financial Statements and Projections.

 

(a) The Borrower has delivered to the Agent and the Lenders the audited balance
sheet and related statements of income, retained earnings, cash flows, and
changes in stockholders equity for the Borrower and its consolidated
Subsidiaries as of November 30, 2002, and for the Fiscal Year then ended,
accompanied by the report thereon of the Borrower’s independent certified public
accountants, Ernst & Young. The Borrower has also delivered to the Agent and the
Lenders the unaudited balance sheet and related statements of income and cash
flows for the Borrower and its consolidated Subsidiaries for the month ending
April 30, 2003. Such financial statements are attached hereto as Exhibit C. All
such financial statements have been prepared in accordance with GAAP (other than
for monthly cash flow statements which have been prepared in a manner consistent
with the unaudited cash flow statements delivered to Agent prior to the Closing
Date) and present accurately and fairly in all material respects the financial
position of the Borrower and its consolidated Subsidiaries as at the dates
thereof and their results of operations for the periods then ended.

 

(b) The Latest Projections when submitted to the Lenders as required herein
represent the Borrower’s best estimate of the future financial performance of
the Borrower and its consolidated Subsidiaries for the periods set forth
therein. The Latest Projections have been prepared on the basis of the
assumptions set forth therein, which the Borrower believes are fair and
reasonable in light of current and reasonably foreseeable business conditions at
the time submitted to the Lenders.

 

(c) The pro forma balance sheet of the Borrower as at February 28, 2003,
attached hereto as Exhibit C, presents fairly and accurately the Borrower’s
financial condition as at such date as if the transactions contemplated by the
Loan Documents and the Senior Note Documents had occurred on such date and the
Closing Date had been such date, and has been prepared in accordance with GAAP.

 

6.7 [Intentionally Deleted]

 

6.8 Solvency. The Borrower is Solvent and prior to and after giving effect to
the Borrowings to be made on the Closing Date, the issuance of the Senior Notes,
and the issuance of the Letters of Credit to be issued on the Closing Date, and
shall remain Solvent during the term of this Agreement.

 

6.9 Debt. After giving effect to the making of the Revolving Loans to be made on
the Closing Date, the Borrower and its Subsidiaries have no Debt, except (a) the
Obligations, (b) the Senior Notes, and (c) Debt described on Schedule 6.9.

 

6.10 Distributions. Since November 30, 2002, no Distribution has been declared,
paid, or made upon or in respect of any capital stock or other securities of the
Borrower or any of its Subsidiaries.

 

6.11 Real Estate; Leases; Liens. Schedule 6.11 sets forth, as of the Closing
Date, a correct and complete list of all Real Estate owned by the Borrower and
all Real Estate owned by any of its Subsidiaries, all leases and subleases of
real or personal property held by the Borrower as lessee or sublessee (other
than any lease of personal property as to which the

 

25



--------------------------------------------------------------------------------

Borrower is lessee or sublessee for which the aggregate payments with respect to
such lease in any Fiscal Year are less than $100,000), and all leases and
subleases of real or personal property held by the Borrower as lessor, or
sublessor. Each of such leases and subleases in respect of real property where
the Borrower maintains Collateral (including, without limitation, its offices in
Fairlawn, Ohio) is valid and enforceable in accordance with its terms and is in
full force and effect, and no default by any party to any such lease or sublease
exists. With respect to all other leases and subleases of real or personal
property, each of such leases and subleases is valid and enforceable in
accordance with its terms and is in full force and effect, and no default by any
party to any such lease or sublease exists except for defaults that could not be
reasonably expected to have a Material Adverse Effect. The Borrower has good and
marketable title in fee simple to the Real Estate identified on Schedule 6.11 as
owned by the Borrower, or valid leasehold interests in all Real Estate
designated therein as “leased” by the Borrower and the Borrower and its
Subsidiaries have good, indefeasible, and merchantable title to all of their
respective property reflected on the November 30, 2002 Financial Statements
delivered to the Agent and the Lenders, except as disposed of in the ordinary
course of business since the date thereof. Except as disclosed on Schedule 6.11,
Borrower and its Subsidiaries own their assets free of all Liens except
Permitted Liens.

 

6.12 Proprietary Rights. Schedule 6.12 sets forth a correct and complete list of
all of the Borrower’s Proprietary Rights, as updated by Borrower pursuant to
Section 5.2(l). None of the Proprietary Rights is subject to any licensing
agreement or similar arrangement except as set forth on Schedule 6.12, as
updated by Borrower pursuant to Section 5.2(l). To the best of the Borrower’s
knowledge, none of the Proprietary Rights infringes on or conflicts with any
other Person’s property, and no other Person’s property infringes on or
conflicts with the Proprietary Rights to the extent that such infringement or
conflict with the Proprietary Rights could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Proprietary Rights
described on Schedule 6.12 (as updated by Borrower pursuant to Section
5.2(l))constitute all of the property of such type necessary to the current
conduct of the Borrower’s business.

 

6.13 Trade Names. All trade names under which the Borrower or any of its
Subsidiaries will sell Inventory or create Accounts, or to which instruments in
payment of Accounts may be made payable, are listed on Schedule 6.13, as updated
by Borrower pursuant to Section 5.2(l).

 

6.14 Litigation. Except as set forth on Schedule 6.14, there is no pending, or
to the best of the Borrower’s knowledge threatened, action, suit, proceeding, or
counterclaim by any Person, or to the best of the Borrower’s knowledge,
investigation by any Governmental Authority, or any basis for any of the
foregoing, which could reasonably be expected to have a Material Adverse Effect.

 

6.15 Labor Disputes. Except as set forth on Schedule 6.15, as of the Closing
Date (a) there is no collective bargaining agreement or other labor contract
covering employees of the Borrower or any of its Subsidiaries, (b) no such
collective bargaining agreement or other labor contract is scheduled to expire
during the term of this Agreement, (c) to the best of Borrower’s knowledge, no
union or other labor organization is seeking to organize, or to be recognized
as, a collective bargaining unit of employees of the Borrower or any of its

 

26



--------------------------------------------------------------------------------

Subsidiaries or for any similar purpose, (d) there is no pending or (to the best
of the Borrower’s knowledge) threatened, strike or work stoppage and (e) there
is no pending or (to the best of the Borrower’s knowledge) threatened unfair
labor practice claim, or other labor dispute against or affecting the Borrower
or its Subsidiaries or their employees that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse effect.

 

6.16 Environmental Laws. Except as otherwise disclosed on Schedule 6.16, to the
best knowledge of each officer of Borrower, based on reasonable investigation
and inquiry:

 

(a) The Borrower and its Subsidiaries have complied in all material respects
with all Environmental Laws for which such failure to comply could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect
and neither the Borrower nor any Subsidiary nor any of its presently owned real
property or presently conducted operations, nor its previously owned real
property or prior operations, is subject to any enforcement order from or
liability agreement with any Governmental Authority or private Person respecting
(i) compliance with any Environmental Law or (ii) any potential liabilities and
costs or remedial action arising from the Release or threatened Release of a
Contaminant, that in either instance could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(b) The Borrower and its Subsidiaries have obtained or filed applications for
all permits necessary for their current operations under Environmental Laws, and
all such permits are in good standing and the Borrower and its Subsidiaries are
in compliance with all material terms and conditions of such permits.

 

(c) Neither the Borrower nor any of its Subsidiaries nor any of its predecessors
in interest, has in violation of applicable law stored, treated or disposed of
any hazardous waste except where such violation, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

(d) Neither the Borrower nor any of its Subsidiaries has received any summons,
complaint, order or similar written notice indicating that it is not currently
in compliance with, or that any Governmental Authority is investigating its
compliance with, any Environmental Laws or that it is or may be liable to any
other Person as a result of a Release or threatened Release of a Contaminant,
that in either instance could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(e) None of the present or past operations of the Borrower and its Subsidiaries
is the subject of any investigation by any Governmental Authority evaluating
whether any remedial action is needed to respond to a Release or threatened
Release of a Contaminant that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(f) Neither the Borrower nor any of its Subsidiaries has filed any notice under
any requirement of Environmental Law reporting a spill or accidental and
unpermitted Release or discharge of a Contaminant into the environment which
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

27



--------------------------------------------------------------------------------

(g) Neither the Borrower nor any of its Subsidiaries has entered into any
negotiations or settlement agreements with any Person (including the prior owner
of its property) imposing material obligations or liabilities on the Borrower or
any of its Subsidiaries with respect to any remedial action in response to the
Release of a Contaminant or environmentally related claim.

 

(h) None of the products manufactured, distributed or sold by the Borrower or
any of its Subsidiaries contain asbestos containing material.

 

(i) No Environmental Lien has attached to the Real Estate.

 

6.17 No Violation of Law. Neither the Borrower nor any of its Subsidiaries is in
violation of any law, statute, regulation, ordinance, judgment, order, or decree
applicable to it which violation could reasonably be expected to have a Material
Adverse Effect.

 

6.18 No Default. Neither the Borrower nor any of its Subsidiaries is in default
with respect to any note, indenture, loan agreement, mortgage, lease, deed, or
other agreement to which the Borrower or such Subsidiary is a party or by which
it is bound, which default could reasonably be expected to have a Material
Adverse Effect.

 

6.19 ERISA Compliance. Except as specifically disclosed in Schedule 6.19:

 

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state law and listed on
Schedule 6.19. Each Plan which is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the IRS and to the
best knowledge of the Borrower, nothing has occurred which would cause the loss
of such qualification. The Borrower and each ERISA Affiliate have made all
required contributions to any Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

(b) There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan which
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

 

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.

 

28



--------------------------------------------------------------------------------

6.20 Taxes. The Borrower and its Subsidiaries have filed all federal and other
tax returns and reports required to be filed, and have paid all federal and
other taxes, assessments, fees and other governmental charges levied or imposed
upon them or their properties, income or assets otherwise due and payable unless
such unpaid taxes and assessments would constitute a Permitted Lien.

 

6.21 Regulated Entities. None of the Borrower, any Person controlling the
Borrower, or any Subsidiary, is an “Investment Company” within the meaning of
the Investment Company Act of 1940. The Borrower is not subject to regulation
under the Public Utility Holding Company Act of 1935, the Federal Power Act, the
Interstate Commerce Act, any state public utilities code or law, or any other
federal or state statute or regulation limiting its ability to incur
indebtedness.

 

6.22 Use of Proceeds; Margin Regulations. The proceeds of the Loans are to be
used solely for general corporate purposes, to refinance certain existing
indebtedness and for working capital purposes. Neither the Borrower nor any
Subsidiary is engaged in the business of purchasing or selling Margin Stock or
extending credit for the purpose of purchasing or carrying Margin Stock.

 

6.23 Copyrights, Patents, Trademarks and Licenses, etc. The Borrower owns or is
licensed or otherwise has the right to use all of the patents, trademarks,
service marks, trade names, copyrights, contractual franchises, licenses, rights
of way, authorizations and other rights that are reasonably necessary for the
operation of its businesses, without conflict with the rights of any other
Person except where any conflict, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. To the best knowledge
of the Borrower, no slogan or other advertising device, product, process,
method, substance, part or other material now employed by the Borrower or any
Subsidiary infringes upon any valid, enforceable intellectual property rights
held by any other Person. No claim or litigation regarding any of the foregoing
is pending or, to the knowledge of Borrower, threatened, which, in either case,
could reasonably be expected to have a Material Adverse Effect.

 

6.24 No Material Adverse Change. As of the Closing Date, no Material Adverse
Effect has occurred since November 30, 2002 except to the extent disclosed to
Agent in writing prior to May 8, 2003 or disclosed in Borrower’s public filings
with the Securities and Exchange Commission prior to May 8, 2003.

 

6.25 Full Disclosure. None of the representations or warranties made by the
Borrower or any Subsidiary in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, statement or certificate furnished
by or on behalf of the Borrower or any Subsidiary in connection with the Loan
Documents (including the offering and disclosure materials delivered by or on
behalf of the Borrower to the Lenders prior to the Closing Date), contains any
untrue statement of a material fact or omits any material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they are made, not misleading as of the time when made
or delivered.

 

29



--------------------------------------------------------------------------------

6.26 Material Agreements. Schedule 6.26 hereto sets forth as of the Closing Date
all material agreements and contracts to which the Borrower or any of its
Subsidiaries is a party or is bound as of the date hereof.

 

6.27 Bank Accounts. Schedule 6.27 contains as of the Closing Date a complete and
accurate list of all bank accounts maintained by the Borrower with any bank or
other financial institution.

 

6.28 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority or
other Person is necessary or required in connection with the execution, delivery
or performance by, or enforcement against, the Borrower or any of its
Subsidiaries of this Agreement or any other Loan Document.

 

6.29 Insurance. Schedule 6.29 summarizes the property and casualty insurance
carried by the Borrower with respect to itself and its Subsidiaries. Schedule
6.29 includes the insurer’s or insurers’ name(s), policy number(s), expiration
date(s), amount(s) of coverage, type(s) of coverage and deductibles. Schedule
6.29 also includes similar information, and describes any reserves, relating to
any self-insurance program that is in effect.

 

6.30 Inactive Subsidiaries. Except as set forth on Schedule 6.30, none of the
Inactive Subsidiaries (a) has assets with an aggregate book value in excess of
$5,000 (other than equity in its foreign Subsidiaries), (b) has any material
liabilities or (c) engage in any business activities.

 

6.31 Reportable Transaction. The Borrower does not intend to treat the Advances
and related transactions as being a “reportable transaction” (within the meaning
of Treasury Regulation Section 1.6011-4). In the event the Borrower determines
to take any action inconsistent with such intention, it will promptly notify the
Agent thereof.

 

ARTICLE 7

AFFIRMATIVE AND NEGATIVE COVENANTS

 

The Borrower covenants to the Agent and each Lender that so long as any of the
Obligations remain outstanding or this Agreement is in effect:

 

7.1 Taxes and Other Obligations. The Borrower shall, and shall cause each of its
Subsidiaries to, (a) file when due all tax returns and other reports which it is
required to file; (b) pay, or provide for the payment, when due, of all taxes,
fees, assessments and other governmental charges against it or upon its
property, income and franchises, make all required withholding and other tax
deposits, and establish adequate reserves for the payment of all such items, and
provide to the Agent and the Lenders, upon request, satisfactory evidence of its
timely compliance with the foregoing; and (c) pay when due all Debt owed by it
and all claims of materialmen, mechanics, carriers, warehousemen, landlords,
processors and other like Persons, and all other indebtedness owed by it and
perform and discharge in a timely manner all other obligations undertaken by it;
provided, however, so long as the Borrower has notified the Agent in writing,
neither the Borrower nor any of its Subsidiaries need pay any tax, fee,
assessment, or governmental charge or claims of materialmen, mechanics,
carriers, warehousemen, landlords,

 

30



--------------------------------------------------------------------------------

processors and other like Persons (i) it is contesting in good faith by
appropriate proceedings diligently pursued, (ii) as to which the Borrower or its
Subsidiary, as the case may be, has established proper reserves as required
under GAAP, and (iii) the nonpayment of which does not result in the imposition
of a Lien (other than a Permitted Lien) or if such nonpayment will result in a
Lien (other than a Permitted Lien) such anticipated Lien is bonded to the
reasonable satisfaction of Agent (A) within thirty (30) days after the
imposition of such Lien if such Lien is imposed solely on Borrower’s owned Real
Estate or (B) in all other cases, prior to the time such Lien is imposed.

 

7.2 Legal Existence and Good Standing. The Borrower shall, and shall cause each
of its Subsidiaries to, maintain its legal existence and its qualification and
good standing in all jurisdictions in which the failure to maintain such
existence and qualification or good standing could reasonably be expected to
have a Material Adverse Effect.

 

7.3 Compliance with Law and Agreements; Maintenance of Licenses. The Borrower
shall comply, and shall cause each Subsidiary to comply, in all material
respects with all Requirements of Law of any Governmental Authority having
jurisdiction over it or its business (including the Federal Fair Labor Standards
Act and all Environmental Laws). The Borrower shall, and shall cause each of its
Subsidiaries to, obtain and maintain all licenses, permits, franchises, and
governmental authorizations necessary to own its property and to conduct its
business as conducted on the Closing Date. The Borrower shall not modify, amend
or alter its certificate or articles of incorporation or bylaws, other than in a
manner which does not adversely affect the rights of the Lenders or the Agent.

 

7.4 Maintenance of Property; Inspection of Property.

 

(a) The Borrower shall, and shall cause each of its Subsidiaries to, maintain
all of its property necessary and useful in the conduct of its business, in good
operating condition and repair, ordinary wear and tear excepted.

 

(b) The Borrower shall maintain complete and accurate books and records (in
accordance with GAAP) with respect to the financial operations of the Borrower
and the Collateral, and furnish to the Agent, with sufficient copies for each of
the Lenders, such reports relating to the Collateral as the Agent shall from
time to time request.

 

(c) The Borrower shall permit representatives and independent contractors of the
Agent (at the expense of the Borrower not to exceed four (4) times per year
unless an Event of Default has occurred and is continuing) to visit and inspect
any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom and to discuss its
affairs, finances and accounts with its directors, officers and independent
public accountants, at such reasonable times during normal business hours and as
soon as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, when an Event of Default exists, the Agent or any
Lender may do any of the foregoing at the expense of the Borrower at any time
during normal business hours and without advance notice.

 

31



--------------------------------------------------------------------------------

7.5 Insurance.

 

(a) The Borrower shall maintain, and shall cause each of its Subsidiaries to
maintain, with financially sound and reputable insurers having a rating of at
least A or better by Best Rating Guide, insurance against loss or damage by fire
with extended coverage; theft, burglary, pilferage and loss in transit; public
liability and third party property damage; larceny, embezzlement or other
criminal liability; business interruption; public liability and third party
property damage; and such other hazards or of such other types as is customary
for Persons engaged in the same or similar business, as the Agent, in its
discretion, or acting at the direction of the Required Lenders, shall specify,
in amounts, and under policies acceptable to the Agent and the Required Lenders.
Without limiting the foregoing, in the event that any improved Real Estate is
determined to be located within an area that has been identified by the Director
of the Federal Emergency Management Agency as a Special Flood Hazard Area
(“SFHA”), the Borrower shall purchase and maintain flood insurance on the
improved Real Estate and any Equipment and Inventory located on such Real
Estate. The amount of said flood insurance will be reasonably determined by the
Agent, and shall, at a minimum, comply with applicable federal regulations as
required by the Flood Disaster Protection Act of 1973, as amended. The Borrower
shall also maintain flood insurance for its Inventory and Equipment which is, at
any time, located in a SFHA.

 

(b) The Borrower shall cause the Agent, for the ratable benefit of the Agent and
the Lenders, to be named as secured party and sole loss payee on all business
interruption insurance policies and all insurance policies covering the
Collateral or additional insured, in a manner acceptable to the Agent. Each
policy of insurance shall contain a clause or endorsement requiring the insurer
to give not less than thirty (30) days’ prior written notice to the Agent in the
event of cancellation of the policy for any reason whatsoever and a clause or
endorsement stating that the interest of the Agent shall not be impaired or
invalidated by any act or neglect of the Borrower or any of its Subsidiaries or
the owner of any Real Estate for purposes more hazardous than are permitted by
such policy. All premiums for such insurance shall be paid by the Borrower when
due, and certificates of insurance and, if requested by the Agent or any Lender,
photocopies of the policies, shall be delivered to the Agent, in each case in
sufficient quantity for distribution by the Agent to each of the Lenders. If the
Borrower fails to procure such insurance or to pay the premiums therefor when
due, the Agent may, and at the direction of the Required Lenders shall, do so
from the proceeds of Revolving Loans.

 

7.6 Insurance and Condemnation Proceeds. The Borrower shall promptly notify the
Agent and the Lenders of (a) any loss, damage, or destruction to the Collateral
in excess of $50,000, whether or not covered by insurance and (b) any loss,
damage, or destruction to any Fixed Assets in excess of $250,000 whether or not
covered by insurance. The Agent is hereby authorized to collect all business
interruption proceeds and all other insurance and condemnation proceeds in
respect of Collateral directly and to apply or remit them as follows:

 

(i) With respect to insurance and condemnation proceeds relating to Collateral
and proceeds of business interruption insurance, after deducting from such
proceeds the reasonable expenses, if any, incurred by the Agent in the
collection or handling thereof, the Agent shall apply such proceeds,

 

32



--------------------------------------------------------------------------------

ratably, to the reduction of the Obligations in the order provided for in
Section 3.7.

 

(ii) With respect to insurance and condemnation proceeds relating to Fixed
Assets, to the extent not prohibited by the terms of the Indenture, the Borrower
shall use such proceeds, or any part thereof, to replace, repair, restore or
rebuild the relevant Fixed Assets in a diligent and expeditious manner with
materials and workmanship of substantially the same quality as existed before
the loss, damage or destruction; provided that Borrower need not comply with the
requirements under this clause (ii) to the extent it demonstrates to Agent’s
satisfaction that Borrower’s remaining Fixed Assets are sufficient for Borrower
to continue producing and processing Inventory in a manner which is
substantially similar to the operations of Borrower existing immediately prior
to the event resulting in insurance and condemnation proceeds being issued.

 

7.7 Environmental Laws.

 

(a) The Borrower shall, and shall cause each of its Subsidiaries to, conduct its
business in compliance in all material respects with all Environmental Laws
applicable to it, including those relating to the generation, handling, use,
storage, and disposal of any Contaminant. The Borrower shall, and shall cause
each of its Subsidiaries to, take prompt and appropriate action to respond to
any non-compliance with Environmental Laws.

 

(b) The Agent or any Lender may request copies of technical reports prepared by
the Borrower and its communications with any Governmental Authority to determine
whether the Borrower or any of its Subsidiaries is proceeding reasonably to
correct, cure or contest in good faith any alleged non-compliance or
environmental liability.

 

7.8 Compliance with ERISA. The Borrower shall, and shall cause each of its ERISA
Affiliates to: (a) maintain each Plan in compliance in all material respects
with the applicable provisions of ERISA, the Code and other federal or state
law; (b) cause each Plan which is qualified under Section 401(a) of the Code to
maintain such qualification; (c) make all required contributions to any Plan
subject to Section 412 of the Code; (d) not engage in a prohibited transaction
or violation of the fiduciary responsibility rules with respect to any Plan; and
(e) not engage in a transaction that could be subject to Section 4069 or 4212(c)
of ERISA.

 

7.9 Mergers, Consolidations or Sales. Neither the Borrower nor any of its
Subsidiaries shall enter into any transaction of merger, reorganization, or
consolidation, or transfer, sell, assign, lease, or otherwise dispose of all or
any part of its property, or wind up, liquidate or dissolve, or agree to do any
of the foregoing, except (a) for sales of Inventory in the ordinary course of
its business, (b) for sales or other dispositions of Proprietary Rights that are
obsolete or no longer useable by Borrower in its Business; provided, that any
such Proprietary Right to be sold or disposed of by Borrower is not related to
the production, processing, sale or distribution of Inventory or collection on
Accounts, (c) for sales of Fixed Assets not to exceed $5,000,000 in any Fiscal
Year; provided, that Borrower may sell additional Fixed Assets in excess of such
amount to the extent it first demonstrates to Agent’s satisfaction that
Borrower’s remaining Fixed Assets are sufficient for Borrower to continue
producing and processing

 

33



--------------------------------------------------------------------------------

Inventory in a manner which is substantially similar to the operations of
Borrower existing immediately prior to such proposed sale, (d) the merger of
Omnova Overseas, Inc. with and into Borrower as long as Borrower is the
surviving entity, (e) the dissolution of Omnova Receivables Corporation and (f)
Permitted Acquisitions. Within 365 days following each sale or disposition of
Fixed Assets, the Borrower shall reinvest the proceeds of that sale or
disposition in other Fixed Assets unless it first demonstrates to Agent’s
satisfaction that Borrower’s remaining Fixed Assets are sufficient for Borrower
to continue producing and processing Inventory in a manner which is
substantially similar to the operations of Borrower existing immediately prior
to such sale or disposition, in which case it may then apply such proceeds in
any manner permitted under the terms of the Indenture.

 

7.10 Distributions; Capital Change; Restricted Investments. Neither the Borrower
nor any of its Subsidiaries shall (a) directly or indirectly declare or make, or
incur any liability to make, any Distribution, except Distributions to the
Borrower by its Subsidiaries, (b) make any change in its capital structure which
could have a Material Adverse Effect or (c) make any Restricted Investment.
Notwithstanding the foregoing, so long as no Event of Default has occurred and
is continuing immediately before and after giving effect to the following,
Borrower may: (i) purchase its common stock for any Plan not to exceed
$1,000,000 in a single transaction or series of related transactions and not to
exceed $3,000,000 in the aggregate in any Fiscal Year, (ii) make additional
investments in its Subsidiaries formed in the United Kingdom or in its existing
joint ventures not to exceed $10,000,000 in the aggregate through the Stated
Termination Date; provided that during the first 12 months following the Closing
Date, such aggregate investment shall not exceed $3,000,000, (iii) make a
dividend to its stockholders once in each Fiscal Quarter commencing with the
Fiscal Quarter beginning on June 1, 2003 so long as (A) Borrower has provided
Agent with five (5) Business Days prior written notice of its proposal to make a
dividend, (B) Agent shall have received Borrower’s quarterly or annual Financial
Statements delivered pursuant to Section 5.2(a) or Section 5.2(g) hereof for the
immediately prior Fiscal Quarter or Fiscal Year, as applicable, for which
Borrower has received written notice from Agent that such Financial Statements
are in form and substance satisfactory to Agent in Agent’s reasonable judgment,
(C) Borrower’s Availability equals an amount no less than $20,000,000 after
giving effect to such dividend and shall continue to exceed $20,000,000 on a pro
forma basis for a period of at least 60 days after making such dividend;
provided that at the time of making any dividend, Agent shall implement a
Reserve against the Borrowing Base in an amount equal to such dividend which
Reserve shall be released upon Agent’s determination that Borrower has
maintained Availability (which calculation for purposes of this provision only
shall exclude such Reserve) of at least $20,000,000 for a 60-day period
following such dividend and (D) the aggregate amount of all dividends made in
any Fiscal Year does not exceed the amount of dividends permitted to be made to
the shareholders of the Borrower under the terms of the Indenture as in effect
on the date hereof, and (iv) make Permitted Acquisitions.

 

7.11 Transactions Affecting Collateral or Obligations. Neither the Borrower nor
any of its Subsidiaries shall enter into any transaction which would be
reasonably expected to have a Material Adverse Effect.

 

7.12 Guaranties. Neither the Borrower nor any of its Subsidiaries shall make,
issue, or become liable on any Guaranty, except guaranties of the Obligations,
the Senior Notes

 

34



--------------------------------------------------------------------------------

and guaranties by the Borrower of obligations of another Person not to exceed
$1,000,000 in contingent liabilities in the aggregate at any time outstanding.

 

7.13 Debt. Neither the Borrower nor any of its Subsidiaries shall incur or
maintain any Debt, other than: (a) the Obligations; (b) the Senior Notes and
guarantees thereof; (c) Debt described on Schedule 6.9; (d) Capital Leases of
Equipment and purchase money secured Debt incurred to purchase Equipment
provided that (i) Liens securing the same attach only to the Equipment acquired
by the incurrence of such Debt, and (ii) the aggregate amount of such Debt
(including Capital Leases) outstanding does not exceed (A) $10,000,000 at any
time (exclusive of such Debt used to lease or purchase new computer systems for
Borrower) and (B) $20,000,000 at any time incurred solely for the lease and/or
purchase of new computer systems for Borrower; and (e) Debt evidencing a
refunding, renewal or extension of the Debt described on Schedule 6.9; provided
that (i) the principal amount thereof is not increased, (ii) the Liens, if any,
securing such refunded, renewed or extended Debt do not attach to any assets in
addition to those assets, if any, securing the Debt to be refunded, renewed or
extended, (iii) no Person that is not an obligor or guarantor of such Debt as of
the Closing Date shall become an obligor or guarantor thereof, and (iv) the
terms of such refunding, renewal or extension are no less favorable to the
Borrower, the Agent or the Lenders than the original Debt. Notwithstanding the
foregoing, so long as no Event of Default has occurred and is continuing,
Borrower may incur additional unsecured Debt (excluding Guaranties) in an amount
not to exceed $20,000,000 in the aggregate at any time outstanding; provided
that no more than $10,000,000 of such Debt may be incurred in any Fiscal Year.

 

7.14 Prepayment. Neither the Borrower nor any of its Subsidiaries shall
voluntarily prepay any Debt, except the Obligations in accordance with the terms
of this Agreement.

 

7.15 Transactions with Affiliates. Except as set forth below, neither the
Borrower nor any of its Subsidiaries shall, sell, transfer, distribute, or pay
any money or property, including, but not limited to, any fees or expenses of
any nature (including, but not limited to, any fees or expenses for management
services), to any Affiliate, or lend or advance money or property to any
Affiliate, or invest in (by capital contribution or otherwise) or purchase or
repurchase any stock or indebtedness, or any property, of any Affiliate, or
become liable on any Guaranty of the indebtedness, dividends, or other
obligations of any Affiliate. Notwithstanding the foregoing, so long as no Event
of Default has occurred and is continuing, the Borrower and its Subsidiaries may
engage in transactions with Affiliates in the ordinary course of business
consistent with past practices, in amounts and upon terms fully disclosed to the
Agent and the Lenders, and no less favorable to the Borrower and its
Subsidiaries than would be obtained in a comparable arm’s-length transaction
with a third party who is not an Affiliate.

 

7.16 Investment Banking and Finder’s Fees. Neither the Borrower nor any of its
Subsidiaries shall pay or agree to pay, or reimburse any other party with
respect to, any investment banking or similar or related fee, underwriter’s fee,
finder’s fee, or broker’s fee to any Person in connection with this Agreement.
The Borrower shall defend and indemnify the Agent and the Lenders against and
hold them harmless from all claims of any Person that the Borrower is obligated
to pay for any such fees, and all costs and expenses (including attorneys’ fees)
incurred by the Agent and/or any Lender in connection therewith.

 

35



--------------------------------------------------------------------------------

7.17 Business Conducted. The Borrower shall not and shall not permit any of its
Subsidiaries to, engage in any businesses which are not the same, similar,
ancillary, complimentary, incidental or reasonably related to, or reasonable
extensions, developments or expansions of, the businesses in which the Borrower
is engaged on the Closing Date.

 

7.18 Liens. Neither the Borrower nor any of its Subsidiaries shall create,
incur, assume, or permit to exist any Lien on any property now owned or
hereafter acquired by any of them, except Permitted Liens, and Liens, if any, in
effect as of the Closing Date described in Schedule 6.11 securing Debt described
in Schedule 6.11 and Liens securing Capital Leases and purchase money Debt
permitted in Section 7.13.

 

7.19 Sale and Leaseback Transactions. Neither the Borrower nor any of its
Subsidiaries shall, directly or indirectly, enter into any arrangement with any
Person providing for the Borrower or such Subsidiary to lease or rent property
that the Borrower or such Subsidiary has sold or will sell or otherwise transfer
to such Person. Notwithstanding the foregoing, so long as no Event of Default
has occurred and is continuing, Borrower may enter into sale and leaseback
transactions of Fixed Assets with an aggregate value not to exceed $10,000,000
in a single transaction or series of related transactions and not to exceed
$15,000,000 in the aggregate in any Fiscal Year.

 

7.20 New Subsidiaries. The Borrower shall not, directly or indirectly, organize,
create, acquire or permit to exist any Subsidiary other than those listed on
Schedule 6.5 and any Person acquired pursuant to a Permitted Acquisition.

 

7.21 Fiscal Year. The Borrower shall not change its Fiscal Year.

 

7.22 Capital Expenditures. Neither the Borrower nor any of its Subsidiaries
shall make or incur any Capital Expenditure if, after giving effect thereto, the
aggregate amount of all Capital Expenditures by the Borrower and its
Subsidiaries on a consolidated basis would exceed $20,000,000 during any Fiscal
Year (excluding the portion of Capital Expenditures for a new computer system
for Borrower which is funded with Debt other than Revolving Loans).

 

7.23 Fixed Charge Coverage Ratio. The Borrower shall maintain a Fixed Charge
Coverage Ratio for each period of four consecutive Fiscal Quarters tested on the
last day of each Fiscal Quarter (beginning on May 30, 2003) of not less than 1.1
to 1.0.

 

7.24 Minimum Availability. The Borrower shall maintain, at all times,
Availability of not less than $10,000,000.

 

7.25 Use of Proceeds. The Borrower shall not, and shall not suffer or permit any
Subsidiary to, use any portion of the Loan proceeds, directly or indirectly, (i)
to purchase or carry Margin Stock, (ii) to repay or otherwise refinance
indebtedness of the Borrower or others incurred to purchase or carry Margin
Stock, (iii) to extend credit for the purpose of purchasing or carrying any
Margin Stock, or (iv) to acquire any security in any transaction that is subject
to Section 13 or 14 of the Exchange Act.

 

36



--------------------------------------------------------------------------------

7.26 Amendments to Agreements. Borrower shall not, nor shall permit its
Subsidiaries to, amend or otherwise modify the Senior Note Documents, if such
amendment or modification would be adverse to the interests of Agent and Lenders
under the Loan Documents.

 

7.27 Inactive Subsidiaries. Except as disclosed on Schedule 6.30, Borrower shall
not cause or permit any Inactive Subsidiary to (i) incur Debt, (ii) incur
liabilities other than normal and customary liabilities arising by law and the
costs of maintaining its corporate existence, (iii) own any assets (other than
the stock of foreign Subsidiaries), or (iv) engage in any trade or business
other than holding the stock of foreign Subsidiaries.

 

7.28 Bank Accounts. The Borrower shall not maintain any bank accounts (other
than the Collateral Account (as defined under the Indenture)) except as set
forth on Schedule 6.27 unless Borrower first provides Agent with ten (10)
business Days prior written notice of its intent to open a new bank account and,
if requested by Agent, provides Agent with a blocked account agreement, in form
and substance satisfactory to Agent, duly executed by Borrower and the financial
institution where such account has been opened. Unless Agent shall otherwise
agree, Borrower shall maintain a collection account at National City Bank for at
least 180 days after termination of that certain Lockbox Account Agreement,
dated May 28, 2003, among Borrower, Agent and National City Bank.

 

7.29 Further Assurances. The Borrower shall execute and deliver, or cause to be
executed and delivered, to the Agent and/or the Lenders such documents and
agreements, and shall take or cause to be taken such actions, as the Agent or
any Lender may, from time to time, request to carry out the terms and conditions
of this Agreement and the other Loan Documents.

 

ARTICLE 8

CONDITIONS OF LENDING

 

8.1 Conditions Precedent to Making of Loans on the Closing Date. The obligation
of the Lenders to make the initial Revolving Loans on the Closing Date, and the
obligation of the Agent to cause the Letter of Credit Issuer to issue any Letter
of Credit on the Closing Date, are subject to the following conditions precedent
having been satisfied prior to or concurrently with the making of such Loans in
a manner satisfactory to the Agent and each Lender:

 

(a) This Agreement and the other Loan Documents shall have been executed and
delivered by each party thereto and the Borrower shall have performed and
complied with all covenants, agreements and conditions contained herein and the
other Loan Documents which are required to be performed or complied with by the
Borrower before or on such Closing Date.

 

(b) Upon making the Revolving Loans (including such Revolving Loans made to
finance fees, costs and expenses then payable under this Agreement) and with all
its obligations current, the Borrower shall have Availability of at least
$15,000,000.

 

(c) All representations and warranties made hereunder and in the other Loan
Documents shall be true and correct as if made on such date.

 

(d) No Default or Event of Default shall have occurred and be continuing after
giving effect to the Loans to be made and the Letters of Credit to be issued on
the Closing Date.

 

37



--------------------------------------------------------------------------------

(e) The Agent and the Lenders shall have received such opinions of counsel for
the Borrower and its Subsidiaries as the Agent or any Lender shall request, each
such opinion to be in a form, scope, and substance satisfactory to the Agent,
the Lenders, and their respective counsel.

 

(f) The Agent shall have received:

 

(i) acknowledgment copies of proper financing statements, duly filed on or
before the Closing Date under the UCC of all jurisdictions that the Agent may
deem necessary or desirable in order to perfect the Agent’s Liens; and

 

(ii) duly executed UCC-3 Termination Statements and such other instruments, in
form and substance satisfactory to the Agent, as shall be necessary to terminate
and satisfy all Liens on the assets of the Borrower and its Subsidiaries except
Permitted Liens.

 

(g) The Borrower shall have paid all fees and expenses of the Agent and the
Attorney Costs incurred in connection with any of the Loan Documents and the
transactions contemplated thereby to the extent invoiced.

 

(h) The Agent shall have received evidence, in form, scope, and substance,
reasonably satisfactory to the Agent, of all insurance coverage as required by
this Agreement.

 

(i) The Agent and the Lenders shall have had an opportunity, if they so choose,
to examine the books of account and other records and files of the Borrower and
to make copies thereof, and to conduct a pre-closing audit which shall include,
without limitation, verification of Inventory, Accounts, and the Borrowing Base,
and the results of such examination and audit shall have been satisfactory to
the Agent and the Lenders in all respects.

 

(j) All proceedings taken in connection with the execution of this Agreement,
the Senior Notes Documents, the Securitization Unwind Documents, all other Loan
Documents and all documents and papers relating thereto shall be satisfactory in
form, scope, and substance to the Agent and the Lenders.

 

(k) The Agent shall have received evidence satisfactory to it that the Borrower
received at least $165,000,000 in proceeds from the issuance of the Senior Notes
(less fees, costs and expenses associated with such issuance) pursuant to the
Senior Note Documents which shall be in form and substance satisfactory to
Agent.

 

(l) Agent shall have received evidence satisfactory to it that the Amended and
Restated Credit Agreement, dated as of April 12, 2001, among the Borrower, the
lenders party thereto and the agent named therein shall have been terminated,
all indebtedness, liabilities and obligations outstanding thereunder shall have
been paid in full and all liens, if any, granted thereunder shall have been
released.

 

38



--------------------------------------------------------------------------------

(m) Agent shall have received evidence satisfactory to it that the
Securitization Unwind occurred.

 

(n) Without limiting the generality of the items described above, the Agent
shall have received (in form and substance reasonably satisfactory to the Agent)
the financial statements, instruments, resolutions, documents, agreements,
certificates, opinions and other items set forth on the “Closing Checklist”
delivered by the Agent to the Borrower prior to the Closing Date.

 

The acceptance by the Borrower of any Loans made or Letters of Credit issued on
the Closing Date shall be deemed to be a representation and warranty made by the
Borrower to the effect that all of the conditions precedent to the making of
such Loans or the issuance of such Letters of Credit have been satisfied, with
the same effect as delivery to the Agent and the Lenders of a certificate signed
by a Responsible Officer of the Borrower, dated the Closing Date, to such
effect.

 

Execution and delivery to the Agent by a Lender of a counterpart of this
Agreement shall be deemed confirmation by such Lender that (i) all conditions
precedent in this Section 8.1 have been fulfilled to the satisfaction of such
Lender, (ii) the decision of such Lender to execute and deliver to the Agent an
executed counterpart of this Agreement was made by such Lender independently and
without reliance on the Agent or any other Lender as to the satisfaction of any
condition precedent set forth in this Section 8.1, and (iii) all documents sent
to such Lender for approval consent, or satisfaction were acceptable to such
Lender.

 

8.2 Conditions Precedent to Each Loan. The obligation of the Lenders to make
each Loan, including the initial Revolving Loans on the Closing Date, and the
obligation of the Agent to cause the Letter of Credit Issuer to issue any Letter
of Credit shall be subject to the further conditions precedent that on and as of
the date of any such extension of credit:

 

(a) The following statements shall be true, and the acceptance by the Borrower
of any extension of credit shall be deemed to be a statement to the effect set
forth in clauses (i), (ii) and (iii) with the same effect as the delivery to the
Agent and the Lenders of a certificate signed by a Responsible Officer, dated
the date of such extension of credit, stating that:

 

(i) The representations and warranties contained in this Agreement and the other
Loan Documents are correct in all material respects on and as of the date of
such extension of credit as though made on and as of such date, other than any
such representation or warranty which relates to a specified prior date and
except to the extent the Agent and the Lenders have been notified in writing by
the Borrower that any representation or warranty is not correct and the Required
Lenders have explicitly waived in writing compliance with such representation or
warranty; and

 

(ii) No event has occurred and is continuing, or would result from such
extension of credit, which constitutes a Default or an Event of Default; and

 

39



--------------------------------------------------------------------------------

(iii) No event has occurred and is continuing, or would result from such
extension of credit, which has had or would have a Material Adverse Effect.

 

(b) No such Borrowing shall exceed Availability, provided, however, that the
foregoing conditions precedent are not conditions to each Lender participating
in or reimbursing the Bank or the Agent for such Lenders’ Pro Rata Share of any
Swing Line Loan or Agent Advance made in accordance with the provisions of
Sections 1.3 and 1.2(i).

 

ARTICLE 9

DEFAULT; REMEDIES

 

9.1 Events of Default. It shall constitute an event of default (“Event of
Default”) if any one or more of the following shall occur for any reason:

 

(a) any failure by the Borrower to pay the principal of or interest or premium
on any of the Obligations or any fee or other amount owing hereunder when due,
whether upon demand or otherwise;

 

(b) any representation or warranty made or deemed made by the Borrower in this
Agreement or by the Borrower or any of its Subsidiaries in any of the other Loan
Documents, any Financial Statement, or any certificate furnished by the Borrower
or any of its Subsidiaries at any time to the Agent or any Lender shall prove to
be untrue in any material respect as of the date on which made, deemed made, or
furnished;

 

(c) (i) any default shall occur in the observance or performance of any of the
covenants and agreements contained in Sections 5.2(k), 7.2, 7.5, 7.9-7.28 of
this Agreement, or Section 11 of the Security Agreement, (ii) any default shall
occur in the observance or performance of any of the covenants and agreements
contained in Sections 5.2 (other than 5.2(k)) or 5.3 and such default shall
continue for five (5) days or more; or (iii) any default shall occur in the
observance or performance of any of the other covenants or agreements contained
in any other Section of this Agreement or any other Loan Document, or any other
agreement entered into at any time to which the Borrower or any Subsidiary and
the Agent or any Lender are party (including in respect of any Bank Products)
and such default shall continue for fifteen (15) days or more;

 

(d) any default shall occur with respect to any Debt (other than the
Obligations) of the Borrower or any of its Subsidiaries in an outstanding
principal amount which exceeds $5,000,000, or under any agreement or instrument
under or pursuant to which any such Debt may have been issued, created, assumed,
or guaranteed by the Borrower or any of its Subsidiaries, and such default shall
continue for more than the period of grace, if any, therein specified, if the
effect thereof (with or without the giving of notice or further lapse of time or
both) is to accelerate, or to permit the holders of any such Debt to accelerate,
the maturity of any such Debt; or any such Debt shall be declared due and
payable or be required to be prepaid (other than by a regularly scheduled
required prepayment) prior to the stated maturity thereof;

 

(e) the Borrower or any of its Subsidiaries shall (i) file a voluntary petition
in bankruptcy or file a voluntary petition or an answer or otherwise commence
any

 

40



--------------------------------------------------------------------------------

action or proceeding seeking reorganization, arrangement or readjustment of its
debts or for any other relief under the federal Bankruptcy Code, as amended, or
under any other bankruptcy or insolvency act or law, state or federal, now or
hereafter existing, or consent to, approve of, or acquiesce in, any such
petition, action or proceeding; (ii) apply for or acquiesce in the appointment
of a receiver, assignee, liquidator, sequestrator, custodian, monitor, trustee
or similar officer for it or for all or any part of its property; (iii) make an
assignment for the benefit of creditors; or (iv) be unable generally to pay its
debts as they become due;

 

(f) an involuntary petition shall be filed or an action or proceeding otherwise
commenced seeking reorganization, arrangement, consolidation or readjustment of
the debts of the Borrower or any of its Subsidiaries or for any other relief
under the federal Bankruptcy Code, as amended, or under any other bankruptcy or
insolvency act or law, state or federal, now or hereafter existing and such
petition or proceeding shall not be dismissed within thirty (30) days after the
filing or commencement thereof or an order of relief shall be entered with
respect thereto;

 

(g) a receiver, assignee, liquidator, sequestrator, custodian, monitor, trustee
or similar officer for the Borrower or any of its Subsidiaries or for all or any
part of its property with a book value in excess of $500,000 shall be appointed
or a warrant of attachment, execution or similar process shall be issued against
any part of the property with a book value in excess of $500,000 of the Borrower
or any of its Subsidiaries;

 

(h) the Borrower or any of its Subsidiaries shall file a certificate of
dissolution under applicable state law or shall be liquidated, dissolved or
wound-up or shall commence or have commenced against it any action or proceeding
for dissolution, winding-up or liquidation, or shall take any corporate action
in furtherance thereof;

 

(i) all or any material part of the property of the Borrower or any of its
Subsidiaries shall be nationalized, expropriated or condemned, seized or
otherwise appropriated, or custody or control of such property or of the
Borrower or such Subsidiary shall be assumed by any Governmental Authority or
any court of competent jurisdiction at the instance of any Governmental
Authority, except where contested in good faith by proper proceedings diligently
pursued where a stay of enforcement is in effect;

 

(j) any Loan Document shall be terminated, revoked or declared void or invalid
or unenforceable or challenged by the Borrower or any other obligor;

 

(k) one or more judgments, orders, decrees or arbitration awards is entered
against the Borrower involving in the aggregate liability (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage) as to any single or related or unrelated series of
transactions, incidents or conditions, of $2,000,000 or more, and the same shall
remain unsatisfied, unvacated and unstayed pending appeal for a period of thirty
(30) days after the entry thereof;

 

(l) any loss, theft, damage or destruction of any item or items of Collateral or
other property of the Borrower or any Subsidiary occurs which could reasonably
be expected to cause a Material Adverse Effect and is not adequately covered by
insurance;

 

41



--------------------------------------------------------------------------------

(m) there is filed against the Borrower or any of its Subsidiaries any action,
suit or proceeding under any federal or state racketeering statute (including
the Racketeer Influenced and Corrupt Organization Act of 1970), which action,
suit or proceeding (i) is not dismissed within one hundred twenty (120) days,
and (ii) could reasonably be expected to result in the confiscation or
forfeiture of any material portion of the Collateral;

 

(n) for any reason other than the failure of the Agent to take any action
available to it to maintain perfection of the Agent’s Liens, pursuant to the
Loan Documents, any Loan Document ceases to be in full force and effect or any
Lien with respect to any material portion of the Collateral intended to be
secured thereby ceases to be, or is not, valid, perfected and prior to all other
Liens (other than Permitted Liens) or is terminated, revoked or declared void;

 

(o) (i) an ERISA Event shall occur with respect to a Pension Plan or
Multi-employer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multi-employer Plan or the PBGC in an aggregate amount in excess of $1,000,000;
(ii) the aggregate amount of Unfunded Pension Liability among all Pension Plans
at any time exceeds $1,000,000; or (iii) the Borrower or any ERISA Affiliate
shall fail to pay when due, after the expiration of any applicable grace period,
any installment payment with respect to its withdrawal liability under Section
4201 of ERISA under a Multi-employer Plan in an aggregate amount in excess of
$1,000,000; or

 

(p) there occurs a Change of Control.

 

9.2 Remedies.

 

(a) If a Default or an Event of Default exists, the Agent may, in its
discretion, and shall, at the direction of the Required Lenders, do one or more
of the following at any time or times and in any order, without notice to or
demand on the Borrower: (i) reduce the Maximum Revolver Amount, or the advance
rates against Eligible Accounts and/or Eligible Inventory used in computing the
Borrowing Base, or reduce one or more of the other elements used in computing
the Borrowing Base; (ii) restrict the amount of or refuse to make Revolving
Loans; and (iii) restrict or refuse to provide Letters of Credit or Credit
Support. If an Event of Default exists, the Agent may, in its discretion, and
shall, at the direction of the Required Lenders, do one or more of the
following, in addition to the actions described in the preceding sentence, at
any time or times and in any order, without notice to or demand on the Borrower:
(A) terminate the Commitments and this Agreement; (B) declare any or all
Obligations to be immediately due and payable; provided, however, that upon the
occurrence of any Event of Default described in Sections 9.1(e), 9.1(f), 9.1(g),
or 9.1(h), the Commitments shall automatically and immediately expire and all
Obligations shall automatically become immediately due and payable without
notice or demand of any kind; (C) require the Borrower to cash collateralize all
outstanding Letter of Credit Obligations; and (D) pursue its other rights and
remedies under the Loan Documents and applicable law.

 

(b) If an Event of Default has occurred and is continuing: (i) the Agent shall
have for the benefit of the Lenders, in addition to all other rights of the
Agent and the Lenders, the rights and remedies of a secured party under the Loan
Documents and the UCC;

 

42



--------------------------------------------------------------------------------

(ii) the Agent may, at any time, take possession of the Collateral and keep it
on the Borrower’s premises, at no cost to the Agent or any Lender, or remove any
part of it to such other place or places as the Agent may desire, or the
Borrower shall, upon the Agent’s demand, at the Borrower’s cost, assemble the
Collateral and make it available to the Agent at a place reasonably convenient
to the Agent; and (iii) the Agent may sell and deliver any Collateral at public
or private sales, for cash, upon credit or otherwise, at such prices and upon
such terms as the Agent deems advisable, in its sole discretion, and may, if the
Agent deems it reasonable, postpone or adjourn any sale of the Collateral by an
announcement at the time and place of sale or of such postponed or adjourned
sale without giving a new notice of sale. Without in any way requiring notice to
be given in the following manner, the Borrower agrees that any notice by the
Agent of sale, disposition or other intended action hereunder or in connection
herewith, whether required by the UCC or otherwise, shall constitute reasonable
notice to the Borrower if such notice is mailed by registered or certified mail,
return receipt requested, postage prepaid, or is delivered personally against
receipt, at least ten (10) Business Days prior to such action to the Borrower’s
address specified in or pursuant to Section 13.8. If any Collateral is sold on
terms other than payment in full at the time of sale, no credit shall be given
against the Obligations until the Agent or the Lenders receive payment, and if
the buyer defaults in payment, the Agent may resell the Collateral without
further notice to the Borrower. In the event the Agent seeks to take possession
of all or any portion of the Collateral by judicial process, the Borrower
irrevocably waives: (A) the posting of any bond, surety or security with respect
thereto which might otherwise be required; (B) any demand for possession prior
to the commencement of any suit or action to recover the Collateral; and (C) any
requirement that the Agent retain possession and not dispose of any Collateral
until after trial or final judgment. The Borrower agrees that the Agent has no
obligation to preserve rights to the Collateral or marshal any Collateral for
the benefit of any Person. The Agent is hereby granted a license or other right
to use, without charge, the Borrower’s labels, patents, copyrights, name, trade
secrets, trade names, trademarks, and advertising matter, or any similar
property, in completing production of, advertising or selling any Collateral,
and the Borrower’s rights under all licenses and all franchise agreements shall
inure to the Agent’s benefit for such purpose. The proceeds of sale shall be
applied first to all expenses of sale, including Attorney Costs, and then to the
Obligations. The Agent will return any excess to the Borrower and the Borrower
shall remain liable for any deficiency.

 

(c) If an Event of Default occurs, the Borrower hereby waives all rights to
notice and hearing prior to the exercise by the Agent of the Agent’s rights to
repossess the Collateral without judicial process or to reply, attach or levy
upon the Collateral without notice or hearing.

 

ARTICLE 10

TERM AND TERMINATION

 

10.1 Term and Termination. The term of this Agreement shall end on the Stated
Termination Date unless sooner terminated in accordance with the terms hereof.
The Agent may, in its discretion, and shall, upon direction from the Required
Lenders, terminate this Agreement without notice upon the occurrence of an Event
of Default. Upon the effective date of termination of this Agreement for any
reason whatsoever, all Obligations (including all unpaid principal, accrued and
unpaid interest and any early termination or prepayment fees or penalties) shall
become immediately due and payable and the Borrower shall immediately arrange
for the

 

43



--------------------------------------------------------------------------------

cancellation and return of Letters of Credit then outstanding. Notwithstanding
the termination of this Agreement, until all Obligations are indefeasibly paid
and performed in full in cash, the Borrower shall remain bound by the terms of
this Agreement and shall not be relieved of any of its Obligations hereunder or
under any other Loan Document, and the Agent and the Lenders shall retain all
their rights and remedies hereunder (including the Agent’s Liens in and all
rights and remedies with respect to all then existing and after-arising
Collateral).

 

ARTICLE 11

AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS

 

11.1 Amendments and Waivers.

 

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by the Borrower
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by the Agent at the written request of the Required
Lenders) and the Borrower and then any such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such waiver, amendment, or consent shall, unless in
writing and signed by all the Lenders and the Borrower and acknowledged by the
Agent, do any of the following:

 

(i) increase or extend the Commitment of any Lender;

 

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document;

 

(iii) reduce the principal of, or the rate of interest specified herein on any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document;

 

(iv) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which is required for the Lenders or any of them
to take any action hereunder;

 

(v) increase any of the percentages set forth in the definition of the Borrowing
Base;

 

(vi) amend this Section or any provision of this Agreement providing for consent
or other action by all Lenders;

 

(vii) release any Guaranties of the Obligations or release Collateral other than
as permitted by Section 12.11;

 

(viii) change the definitions of “Required Lenders”; or

 

44



--------------------------------------------------------------------------------

(ix) increase the Maximum Revolver Amount, the Maximum Inventory Loan Amount,
and Letter of Credit Subfacility;

 

provided, however, the Agent may, in its sole discretion and notwithstanding the
limitations contained in clauses (v) and (ix) above and any other terms of this
Agreement, make Agent Advances in accordance with Section 1.2(i) and, provided
further, that no amendment, waiver or consent shall, unless in writing and
signed by the Agent, affect the rights or duties of the Agent under this
Agreement or any other Loan Document and provided further, that Schedule 1.2
hereto (Commitments) may be amended from time to time by Agent alone to reflect
assignments of Commitments in accordance herewith.

 

(b) If any fees are paid to the Lenders as consideration for amendments, waivers
or consents with respect to this Agreement, at Agent’s election, such fees may
be paid only to those Lenders that agree to such amendments, waivers or consents
within the time specified for submission thereof.

 

(c) If, in connection with any proposed amendment, waiver or consent (a
“Proposed Change”) requiring the consent of all Lenders, the consent of Required
Lenders is obtained, but the consent of other Lenders is not obtained (any such
Lender whose consent is not obtained being referred to as a “Non-Consenting
Lender”),

 

then, so long as the Agent is not a Non-Consenting Lender, at the Borrower’s
request, the Agent or an Eligible Assignee shall have the right (but not the
obligation) with the Agent’s approval, to purchase from the Non-Consenting
Lenders, and the Non-Consenting Lenders agree that they shall sell, all the
Non-Consenting Lenders’ Commitments for an amount equal to the principal
balances thereof and all accrued interest and fees with respect thereto through
the date of sale pursuant to Assignment and Acceptance Agreement(s), without
premium or discount.

 

11.2 Assignments; Participations.

 

(a) Any Lender may, with the written consent of the Agent and Borrower (which
consent shall not be unreasonably withheld), assign and delegate to one or more
Eligible Assignees (provided that no consent of the Agent or Borrower shall be
required in connection with any assignment and delegation by a Lender to an
Affiliate of such Lender or to another Lender) (each an “Assignee”) all, or any
ratable part of all, of the Loans, the Commitments and the other rights and
obligations of such Lender hereunder, in a minimum amount of $5,000,000
(provided that, unless an assignor Lender has assigned and delegated all of its
Loans and Commitments, no such assignment and/or delegation shall be permitted
unless, after giving effect thereto, such assignor Lender retains a Commitment
in a minimum amount of $10,000,000); provided, however, that if a Default or
Event of Default has occurred and is continuing, the consent of the Borrower
shall not be required; provided, further, that the Borrower and the Agent may
continue to deal solely and directly with such Lender in connection with the
interest so assigned to an Assignee until (i) written notice of such assignment,
together with payment instructions, addresses and related information with
respect to the Assignee, shall have been given to the Borrower and the Agent by
such Lender and the Assignee; (ii) such Lender and its Assignee shall have
delivered to the Borrower and the Agent an Assignment and Acceptance in the form
of Exhibit F (“Assignment and Acceptance”) together with any note or

 

45



--------------------------------------------------------------------------------

notes subject to such assignment and (iii) the assignor Lender or Assignee has
paid to the Agent a processing fee in the amount of $3,000. The Borrower agrees
to promptly execute and deliver new promissory notes and replacement promissory
notes as reasonably requested by the Agent to evidence assignments of the Loans
and Commitments in accordance herewith.

 

(b) From and after the date that the Agent notifies the assignor Lender that it
has received an executed Assignment and Acceptance and payment of the
above-referenced processing fee, (i) the Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations, including, but not
limited to, the obligation to participate in Letters of Credit and Credit
Support have been assigned to it pursuant to such Assignment and Acceptance,
shall have the rights and obligations of a Lender under the Loan Documents, and
(ii) the assignor Lender shall, to the extent that rights and obligations
hereunder and under the other Loan Documents have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

 

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto or
the attachment, perfection, or priority of any Lien granted by the Borrower to
the Agent or any Lender in the Collateral; (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such Assignee confirms that it has
received a copy of this Agreement, together with such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such Assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such Assignee appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers, including the discretionary rights and
incidental power, as are reasonably incidental thereto; and (vi) such Assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

 

(d) Immediately upon satisfaction of the requirements of Section 11.2(a), this
Agreement shall be deemed to be amended to the extent, but only to the extent,
necessary to reflect the addition of the Assignee and the resulting adjustment
of the Commitments arising therefrom. The Commitment allocated to each Assignee
shall reduce such Commitments of the assigning Lender pro tanto.

 

46



--------------------------------------------------------------------------------

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons not Affiliates of the Borrower (a “Participant”)
participating interests in any Loans, the Commitment of that Lender and the
other interests of that Lender (the “originating Lender”) hereunder and under
the other Loan Documents; provided, however, that (i) the originating Lender’s
obligations under this Agreement shall remain unchanged, (ii) the originating
Lender shall remain solely responsible for the performance of such obligations,
(iii) the Borrower and the Agent shall continue to deal solely and directly with
the originating Lender in connection with the originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, and (iv) no
Lender shall transfer or grant any participating interest under which the
Participant has rights to approve any amendment to, or any consent or waiver
with respect to, this Agreement or any other Loan Document except the matters
set forth in Section 11.1(a) (i), (ii) and (iii), and all amounts payable by the
Borrower hereunder shall be determined as if such Lender had not sold such
participation; except that, if amounts outstanding under this Agreement are due
and unpaid, or shall have become due and payable upon the occurrence of an Event
of Default, each Participant shall be deemed to have the right of set-off in
respect of its participating interest in amounts owing under this Agreement to
the same extent and subject to the same limitation as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement.

 

(f) Notwithstanding any other provision in this Agreement, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the FRB or U.S. Treasury Regulation 31 CFR
§203.14, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law.

 

ARTICLE 12

THE AGENT

 

12.1 Appointment and Authorization. Each Lender hereby designates and appoints
Bank as its Agent under this Agreement and the other Loan Documents and each
Lender hereby irrevocably authorizes the Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. The Agent agrees to act as such on
the express conditions contained in this Article 12. The provisions of this
Article 12 are solely for the benefit of the Agent and the Lenders and the
Borrower shall have no rights as a third party beneficiary of any of the
provisions contained herein. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall the Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Agent. Without limiting the generality
of the foregoing sentence, the use of the term “agent” in this Agreement with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended

 

47



--------------------------------------------------------------------------------

to create or reflect only an administrative relationship between independent
contracting parties. Except as expressly otherwise provided in this Agreement,
the Agent shall have and may use its sole discretion with respect to exercising
or refraining from exercising any discretionary rights or taking or refraining
from taking any actions which the Agent is expressly entitled to take or assert
under this Agreement and the other Loan Documents, including (a) the
determination of the applicability of ineligibility criteria with respect to the
calculation of the Borrowing Base, (b) the making of Agent Advances pursuant to
Section 1.2(i), and (c) the exercise of remedies pursuant to Section 9.2, and
any action so taken or not taken shall be deemed consented to by the Lenders.

 

12.2 Delegation of Duties. The Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

12.3 Liability of Agent. None of the Agent-Related Persons shall (i) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by the Borrower or any Subsidiary or
Affiliate of the Borrower, or any officer thereof, contained in this Agreement
or in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of the Borrower or any other party
to any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of the Borrower or any of the
Borrower’s Subsidiaries or Affiliates.

 

12.4 Reliance by Agent. The Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation reasonably believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to the Borrower), independent accountants and other experts selected by the
Agent. The Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the Required Lenders (or all Lenders if so required by
Section 11.1) and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of the Lenders.

 

48



--------------------------------------------------------------------------------

12.5 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, unless the Agent
shall have received written notice from a Lender or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” The Agent will notify the Lenders of its
receipt of any such notice. The Agent shall take such action with respect to
such Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 9; provided, however, that unless and until the Agent
has received any such request, the Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

 

12.6 Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by the
Agent hereinafter taken, including any review of the affairs of the Borrower and
its Affiliates, shall be deemed to constitute any representation or warranty by
any Agent-Related Person to any Lender. Each Lender represents to the Agent that
it has, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
its Affiliates, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower. Each Lender also represents that
it will, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly herein required to be furnished to the Lenders by the Agent,
the Agent shall not have any duty or responsibility to provide any Lender with
any credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of the Borrower
which may come into the possession of any of the Agent-Related Persons.

 

12.7 Indemnification. Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand the Agent-Related Persons
(to the extent not reimbursed by or on behalf of the Borrower and without
limiting the obligation of the Borrower to do so), in accordance with their Pro
Rata Shares, from and against any and all Indemnified Liabilities as such term
is defined in Section 13.11; provided, however, that no Lender shall be liable
for the payment to the Agent-Related Persons of any portion of such Indemnified
Liabilities resulting solely from such Person’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender shall reimburse the
Agent upon demand for its Pro Rata Share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Agent is not reimbursed for such expenses by or on behalf
of the Borrower. The undertaking

 

49



--------------------------------------------------------------------------------

in this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of the Agent.

 

12.8 Agent in Individual Capacity. The Bank and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Borrower and its
Subsidiaries and Affiliates as though the Bank were not the Agent hereunder and
without notice to or consent of the Lenders. The Bank or its Affiliates may
receive information regarding the Borrower, its Affiliates and Account Debtors
(including information that may be subject to confidentiality obligations in
favor of the Borrower or such Subsidiary) and the Lenders acknowledge that the
Agent and the Bank shall be under no obligation to provide such information to
them. With respect to its Loans, the Bank shall have the same rights and powers
under this Agreement as any other Lender and may exercise the same as though it
were not the Agent, and the terms “Lender” and “Lenders” include the Bank in its
individual capacity.

 

12.9 Successor Agent. The Agent may resign as Agent upon at least thirty (30)
days’ prior notice to the Lenders and the Borrower, such resignation to be
effective upon the acceptance of a successor agent to its appointment as Agent.
In the event the Bank sells all of its Commitment and Revolving Loans as part of
a sale, transfer or other disposition by the Bank of substantially all of its
loan portfolio, the Bank shall resign as Agent and such purchaser or transferee
shall become the successor Agent hereunder. Subject to the foregoing, if the
Agent resigns under this Agreement, the Required Lenders shall appoint from
among the Lenders a successor agent for the Lenders. If no successor agent is
appointed prior to the effective date of the resignation of the Agent, the Agent
may appoint, after consulting with the Lenders and the Borrower, a successor
agent from among the Lenders. Upon the acceptance of its appointment as
successor agent hereunder, such successor agent shall succeed to all the rights,
powers and duties of the retiring Agent and the term “Agent” shall mean such
successor agent and the retiring Agent’s appointment, powers and duties as Agent
shall be terminated. After any retiring Agent’s resignation hereunder as Agent,
the provisions of this Article 12 shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Agent under this
Agreement.

 

12.10 Withholding Tax.

 

(a) If any Lender is a “foreign corporation, partnership or trust” within the
meaning of the Code and such Lender claims exemption from, or a reduction of,
U.S. withholding tax under Sections 1441 or 1442 of the Code, such Lender agrees
with and in favor of the Agent, to deliver to the Agent:

 

(i) if such Lender claims an exemption from, or a reduction of, withholding tax
under a United States of America tax treaty, properly completed IRS Forms W-8BEN
and W-8ECI before the payment of any interest in the first calendar year and
before the payment of any interest in each third succeeding calendar year during
which interest may be paid under this Agreement;

 

50



--------------------------------------------------------------------------------

(ii) if such Lender claims that interest paid under this Agreement is exempt
from United States of America withholding tax because it is effectively
connected with a United States of America trade or business of such Lender, two
properly completed and executed copies of IRS Form W-8ECI before the payment of
any interest is due in the first taxable year of such Lender and in each
succeeding taxable year of such Lender during which interest may be paid under
this Agreement, and IRS Form W-9; and

 

(iii) such other form or forms as may be required under the Code or other laws
of the United States of America as a condition to exemption from, or reduction
of, United States of America withholding tax.

 

Such Lender agrees to promptly notify the Agent of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.

 

(b) If any Lender claims exemption from, or reduction of, withholding tax under
a United States of America tax treaty by providing IRS Form FW-8BEN and such
Lender sells, assigns, grants a participation in, or otherwise transfers all or
part of the Obligations owing to such Lender, such Lender agrees to notify the
Agent of the percentage amount in which it is no longer the beneficial owner of
Obligations of the Borrower to such Lender. To the extent of such percentage
amount, the Agent will treat such Lender’s IRS Form W-8BEN as no longer valid.

 

(c) If any Lender claiming exemption from United States of America withholding
tax by filing IRS Form W-8ECI with the Agent sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations owing to
such Lender, such Lender agrees to undertake sole responsibility for complying
with the withholding tax requirements imposed by Sections 1441 and 1442 of the
Code.

 

(d) If any Lender is entitled to a reduction in the applicable withholding tax,
the Agent may withhold from any interest payment to such Lender an amount
equivalent to the applicable withholding tax after taking into account such
reduction. If the forms or other documentation required by subsection (a) of
this Section are not delivered to the Agent, then the Agent may withhold from
any interest payment to such Lender not providing such forms or other
documentation an amount equivalent to the applicable withholding tax.

 

(e) If the IRS or any other Governmental Authority of the United States of
America or other jurisdiction asserts a claim that the Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Agent of a change in circumstances which rendered
the exemption from, or reduction of, withholding tax ineffective, or for any
other reason) such Lender shall indemnify the Agent fully for all amounts paid,
directly or indirectly, by the Agent as tax or otherwise, including penalties
and interest, and including any taxes imposed by any jurisdiction on the amounts
payable to the Agent under this Section, together with all costs and expenses
(including Attorney Costs). The obligation of the Lenders under this subsection
shall survive the payment of all Obligations and the resignation or replacement
of the Agent.

 

51



--------------------------------------------------------------------------------

12.11 Collateral Matters.

 

(a) The Lenders hereby irrevocably authorize the Agent, at its option and in its
sole discretion, to release any Agent’s Liens upon any Collateral (i) upon the
termination of the Commitments and payment and satisfaction in full by Borrower
of all Loans and reimbursement obligations in respect of Letters of Credit and
Credit Support, and the termination of all outstanding Letters of Credit
(whether or not any of such obligations are due) and all other Obligations; (ii)
constituting property being sold or disposed of if the Borrower certifies to the
Agent that the sale or disposition is made in compliance with Section 7.9 (and
the Agent may rely conclusively on any such certificate, without further
inquiry); (iii) constituting property in which the Borrower owned no interest at
the time the Lien was granted or at any time thereafter; or (iv) constituting
property leased to the Borrower under a lease which has expired or been
terminated in a transaction permitted under this Agreement. Except as provided
above, the Agent will not release any of the Agent’s Liens without the prior
written authorization of the Lenders; provided that the Agent may, in its
discretion, release the Agent’s Liens on Collateral valued in the aggregate not
to exceed $500,000 during each Fiscal Year without the prior written
authorization of the Lenders and the Agent may release the Agent’s Liens on
Collateral valued in the aggregate not to exceed $1,000,000 during each Fiscal
Year with the prior written authorization of Required Lenders. Upon request by
the Agent or the Borrower at any time, the Lenders will confirm in writing the
Agent’s authority to release any Agent’s Liens upon particular types or items of
Collateral pursuant to this Section 12.11.

 

(b) Upon receipt by the Agent of any authorization required pursuant to Section
12.11(a) from the Lenders of the Agent’s authority to release Agent’s Liens upon
particular types or items of Collateral, and upon at least five (5) Business
Days prior written request by the Borrower, the Agent shall (and is hereby
irrevocably authorized by the Lenders to) execute such documents as may be
necessary to evidence the release of the Agent’s Liens upon such Collateral;
provided, however, that (i) the Agent shall not be required to execute any such
document on terms which, in the Agent’s opinion, would expose the Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of the Borrower
in respect of) all interests retained by the Borrower, including the proceeds of
any sale, all of which shall continue to constitute part of the Collateral.

 

(c) The Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by the Borrower or is cared for,
protected or insured or has been encumbered, or that the Agent’s Liens have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Agent pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, the Agent may act in any manner it may deem appropriate,
in its sole discretion given the Agent’s own interest in the Collateral in its
capacity as one of the Lenders and that the Agent shall have no other duty or
liability whatsoever to any Lender as to any of the foregoing.

 

52



--------------------------------------------------------------------------------

12.12 Restrictions on Actions by Lenders; Sharing of Payments.

 

(a) Each of the Lenders agrees that it shall not, without the express consent of
all Lenders, and that it shall, to the extent it is lawfully entitled to do so,
upon the request of all Lenders, set off against the Obligations, any amounts
owing by such Lender to the Borrower or any accounts of the Borrower now or
hereafter maintained with such Lender. Each of the Lenders further agrees that
it shall not, unless specifically requested to do so by the Agent, take or cause
to be taken any action to enforce its rights under this Agreement or against the
Borrower, including the commencement of any legal or equitable proceedings, to
foreclose any Lien on, or otherwise enforce any security interest in, any of the
Collateral.

 

(b) If at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations of the Borrower to such Lender arising under, or
relating to, this Agreement or the other Loan Documents, except for any such
proceeds or payments received by such Lender from the Agent pursuant to the
terms of this Agreement, or (ii) payments from the Agent in excess of such
Lender’s ratable portion of all such distributions by the Agent, such Lender
shall promptly (1) turn the same over to the Agent, in kind, and with such
endorsements as may be required to negotiate the same to the Agent, or in same
day funds, as applicable, for the account of all of the Lenders and for
application to the Obligations in accordance with the applicable provisions of
this Agreement, or (2) purchase, without recourse or warranty, an undivided
interest and participation in the Obligations owed to the other Lenders so that
such excess payment received shall be applied ratably as among the Lenders in
accordance with their Pro Rata Shares; provided, however, that if all or part of
such excess payment received by the purchasing party is thereafter recovered
from it, those purchases of participations shall be rescinded in whole or in
part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment.

 

12.13 Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting the Lenders’ security interest in assets
which, in accordance with Article 9 of the UCC can be perfected only by
possession. Should any Lender (other than the Agent) obtain possession of any
such Collateral, such Lender shall notify the Agent thereof, and, promptly upon
the Agent’s request therefor shall deliver such Collateral to the Agent or in
accordance with the Agent’s instructions.

 

12.14 Payments by Agent to Lenders. All payments to be made by the Agent to the
Lenders shall be made by bank wire transfer or internal transfer of immediately
available funds to each Lender pursuant to wire transfer instructions delivered
in writing to the Agent on or prior to the Closing Date (or if such Lender is an
Assignee, on the applicable Assignment and Acceptance), or pursuant to such
other wire transfer instructions as each party may designate for itself by
written notice to the Agent. Concurrently with each such payment, the Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium or interest on the Revolving Loans or otherwise. Unless the
Agent receives notice from the Borrower prior to the date on which any payment
is due to the Lenders that the Borrower will not make such payment in full as
and when required, the Agent may assume that the Borrower has made such payment
in full to the Agent on such date in immediately available funds and the Agent
may (but

 

53



--------------------------------------------------------------------------------

shall not be so required), in reliance upon such assumption, distribute to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent the Borrower has not made such payment in full to the Agent,
each Lender shall repay to the Agent on demand such amount distributed to such
Lender, together with interest thereon at the Federal Funds Effective Rate for
each day from the date such amount is distributed to such Lender until the date
repaid.

 

12.15 Settlement.

 

(a) (i) Each Lender’s funded portion of the Revolving Loans is intended by the
Lenders to be equal at all times to such Lender’s Pro Rata Share of the
outstanding Revolving Loans. Notwithstanding such agreement, the Agent, the
Bank, and the other Lenders agree (which agreement shall not be for the benefit
of or enforceable by the Borrower) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Revolving Loans, the Swing Line Loans and the Agent Advances
shall take place on a periodic basis in accordance with the following
provisions:

 

(ii) The Agent shall request settlement (“Settlement”) with the Lenders on at
least a weekly basis, or on a more frequent basis at Agent’s election, (A) on
behalf of the Bank, with respect to each outstanding Swing Line Loan, (B) for
itself, with respect to each Agent Advance, and (C) with respect to collections
received, in each case, by notifying the Lenders of such requested Settlement by
telecopy, telephone or other similar form of transmission, of such requested
Settlement, no later than 12:00 noon (Chicago time) on the date of such
requested Settlement (the “Settlement Date”). Each Lender (other than the Bank,
in the case of Swing Line Loans and the Agent in the case of Agent Advances)
shall transfer the amount of such Lender’s Pro Rata Share of the outstanding
principal amount of the Swing Line Loans and Agent Advances with respect to each
Settlement to the Agent, to Agent’s account, not later than 2:00 p.m. (Chicago
time), on the Settlement Date applicable thereto. Settlements may occur during
the continuation of a Default or an Event of Default and whether or not the
applicable conditions precedent set forth in Article 8 have then been satisfied.
Such amounts made available to the Agent shall be applied against the amounts of
the applicable Swing Line Loan or Agent Advance and, together with the portion
of such Swing Line Loan or Agent Advance representing the Bank’s Pro Rata Share
thereof, shall constitute Revolving Loans of such Lenders. If any such amount is
not transferred to the Agent by any Lender on the Settlement Date applicable
thereto, the Agent shall be entitled to recover such amount on demand from such
Lender together with interest thereon at the Federal Funds Effective Rate for
the first two (2) days from and after the Settlement Date and thereafter at the
Interest Rate then applicable to the Revolving Loans (A) on behalf of the Bank,
with respect to each outstanding Swing Line Loan, and (B) for itself, with
respect to each Agent Advance.

 

(iii) Notwithstanding the foregoing, not more than one (1) Business Day after
demand is made by the Agent (whether before or after the occurrence of a Default
or an Event of Default and regardless of whether the Agent has requested a
Settlement with respect to a Swing Line Loan or Agent Advance), each other
Lender (A) shall irrevocably and unconditionally purchase and receive from the
Bank or the Agent, as applicable, without recourse or warranty, an undivided
interest and participation in such Swing Line Loan or Agent Advance equal to
such Lender’s Pro Rata Share of such Swing Line Loan or Agent Advance

 

54



--------------------------------------------------------------------------------

and (B) if Settlement has not previously occurred with respect to such Swing
Line Loans or Agent Advances, upon demand by Bank or Agent, as applicable, shall
pay to Bank or Agent, as applicable, as the purchase price of such participation
an amount equal to one-hundred percent (100%) of such Lender’s Pro Rata Share of
such Swing Line Loans or Agent Advances. If such amount is not in fact made
available to the Agent by any Lender, the Agent shall be entitled to recover
such amount on demand from such Lender together with interest thereon at the
Federal Funds Effective Rate for the first two (2) days from and after such
demand and thereafter at the Interest Rate then applicable to Alternate Base
Rate Revolving Loans (A) on behalf of the Bank, with respect to each outstanding
Swing Line Loan, and (B) for itself, with respect to each Agent Advance.

 

(iv) From and after the date, if any, on which any Lender purchases an undivided
interest and participation in any Swing Line Loan or Agent Advance pursuant to
clause (iii) above, the Agent shall promptly distribute to such Lender, such
Lender’s Pro Rata Share of all payments of principal and interest and all
proceeds of Collateral received by the Agent in respect of such Swing Line Loan
or Agent Advance.

 

(v) Between Settlement Dates, the Agent, to the extent no Agent Advances are
outstanding, may pay over to the Bank any payments received by the Agent, which
in accordance with the terms of this Agreement would be applied to the reduction
of the Revolving Loans, for application to the Bank’s Revolving Loans including
Swing Line Loans. If, as of any Settlement Date, collections received since the
then immediately preceding Settlement Date have been applied to the Bank’s
Revolving Loans (other than to Swing Line Loans or Agent Advances in which such
Lender has not yet funded its purchase of a participation pursuant to clause
(iii) above), as provided for in the previous sentence, the Bank shall pay to
the Agent for the accounts of the Lenders, to be applied to the outstanding
Revolving Loans of such Lenders, an amount such that each Lender shall, upon
receipt of such amount, have, as of such Settlement Date, its Pro Rata Share of
the Revolving Loans. During the period between Settlement Dates, the Bank with
respect to Swing Line Loans, the Agent with respect to Agent Advances, and each
Lender with respect to the Revolving Loans other than Swing Line Loans and Agent
Advances, shall be entitled to interest at the applicable rate or rates payable
under this Agreement on the actual average daily amount of funds employed by the
Bank, the Agent and the other Lenders.

 

(vi) Unless the Agent has received written notice from a Lender to the contrary,
the Agent may assume that the applicable conditions precedent set forth in
Article 8 have been satisfied and the requested Borrowing will not exceed
Availability on any Funding Date for a Revolving Loan or Swing Line Loan.

 

(vii) Each Lender’s obligation to make a Revolving Loan in accordance with this
Section 12.15 and to purchase participation interests in accordance with this
Section 12.15 shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Agent or Bank, Borrower or any
other Person for any reason whatsoever; (B) the occurrence or continuance of any
Default or Event of Default; (C) any inability of Borrower to satisfy the
conditions precedent to borrowing set forth in this Agreement at any time

 

55



--------------------------------------------------------------------------------

or (D) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

 

(b) Lenders’ Failure to Perform. All Revolving Loans (other than Swing Line
Loans and Agent Advances) shall be made by the Lenders simultaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Revolving Loans hereunder, nor shall any Commitment of any Lender be
increased or decreased as a result of any failure by any other Lender to perform
its obligation to make any Revolving Loans hereunder, (ii) no failure by any
Lender to perform its obligation to make any Revolving Loans hereunder shall
excuse any other Lender from its obligation to make any Revolving Loans
hereunder, and (iii) the obligations of each Lender hereunder shall be several,
not joint and several.

 

(c) Defaulting Lenders. Unless the Agent receives notice from a Lender on or
prior to the Closing Date or, with respect to any Borrowing after the Closing
Date, at least one Business Day prior to the date of such Borrowing, that such
Lender will not make available as and when required hereunder to the Agent that
Lender’s Pro Rata Share of a Borrowing, the Agent may assume that each Lender
has made such amount available to the Agent in immediately available funds on
the Funding Date. Furthermore, the Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount. If any
Lender has not transferred its full Pro Rata Share to the Agent in immediately
available funds and the Agent has transferred corresponding amount to the
Borrower on the Business Day following such Funding Date that Lender shall make
such amount available to the Agent, together with interest at the Federal Funds
Effective Rate for that day. A notice by the Agent submitted to any Lender with
respect to amounts owing shall be conclusive, absent manifest error. If each
Lender’s full Pro Rata Share is transferred to the Agent as required, the amount
transferred to the Agent shall constitute that Lender’s Revolving Loan for all
purposes of this Agreement. If that amount is not transferred to the Agent on
the Business Day following the Funding Date, the Agent will notify the Borrower
of such failure to fund and, upon demand by the Agent, the Borrower shall pay
such amount to the Agent for the Agent’s account, together with interest thereon
for each day elapsed since the date of such Borrowing, at a rate per annum equal
to the Interest Rate applicable at the time to the Revolving Loans comprising
that particular Borrowing. The failure of any Lender to make any Revolving Loan
on any Funding Date (any such Lender, prior to the cure of such failure, being
hereinafter referred to as a “Defaulting Lender”) shall not relieve any other
Lender of its obligation hereunder to make a Revolving Loan on that Funding
Date. No Lender shall be responsible for any other Lender’s failure to advance
such other Lenders’ Pro Rata Share of any Borrowing.

 

(d) Retention of Defaulting Lender’s Payments. The Agent shall not be obligated
to transfer to a Defaulting Lender any payments made by Borrower to the Agent
for the Defaulting Lender’s benefit; nor shall a Defaulting Lender be entitled
to the sharing of any payments hereunder. Amounts payable to a Defaulting Lender
shall instead be paid to or retained by the Agent. In its discretion, the Agent
may loan Borrower the amount of all such payments received or retained by it for
the account of such Defaulting Lender. Any amounts so loaned to the Borrower
shall bear interest at the rate applicable to Alternate Base Rate Revolving
Loans and for all other purposes of this Agreement shall be treated as if they
were Revolving Loans, provided, however, that for purposes of voting or
consenting to matters with respect to

 

56



--------------------------------------------------------------------------------

the Loan Documents and determining Pro Rata Shares, such Defaulting Lender shall
be deemed not to be a “Lender”. Until a Defaulting Lender cures its failure to
fund its Pro Rata Share of any Borrowing (A) such Defaulting Lender shall not be
entitled to any portion of the Unused Line Fee and (B) the Unused Line Fee shall
accrue in favor of the Lenders which have funded their respective Pro Rata
Shares of such requested Borrowing and shall be allocated among such performing
Lenders ratably based upon their relative Commitments. This Section shall remain
effective with respect to such Lender until such time as the Defaulting Lender
shall no longer be in default of any of its obligations under this Agreement.
The terms of this Section shall not be construed to increase or otherwise affect
the Commitment of any Lender, or relieve or excuse the performance by the
Borrower of its duties and obligations hereunder.

 

(e) Removal of Defaulting Lender. At the Borrower’s request, the Agent or an
Eligible Assignee reasonably acceptable to the Agent and the Borrower shall have
the right (but not the obligation) to purchase from any Defaulting Lender, and
each Defaulting Lender shall, upon such request, sell and assign to the Agent or
such Eligible Assignee, all of the Defaulting Lender’s outstanding Commitments
hereunder. Such sale shall be consummated promptly after Agent has arranged for
a purchase by Agent or an Eligible Assignee pursuant to an Assignment and
Acceptance, and at a price equal to the outstanding principal balance of the
Defaulting Lender’s Loans, plus accrued interest and fees, without premium or
discount.

 

12.16 Letters of Credit; Intra-Lender Issues.

 

(a) Notice of Letter of Credit Balance. On each Settlement Date the Agent shall
notify each Lender of the issuance of all Letters of Credit since the prior
Settlement Date.

 

(b) Participations in Letters of Credit.

 

(i) Purchase of Participations. Immediately upon issuance of any Letter of
Credit in accordance with Section 1.3(d), each Lender shall be deemed to have
irrevocably and unconditionally purchased and received without recourse or
warranty, an undivided interest and participation equal to such Lender’s Pro
Rata Share of the face amount of such Letter of Credit or the Credit Support
provided through the Agent to the Letter of Credit Issuer, if not the Bank, in
connection with the issuance of such Letter of Credit (including all obligations
of the Borrower with respect thereto, and any security therefor or guaranty
pertaining thereto).

 

(ii) Sharing of Reimbursement Obligation Payments. Whenever the Agent receives a
payment from the Borrower on account of reimbursement obligations in respect of
a Letter of Credit or Credit Support as to which the Agent has previously
received for the account of the Letter of Credit Issuer thereof payment from a
Lender, the Agent shall promptly pay to such Lender such Lender’s Pro Rata Share
of such payment from the Borrower. Each such payment shall be made by the Agent
on the next Settlement Date.

 

(iii) Documentation. Upon the request of any Lender, the Agent shall furnish to
such Lender copies of any Letter of Credit, Credit Support for any Letter

 

57



--------------------------------------------------------------------------------

of Credit, reimbursement agreements executed in connection therewith,
applications for any Letter of Credit, and such other documentation as may
reasonably be requested by such Lender.

 

(iv) Obligations Irrevocable. The obligations of each Lender to make payments to
the Agent with respect to any Letter of Credit or with respect to their
participation therein or with respect to any Credit Support for any Letter of
Credit or with respect to the Revolving Loans made as a result of a drawing
under a Letter of Credit and the obligations of the Borrower for whose account
the Letter of Credit or Credit Support was issued to make payments to the Agent,
for the account of the Lenders, shall be irrevocable and shall not be subject to
any qualification or exception whatsoever, including any of the following
circumstances:

 

(1) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

 

(2) the existence of any claim, setoff, defense or other right which the
Borrower may have at any time against a beneficiary named in a Letter of Credit
or any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), any Lender, the Agent, the issuer of such Letter of
Credit, or any other Person, whether in connection with this Agreement, any
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between the Borrower or any
other Person and the beneficiary named in any Letter of Credit);

 

(3) any draft, certificate or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

 

(4) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;

 

(5) the occurrence of any Default or Event of Default; or

 

(6) the failure of the Borrower to satisfy the applicable conditions precedent
set forth in Article 8.

 

(c) Recovery or Avoidance of Payments; Refund of Payments In Error. In the event
any payment by or on behalf of the Borrower received by the Agent with respect
to any Letter of Credit or Credit Support provided for any Letter of Credit and
distributed by the Agent to the Lenders on account of their respective
participations therein is thereafter set aside, avoided or recovered from the
Agent in connection with any receivership, liquidation or bankruptcy proceeding,
the Lenders shall, upon demand by the Agent, pay to the Agent their respective
Pro Rata Shares of such amount set aside, avoided or recovered, together with
interest at the rate required to be paid by the Agent upon the amount required
to be repaid by it. Unless the Agent receives notice from the Borrower prior to
the date on which any payment is due to the Lenders that the Borrower will not
make such payment in full as and when required, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date in immediately
available funds and the Agent may (but shall not be so required), in reliance
upon such assumption, distribute to each Lender on such due date an amount equal
to the amount then

 

58



--------------------------------------------------------------------------------

due such Lender. If and to the extent the Borrower has not made such payment in
full to the Agent, each Lender shall repay to the Agent on demand such amount
distributed to such Lender, together with interest thereon at the Federal Funds
Effective Rate for each day from the date such amount is distributed to such
Lender until the date repaid.

 

(d) Indemnification by Lenders. To the extent not reimbursed by the Borrower and
without limiting the obligations of the Borrower hereunder, the Lenders agree to
indemnify the Letter of Credit Issuer ratably in accordance with their
respective Pro Rata Shares, for any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys’ fees) or disbursements of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against the Letter of Credit Issuer in any
way relating to or arising out of any Letter of Credit or the transactions
contemplated thereby or any action taken or omitted by the Letter of Credit
Issuer under any Letter of Credit or any Loan Document in connection therewith;
provided that no Lender shall be liable for any of the foregoing to the extent
it arises from the gross negligence or willful misconduct of the Person to be
indemnified. Without limitation of the foregoing, each Lender agrees to
reimburse the Letter of Credit Issuer promptly upon demand for its Pro Rata
Share of any costs or expenses payable by the Borrower to the Letter of Credit
Issuer, to the extent that the Letter of Credit Issuer is not promptly
reimbursed for such costs and expenses by the Borrower. The agreement contained
in this Section shall survive payment in full of all other Obligations.

 

12.17 Concerning the Collateral and the Related Loan Documents. Each Lender
authorizes and directs the Agent to enter into the other Loan Documents, for the
ratable benefit and obligation of the Agent and the Lenders. Each Lender agrees
that any action taken by the Agent or Required Lenders, as applicable, in
accordance with the terms of this Agreement or the other Loan Documents, and the
exercise by the Agent or the Required Lenders, as applicable, of their
respective powers set forth therein or herein, together with such other powers
that are reasonably incidental thereto, shall be binding upon all of the
Lenders. The Lenders acknowledge that the Revolving Loans, Agent Advances, Swing
Line Loans, Hedge Agreements, Bank Products and all interest, fees and expenses
hereunder constitute one Debt, secured pari passu by all of the Collateral.

 

12.18 Field Audit and Examination Reports; Disclaimer by Lenders. By signing
this Agreement, each Lender:

 

(a) is deemed to have requested that the Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
(each a “Report” and collectively, “Reports”) prepared by or on behalf of the
Agent;

 

(b) expressly agrees and acknowledges that neither the Bank nor the Agent (i)
makes any representation or warranty as to the accuracy of any Report, or (ii)
shall be liable for any information contained in any Report;

 

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or the Bank or other party performing any
audit or examination will inspect only specific information regarding the
Borrower and will rely

 

59



--------------------------------------------------------------------------------

significantly upon the Borrower’s books and records, as well as on
representations of the Borrower’s personnel;

 

(d) agrees to keep all Reports confidential and strictly for its internal use,
and not to distribute except to its participants, or use any Report in any other
manner; and

 

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to the Borrower, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a loan or loans of
the Borrower; and (ii) to pay and protect, and indemnify, defend and hold the
Agent and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses and other amounts
(including Attorney Costs) incurred by the Agent and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.

 

12.19 Relation Among Lenders. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Agent) authorized to act for, any other Lender.

 

ARTICLE 13

MISCELLANEOUS

 

13.1 No Waivers; Cumulative Remedies. No failure by the Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any present or
future supplement thereto, or in any other agreement between or among the
Borrower and the Agent and/or any Lender, or delay by the Agent or any Lender in
exercising the same, will operate as a waiver thereof. No waiver by the Agent or
any Lender will be effective unless it is in writing, and then only to the
extent specifically stated. No waiver by the Agent or the Lenders on any
occasion shall affect or diminish the Agent’s and each Lender’s rights
thereafter to require strict performance by the Borrower of any provision of
this Agreement. The Agent and the Lenders may proceed directly to collect the
Obligations without any prior recourse to the Collateral. The Agent’s and each
Lender’s rights under this Agreement will be cumulative and not exclusive of any
other right or remedy which the Agent or any Lender may have.

 

13.2 Severability. The illegality or unenforceability of any provision of this
Agreement or any Loan Document or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Agreement or any instrument or agreement required
hereunder.

 

13.3 Governing Law; Choice of Forum; Service of Process.

 

(a) THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO
THE CONFLICT OF

 

60



--------------------------------------------------------------------------------

LAWS PROVISIONS PROVIDED THAT PERFECTION ISSUES WITH RESPECT TO ARTICLE 9 OF THE
UCC MAY GIVE EFFECT TO APPLICABLE CHOICE OR CONFLICT OF LAW RULES SET FORTH IN
ARTICLE 9 OF THE UCC) OF THE STATE OF ILLINOIS; PROVIDED THAT THE AGENT AND THE
LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF ILLINOIS OR OF THE
UNITED STATES OF AMERICA LOCATED IN COOK COUNTY, ILLINOIS, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWER, THE AGENT AND THE LENDERS
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE BORROWER, THE AGENT AND THE LENDERS
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. NOTWITHSTANDING THE FOREGOING:
(1) THE AGENT AND THE LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST THE BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION THE AGENT OR THE LENDERS DEEM NECESSARY OR APPROPRIATE IN ORDER TO
REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS AND (2) EACH OF
THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS DESCRIBED IN
THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT LOCATED
OUTSIDE THOSE JURISDICTIONS.

 

(c) THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT
AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL
(RETURN RECEIPT REQUESTED) DIRECTED TO THE BORROWER AT ITS ADDRESS SET FORTH IN
SECTION 13.8 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE (5) DAYS
AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS POSTAGE PREPAID.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF AGENT OR THE LENDERS TO SERVE
LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.

 

13.4 WAIVER OF JURY TRIAL. THE BORROWER, THE LENDERS AND THE AGENT EACH
IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES
AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE,
WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE
BORROWER, THE LENDERS AND THE AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY

 

61



--------------------------------------------------------------------------------

A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES
FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF.
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

13.5 Survival of Representations and Warranties. All of the Borrower’s
representations and warranties contained in this Agreement shall survive the
execution, delivery, and acceptance thereof by the parties, notwithstanding any
investigation by the Agent or the Lenders or their respective agents.

 

13.6 Other Security and Guaranties. The Agent, may, without notice or demand and
without affecting the Borrower’s obligations hereunder, from time to time: (a)
take from any Person and hold collateral (other than the Collateral) for the
payment of all or any part of the Obligations and exchange, enforce or release
such collateral or any part thereof; and (b) accept and hold any endorsement or
guaranty of payment of all or any part of the Obligations and release or
substitute any such endorser or guarantor, or any Person who has given any Lien
in any other collateral as security for the payment of all or any part of the
Obligations, or any other Person in any way obligated to pay all or any part of
the Obligations.

 

13.7 Fees and Expenses. The Borrower agrees to pay to the Agent, for its
benefit, on demand, all costs and expenses that Agent pays or incurs in
connection with the negotiation, preparation, syndication, consummation,
administration, enforcement, and termination of this Agreement or any of the
other Loan Documents, including: (a) Attorney Costs; (b) costs and expenses
(including attorneys’ and paralegals’ fees and disbursements) for any amendment,
supplement, waiver, consent, or subsequent closing in connection with the Loan
Documents and the transactions contemplated thereby; (c) costs and expenses of
lien and title searches and title insurance; (d) taxes, fees and other charges
for filing financing statements and continuations, and other actions to perfect,
protect, and continue the Agent’s Liens (including costs and expenses paid or
incurred by the Agent in connection with the consummation of Agreement); (e)
sums paid or incurred to pay any amount or take any action required of the
Borrower under the Loan Documents that the Borrower fails to pay or take; (f)
costs of appraisals, inspections, and verifications of the Collateral, including
travel, lodging, and meals for inspections of the Collateral and the Borrower’s
operations by the Agent plus the Agent’s then customary charge for field
examinations and audits and the preparation of reports thereof (such charge is
currently $750 per day (or portion thereof) for each Person retained or employed
by the Agent with respect to each field examination or audit); and (g) costs and
expenses of forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining Payment Accounts and lock boxes, and
costs and expenses of preserving and protecting the Collateral. In addition, the
Borrower agrees to pay costs and expenses incurred by the Agent (including
Attorneys’ Costs) to the Agent, for its benefit, on demand, and to the other
Lenders for their benefit, on demand, and all reasonable fees, expenses and
disbursements incurred by such other Lenders for one law firm retained by such
other Lenders, in each case,

 

62



--------------------------------------------------------------------------------

paid or incurred to obtain payment of the Obligations, enforce the Agent’s
Liens, sell or otherwise realize upon the Collateral, and otherwise enforce the
provisions of the Loan Documents, or to defend any claims made or threatened
against the Agent or any Lender arising out of the transactions contemplated
hereby (including preparations for and consultations concerning any such
matters). The foregoing shall not be construed to limit any other provisions of
the Loan Documents regarding costs and expenses to be paid by the Borrower. All
of the foregoing costs and expenses shall be charged to the Borrower’s Loan
Account as Revolving Loans as described in Section 3.6.

 

13.8 Notices. Except as otherwise provided herein, all notices, demands and
requests that any party is required or elects to give to any other shall be in
writing, or by a telecommunications device capable of creating a written record,
and any such notice shall become effective (a) upon personal delivery thereof,
including, but not limited to, delivery by overnight mail and courier service,
(b) four (4) days after it shall have been mailed by United States mail, first
class, certified or registered, with postage prepaid, or (c) in the case of
notice by such a telecommunications device, when properly transmitted, in each
case addressed to the party to be notified as follows:

 

If to the Agent or to the Bank:

 

Bank One, NA

120 South LaSalle Street

8th Floor

Chicago, Illinois 60603

Attention: Olga Khaniaeva

Telecopy No.: (312) 661-6929

 

with copies to:

 

David G. Crumbaugh

Latham & Watkins

233 South Wacker Drive

5800 Sears Tower

Chicago, Illinois 60606

Telecopy No.: (312) 993-9767

 

If to the Borrower:

 

Omnova Solutions Inc.

175 Ghent Road

Fairlawn, OH 44333

Attention: Michael E. Hicks

Telecopy No.: (330) 869-4544

 

63



--------------------------------------------------------------------------------

with copies to:

 

Jeffery R. Rush

Frost Brown Todd LLC

2200 PNC Center

201 East Fifth Street

Cincinnati, OH 45202

 

or to such other address as each party may designate for itself by like notice.
Failure or delay in delivering copies of any notice, demand, request, consent,
approval, declaration or other communication to the persons designated above to
receive copies shall not adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration or other communication.

 

13.9 Waiver of Notices. Unless otherwise expressly provided herein, the Borrower
waives presentment, and notice of demand or dishonor and protest as to any
instrument, notice of intent to accelerate the Obligations and notice of
acceleration of the Obligations, as well as any and all other notices to which
it might otherwise be entitled. No notice to or demand on the Borrower which the
Agent or any Lender may elect to give shall entitle the Borrower to any or
further notice or demand in the same, similar or other circumstances.

 

13.10 Binding Effect. The provisions of this Agreement shall be binding upon and
inure to the benefit of the respective representatives, successors, and assigns
of the parties hereto; provided, however, that no interest herein may be
assigned by the Borrower without prior written consent of the Agent and each
Lender. The rights and benefits of the Agent and the Lenders hereunder shall, if
such Persons so agree, inure to any party acquiring any interest in the
Obligations or any part thereof.

 

13.11 Indemnity of the Agent and the Lenders by the Borrower.

 

(a) The Borrower agrees to defend, indemnify and hold the Agent-Related Persons,
and each Lender and each of its respective officers, directors, employees,
counsel, representatives, agents and attorneys-in-fact (each, an “Indemnified
Person”) harmless from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, charges, expenses and
disbursements (including Attorney Costs) of any kind or nature whatsoever
(excluding such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, charges, expenses and disbursements arising solely from
disputes between or among Agent and/or Lenders) which may at any time (including
at any time following repayment of the Loans and the termination, resignation or
replacement of the Agent or replacement of any Lender) be imposed on, incurred
by or asserted against any such Person in any way relating to or arising out of
this Agreement or any document contemplated by or referred to herein, or the
transactions contemplated hereby, or any action taken or omitted by any such
Person under or in connection with any of the foregoing, including with respect
to any investigation, litigation or proceeding (including any Insolvency
Proceeding or appellate proceeding) related to or arising out of this Agreement,
any other Loan Document, or the Loans or the use of the proceeds thereof,
whether or not any Indemnified Person is a party thereto (all

 

64



--------------------------------------------------------------------------------

the foregoing, collectively, the “Indemnified Liabilities”); provided, that the
Borrower shall have no obligation hereunder to any Indemnified Person to the
extent that any such Indemnified Liability results from that Indemnified
Person’s gross negligence or willful misconduct. The agreements in this Section
shall survive payment of all other Obligations.

 

(b) The Borrower agrees to indemnify, defend and hold harmless the Agent and the
Lenders from any loss or liability directly or indirectly arising out of the
use, generation, manufacture, production, storage, release, threatened release,
discharge, disposal or presence of a hazardous substance relating to the
Borrower’s operations, business or property. This indemnity will apply whether
the hazardous substance is on, under or about the Borrower’s property or
operations or property leased to the Borrower. The indemnity includes but is not
limited to Attorneys Costs. The indemnity extends to the Agent and the Lenders,
their parents, affiliates, subsidiaries and all of their directors, officers,
employees, agents, successors, attorneys and assigns. “Hazardous substances”
means any substance, material or waste that is or becomes designated or
regulated as “toxic,” “hazardous,” “pollutant,” or “contaminant” or a similar
designation or regulation under any federal, state or local law (whether under
common law, statute, regulation or otherwise) or judicial or administrative
interpretation of such, including petroleum or natural gas. This indemnity will
survive repayment of all other Obligations.

 

13.12 Limitation of Liability. NO CLAIM MAY BE MADE BY THE BORROWER, ANY LENDER
OR OTHER PERSON AGAINST THE AGENT, ANY LENDER, OR THE AFFILIATES, DIRECTORS,
OFFICERS, EMPLOYEES, COUNSEL, REPRESENTATIVES, AGENTS OR ATTORNEYS-IN-FACT OF
ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES IN
RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY
ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION
THEREWITH, AND THE BORROWER AND EACH LENDER HEREBY WAIVE, RELEASE AND AGREE NOT
TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR
NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

 

13.13 Final Agreement. This Agreement and the other Loan Documents are intended
by the Borrower, the Agent and the Lenders to be the final, complete, and
exclusive expression of the agreement between them. This Agreement supersedes
any and all prior oral or written agreements relating to the subject matter
hereof except for that certain “fee letter” dated as of May 8, 2003, between the
Borrower and the Agent. No modification, rescission, waiver, release, or
amendment of any provision of this Agreement or any other Loan Document shall be
made, except by a written agreement signed by the Borrower and a duly authorized
officer of each of the Agent and the requisite Lenders.

 

13.14 Counterparts. This Agreement may be executed in any number of
counterparts, and by the Agent, each Lender and the Borrower in separate
counterparts, each of which shall be an original, but all of which shall
together constitute one and the same agreement; signature pages may be detached
from multiple separate counterparts and attached to a single counterpart so that
all signature pages are physically attached to the same document.

 

65



--------------------------------------------------------------------------------

13.15 Captions. The captions contained in this Agreement are for convenience of
reference only, are without substantive meaning and should not be construed to
modify, enlarge, or restrict any provision.

 

13.16 Right of Setoff. In addition to any rights and remedies of the Lenders
provided by law, if an Event of Default exists or the Loans have been
accelerated, each Lender is authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender or any
Affiliate of such Lender to or for the credit or the account of the Borrower
against any and all Obligations owing to such Lender, now or hereafter existing,
irrespective of whether or not the Agent or such Lender shall have made demand
under this Agreement or any Loan Document and although such Obligations may be
contingent or unmatured. Each Lender agrees promptly to notify the Borrower and
the Agent after any such set-off and application made by such Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application. NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL
EXERCISE ANY RIGHT OF SET-OFF, BANKER’S LIEN, OR THE LIKE AGAINST ANY DEPOSIT
ACCOUNT OR PROPERTY OF THE BORROWER HELD OR MAINTAINED BY SUCH LENDER WITHOUT
THE PRIOR WRITTEN UNANIMOUS CONSENT OF THE LENDERS.

 

13.17 Confidentiality.

 

(a) The Borrower hereby consents that the Agent and each Lender may issue and
disseminate to the public general information describing the credit
accommodation entered into pursuant to this Agreement, including the name and
address of the Borrower and a general description of the Borrower’s business and
may use the Borrower’s name in advertising and other promotional material.

 

(b) Each Lender severally agrees to take normal and reasonable precautions and
exercise due care to maintain the confidentiality of all information identified
as “confidential” or “secret” by the Borrower and provided to the Agent or such
Lender by or on behalf of the Borrower, under this Agreement or any other Loan
Document, except to the extent that such information (i) was or becomes
generally available to the public other than as a result of disclosure by the
Agent or such Lender, or (ii) was or becomes available on a nonconfidential
basis from a source other than the Borrower, provided that such source is not
bound by a confidentiality agreement with the Borrower known to the Agent or
such Lender; provided, however, that the Agent and any Lender may disclose such
information (1) at the request or pursuant to any requirement of any
Governmental Authority to which the Agent or such Lender is subject or in
connection with an examination of the Agent or such Lender by any such
Governmental Authority; (2) pursuant to subpoena or other court process; (3)
when required to do so in accordance with the provisions of any applicable
Requirement of Law; (4) to the extent reasonably required in connection with any
litigation or proceeding (including, but not limited to, any bankruptcy
proceeding) to which the Agent, any Lender or their respective Affiliates may be
party; (5) to the extent reasonably required in connection with the exercise of
any remedy hereunder or under any other Loan Document; (6) to the Agent’s or
such Lender’s independent auditors, accountants, attorneys and other
professional advisors; (7) to any prospective

 

66



--------------------------------------------------------------------------------

Participant or Assignee under any Assignment and Acceptance, actual or
potential, provided that such prospective Participant or Assignee agrees to keep
such information confidential to the same extent required of the Agent and the
Lenders hereunder; (8) as expressly permitted under the terms of any other
document or agreement regarding confidentiality to which the Borrower is party
or is deemed party with the Agent or such Lender, and (9) to its Affiliates.

 

Notwithstanding anything herein to the contrary, confidential information shall
not include, and Agent and each Lender (and each employee, representative or
other agent of any Lender) may disclose to any and all Persons, without
limitation of any kind, the “tax treatment” and “tax structure” (in each case,
within the meaning of Treasury Regulation Section 1.6011-4) of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are or have been provided to Agent or such Lender relating to
such tax treatment or tax structure; provided that with respect to any document
or similar item that in either case contains information concerning such tax
treatment or tax structure of the transactions contemplated hereby as well as
other information, this sentence shall only apply to such portions of the
document or similar item that relate to such tax treatment or tax structure.

 

13.18 Conflicts with Other Loan Documents. Unless otherwise expressly provided
in this Agreement (or in another Loan Document by specific reference to the
applicable provision contained in this Agreement), if any provision contained in
this Agreement conflicts with any provision of any other Loan Document, the
provision contained in this Agreement shall govern and control.

 

[Signature Page Follows]

 

67



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.

 

“BORROWER”

OMNOVA SOLUTIONS INC.

By:

 

/s/ M. E. Hicks

--------------------------------------------------------------------------------

Title:

 

Senior Vice President, Treasurer and Chief Financial Officer

--------------------------------------------------------------------------------

“AGENT”

BANK ONE, NA, as the Agent

By:

 

/s/ Olga Khaniaeva

--------------------------------------------------------------------------------

Title:

 

Associate Director

--------------------------------------------------------------------------------

“LENDERS”

BANK ONE, NA, as a Lender

By:

 

/s/ Olga Khaniaeva

--------------------------------------------------------------------------------

Title:

 

Associate Director

--------------------------------------------------------------------------------

 

S-1

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

ANNEX A

to

Credit Agreement

 

Definitions

 

Capitalized terms used in the Loan Documents shall have the following respective
meanings (unless otherwise defined therein), and all section references in the
following definitions shall refer to sections of the Agreement:

 

“Accounts” means all of the Borrower’s now owned or hereafter acquired or
arising accounts, as defined in the UCC, including any rights to payment for the
sale or lease of goods or rendition of services, whether or not they have been
earned by performance.

 

“Account Debtor” means each Person obligated in any way on or in connection with
an Account, Chattel Paper or General Intangibles (including a payment
intangible).

 

“ACH Transactions” means any cash management or related services including the
automatic clearing house transfer of funds by the Bank for the account of the
Borrower pursuant to agreement or overdrafts.

 

“Adjusted Net Earnings from Operations” means, with respect to any fiscal period
of the Borrower, the Borrower’s net income after provision for income taxes for
such fiscal period, as determined in accordance with GAAP and reported on the
Financial Statements for such period, excluding any and all of the following
included in such net income: (a) gain or loss arising from the sale of any
capital assets; (b) gain arising from any write-up in the book value of any
asset; (c) earnings of any Person, substantially all the assets of which have
been acquired by the Borrower in any manner, to the extent realized by such
other Person prior to the date of acquisition; (d) earnings of any Person in
which the Borrower has an ownership interest unless (and only to the extent)
such earnings shall actually have been received by the Borrower in the form of
cash distributions; (e) earnings of any Person to which assets of the Borrower
shall have been sold, transferred or disposed of, or into which the Borrower
shall have been merged, or which has been a party with the Borrower to any
consolidation or other form of reorganization, prior to the date of such
transaction; (f) gain or loss arising from the acquisition of debt or equity
securities of the Borrower or from cancellation or forgiveness of Debt; (g) gain
or loss arising from extraordinary items, as determined in accordance with GAAP,
or from any non-recurring charges consisting of charges for restructurings,
reductions in work force, and plant closing and consolidations and non-recurring
charges not to exceed (without duplication) $2,800,000, $1,100,000 and
$3,500,000 for the Fiscal Quarters ending November 30, 2002, February 28, 2003
and May 30, 2003, respectively; (h) income from Borrower’s Pension Plans; and
(i) expenses arising from Borrower’s contributions of Borrower’s stock to its
Plans.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or

 

Annex A-1



--------------------------------------------------------------------------------

indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

 

“Agent” means the Bank, solely in its capacity as agent for the Lenders, and any
successor agent.

 

“Agent Advances” has the meaning specified in Section 1.2(i).

 

“Agent’s Liens” means the Liens in the Collateral granted to the Agent, for the
benefit of the Lenders, Bank, and Agent pursuant to this Agreement and the other
Loan Documents.

 

“Agent-Related Persons” means the Agent, together with its Affiliates, and the
officers, directors, employees, counsel, representatives, agents and
attorneys-in-fact of the Agent and such Affiliates.

 

“Aggregate Revolver Outstandings” means, at any date of determination: the sum
of (a) the unpaid balance of Revolving Loans, (b) the aggregate amount of
Pending Revolving Loans, (c) one hundred percent (100%) of the aggregate undrawn
face amount of all outstanding Letters of Credit, and (d) the aggregate amount
of any unpaid reimbursement obligations in respect of Letters of Credit.

 

“Agreement” means the Credit Agreement to which this Annex A is attached, as
from time to time amended, modified or restated.

 

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (i) the Prime Rate for such day and (ii) the sum of the Federal
Funds Effective Rate for such day plus 1/2% per annum.

 

“Alternate Base Rate Revolving Loan” means a Revolving Loan during any period in
which it bears interest based on the Alternate Base Rate.

 

“Anniversary Date” means each anniversary of the Closing Date.

 

“Applicable Margin” means,

 

  (i)   with respect to Alternate Base Rate Revolving Loans and all other
Obligations, 1.50%;

 

  (ii)   with respect to Eurodollar Revolving Loans, 3.00%;

 

  (iii)   with respect to the Letter of Credit Fee, 3.00%; and

 

  (iv)   with respect to the Unused Line Fee, 0.50%.

 

The Applicable Margins shall be adjusted (up or down) prospectively on a
quarterly basis as determined by the Borrower’s consolidated financial
performance, commencing with the first day of the first Fiscal Quarter that
occurs more than 5 days after

 

Annex A-2



--------------------------------------------------------------------------------

delivery of the Borrower’s annual audited Financial Statements to Lenders for
the Fiscal Year ending November 30, 2003. Adjustments in Applicable Margins
shall be determined by reference to the following grids:

 

If the Fixed Charge

Coverage Ratio is:

--------------------------------------------------------------------------------

 

Level of

Applicable Margins:

--------------------------------------------------------------------------------

£1.50

 

Level V

>1.50, but £ 1.75

 

Level IV

>1.75, but £ 2.00

 

Level III

>2.00, but £ 2.25

 

Level II

>2.25

 

Level I

 

Low to High

 

     Applicable Margins


--------------------------------------------------------------------------------

       Level I


--------------------------------------------------------------------------------

    Level II


--------------------------------------------------------------------------------

    Level III


--------------------------------------------------------------------------------

    Level IV


--------------------------------------------------------------------------------

    Level V


--------------------------------------------------------------------------------

 

Alternate Base Rate Revolving Loans

   1.1875 %   1.25 %   1.375 %   1.50 %   1.75 %

Eurodollar Revolving Loans

   2.625 %   2.75 %   2.875 %   3.00 %   3.25 %

Letter of Credit Fee

   2.625 %   2.75 %   2.875 %   3.00 %   3.25 %

Unused Line Fee

   0.375 %   0.375 %   0.50 %   0.50 %   0.625 %

 

All adjustments in the Applicable Margins after November 30, 2003 shall be
implemented quarterly on a prospective basis, for each Fiscal Quarter commencing
at least 5 days after the date of delivery to the Lenders of quarterly unaudited
or annual audited (as applicable) Financial Statements evidencing the need for
an adjustment. Concurrently with the delivery of those Financial Statements, the
Borrower shall deliver to the Agent and the Lenders a certificate, signed by its
chief financial officer, setting forth in reasonable detail the basis for the
continuance of, or any change in, the Applicable Margins. Failure to timely
deliver such Financial Statements shall, in addition to any other remedy
provided for in this Agreement, result in an increase in the Applicable Margins
to the highest level set forth in the foregoing grid, until the first day of the
first Fiscal Quarter following the delivery of those Financial Statements
demonstrating that such an increase is not required. If a Default or Event of
Default has occurred and is continuing at the time any reduction in the
Applicable Margins is to be implemented, no reduction may occur until the first
day of the first Fiscal Quarter following the date on which such Default or
Event of Default is waived or cured.

 

“Appraisal” means an appraisal delivered to Agent prior to the Closing Date and
thereafter pursuant to Section 5.4, in each case setting forth the Net Orderly
Liquidation Value of Inventory in form and substance acceptable to Agent and
performed by an appraiser acceptable to Agent.

 

“Assignee” has the meaning specified in Section 11.2(a).

 

“Assignment and Acceptance” has the meaning specified in Section 11.2(a).

 

Annex A-3



--------------------------------------------------------------------------------

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other counsel engaged by the Agent, the
reasonably allocated costs and expenses of internal legal services of the Agent.

 

“Availability” means, at any time (a) the lesser of (i) the Maximum Revolver
Amount or (ii) the Borrowing Base, minus (b) Reserves other than Reserves
deducted in the calculation of the Borrowing Base, minus (c) in each case, the
Aggregate Revolver Outstandings.

 

“Bank” means Bank One, NA, a national banking association having its principal
office in Chicago, Illinois, in its individual capacity, and its successors.

 

“Bank Products” means any one or more of the following types of services or
facilities extended to the Borrower by the Bank or any affiliate of the Bank in
reliance on the Bank’s agreement to indemnify such affiliate: (i) credit cards;
(ii) ACH Transactions; (iii) cash management, including controlled disbursement
services; and (iv) Hedge Agreements.

 

“Bank Product Reserves” means all reserves which the Agent from time to time
establishes in its reasonable discretion for the Bank Products then provided or
outstanding.

 

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).

 

“Blocked Account Agreement” means an agreement among the Borrower, the Agent and
a Clearing Bank, in form and substance reasonably satisfactory to the Agent,
concerning the collection of payments which represent the proceeds of Accounts
or of any other Collateral.

 

“Bond Creditor Collateral” has the meaning specified in the Intercreditor
Agreement.

 

“Borrowing” means a borrowing hereunder consisting of Revolving Loans made on
the same day by the Lenders to the Borrower or by the Bank in the case of a
Borrowing funded by Swing Line Loans or by the Agent in the case of a Borrowing
consisting of an Agent Advance, or the issuance of Letters of Credit hereunder.

 

“Borrowing Base” means, at any time an amount equal to (a) the sum of (i) up to
eighty-five percent (85%) of the Net Amount of Eligible Accounts; plus (ii) the
lesser of (A) up to sixty-five percent (65%) of the book value of Eligible
Inventory consisting of raw materials and finished goods or (B) up to
eighty-five percent (85%) of the Net Orderly Liquidation Value Factor (based on
the most recent Appraisal) multiplied by the book value of Eligible Inventory
consisting of raw materials and finished goods; minus (b) Reserves from time to
time established by the Agent in its reasonable credit judgment; provided that
the aggregate Revolving Loans advanced against Eligible Inventory shall not
exceed the Maximum Inventory Loan Amount.

 

“Borrowing Base Certificate” means a certificate by a Responsible Officer of the
Borrower, substantially in the form of Exhibit B (or another form acceptable to
the Agent) setting forth the calculation of the Borrowing Base, including a
calculation of each component thereof, all in such detail as shall be reasonably
satisfactory to the Agent. All calculations of the

 

Annex A-4



--------------------------------------------------------------------------------

Borrowing Base in connection with the preparation of any Borrowing Base
Certificate shall originally be made by the Borrower and certified to the Agent;
provided, that the Agent shall have the right to review and adjust, in the
exercise of its reasonable credit judgment, any such calculation (1) to reflect
its reasonable estimate of declines in value of any of the Collateral described
therein, and (2) to the extent that such calculation is not in accordance with
this Agreement.

 

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Revolving Loans, a day (other than a Saturday or Sunday)
on which banks generally are open in Chicago and New York City for the conduct
of substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in United States
dollars are carried on in the London interbank market and (ii) for all other
purposes, a day (other than a Saturday or Sunday) on which banks generally are
open in Chicago for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.

 

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

 

“Capital Expenditures” means, with respect to any fiscal period of Borrower, all
payments made in such period in respect of the cost of any fixed asset or
improvement, or replacement, substitution, or addition thereto, which has a
useful life of more than one year, including, without limitation, those costs
arising in connection with the direct or indirect acquisition of such asset by
way of increased product or service charges or in connection with a Capital
Lease.

 

“Capital Lease” means any lease of property by the Borrower which, in accordance
with GAAP, should be reflected as a capital lease on the balance sheet of the
Borrower.

 

“Change of Control” means any of the following: (a) any person or group of
persons (within the meaning of the Securities Exchange Act of 1934) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 20% or more of the issued and outstanding shares of capital stock of
Borrower having the right to vote for the election of directors of Borrower
under ordinary circumstances; (b) during any period of twelve consecutive
calendar months, individuals who at the beginning of such period constituted the
board of directors of Borrower (together with any new directors whose election
by the board of directors of Borrower or whose nomination for election by the
stockholders of Borrower was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason other than death or disability to constitute a
majority of the directors then in office; (c) Borrower ceases to own and control
all of the economic and voting rights associated with all of the outstanding
equity of any of its Subsidiaries; or (d) any “Change of Control” (as such term
is defined in the Indenture).

 

Annex A-5



--------------------------------------------------------------------------------

“Chattel Paper” means all of the Borrower’s now owned or hereafter acquired
chattel paper, as defined in the UCC, including electronic chattel paper.

 

“Clearing Bank” means the Bank or any other banking institution with whom a
Payment Account has been established pursuant to a Blocked Account Agreement.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all of the assets of the Borrower and its domestic
Subsidiaries, whether consisting of personal, tangible or intangible property,
(including all of the outstanding shares of capital stock of the Borrower’s
Subsidiaries); provided that Collateral shall exclude Bond Creditor Collateral
and any other Fixed Assets; provided further that pledges of shares of
Subsidiaries’ stock shall be limited to a pledge of 100% of the outstanding
shares of the Pledged Entities.

 

“Commitment” means, at any time with respect to a Lender, the principal amount
of Revolving Loans set forth beside such Lender’s name under the heading
“Commitment” on Schedule 1.2 attached to the Agreement or on the signature page
of the Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder in accordance with the provisions of Section 11.2, as such Commitment
may be adjusted from time to time in accordance with the provisions of Section
3.3(d) and Section 11.2, and “Commitments” means, collectively, the aggregate
amount of the commitments of all of the Lenders.

 

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos in any form or condition, polychlorinated biphenyls (“PCBs”), or
any constituent of any such substance or waste.

 

“Continuation/Conversion Date” means the date on which a Loan is converted into
or continued as a Eurodollar Revolving Loan.

 

“Copyright Security Agreement” means the Copyright Security Agreement, dated as
of the date hereof, executed and delivered by the Borrower to the Agent to
evidence and perfect the Agent’s security interest in the Borrower’s present and
future copyrights and related licenses and rights, for the benefit of the Agent
and the Lenders.

 

“Credit Support” has the meaning specified in Section 1.3(a).

 

“Debt” means, without duplication, all liabilities, obligations and indebtedness
of the Borrower or any of its Subsidiaries to any Person, of any kind or nature,
now or hereafter owing, arising, due or payable, howsoever evidenced, created,
incurred, acquired or owing, whether primary, secondary, direct, contingent,
fixed or otherwise, consisting of indebtedness for borrowed money or the
deferred purchase price of property, excluding trade payables, but including (a)
all Obligations; (b) all obligations and liabilities of Borrower or any of its
Subsidiaries secured by any Lien on the Borrower’s or any of its Subsidiaries’
property, even though the Borrower or such Subsidiary shall not have assumed or
become liable for the

 

Annex A-6



--------------------------------------------------------------------------------

payment thereof; provided, however, that all such obligations and liabilities
which are limited in recourse to such property shall be included in Debt only to
the extent of the book value of such property as would be shown on a balance
sheet of the Borrower or such Subsidiary prepared in accordance with GAAP; (c)
all obligations or liabilities created or arising under any Capital Lease or
conditional sale or other title retention agreement with respect to property
used or acquired by the Borrower or any of its Subsidiaries, even if the rights
and remedies of the lessor, seller or lender thereunder are limited to
repossession of such property; provided, however, that all such obligations and
liabilities which are limited in recourse to such property shall be included in
Debt only to the extent of the book value of such property as would be shown on
a balance sheet of the Borrower or such Subsidiary prepared in accordance with
GAAP; (d) all obligations and liabilities under Guaranties and (e) the present
value (discounted at the Alternate Base Rate) of lease payments due under
synthetic leases.

 

“Default” means any event or circumstance which, with the giving of notice, the
lapse of time, or both, would (if not cured, waived, or otherwise remedied
during such time) constitute an Event of Default.

 

“Default Rate” means a fluctuating per annum interest rate at all times equal to
the sum of (a) the otherwise applicable Interest Rate plus (b) two percent (2%)
per annum. Each Default Rate shall be adjusted simultaneously with any change in
the applicable Interest Rate. In addition, the Default Rate shall result in an
increase in the Letter of Credit Fee by two (2) percentage points per annum.

 

“Defaulting Lender” has the meaning specified in Section 12.15(c).

 

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
UCC, now or hereafter held in the name of Borrower.

 

“Designated Account” has the meaning specified in Section 1.2(c).

 

“Distribution” means, in respect of any corporation: (a) the payment or making
of any dividend or other distribution of property in respect of capital stock
(or any options or warrants for, or other rights with respect to, such stock) of
such corporation, other than distributions in capital stock (or any options or
warrants for such stock) of the same class; or (b) the redemption or other
acquisition by such corporation of any capital stock (or any options or warrants
for such stock) of such corporation.

 

“Documents” means all documents as such term is defined in the UCC, including
bills of lading, warehouse receipts or other documents of title, now owned or
hereafter acquired by the Borrower.

 

“DOL” means the United States Department of Labor or any successor department or
agency.

 

“Dollar” and “$” means dollars in the lawful currency of the United States.
Unless otherwise specified, all payments under the Agreements shall be made in
Dollars.

 

Annex A-7



--------------------------------------------------------------------------------

“EBITDA” means, with respect to any fiscal period of the Borrower, Adjusted Net
Earnings from Operations, plus, to the extent deducted in the determination of
Adjusted Net Earnings from Operations for that fiscal period, interest expenses,
Federal, state, local and foreign income taxes, depreciation and amortization.

 

“Eligible Accounts” means the Accounts which the Agent in the exercise of its
reasonable commercial discretion determines to be Eligible Accounts. Without
limiting the discretion of the Agent to establish other criteria of
ineligibility, Eligible Accounts shall not, unless the Agent in its sole
discretion elects, include any Account:

 

(a) with respect to which (i) the stated term for such Account is in excess of
60 days from the date of the original invoice therefor (unless any invoice with
extended terms in excess of 60 days is approved by Agent in its sole
discretion), (ii) more than 90 days have elapsed since the date of the original
invoice therefor or (iii) such Account is more than 60 days past due;

 

(b) with respect to which any of the representations, warranties, covenants, and
agreements contained in the Security Agreement are incorrect or have been
breached;

 

(c) with respect to which Account (or any other Account due from such Account
Debtor), in whole or in part, a check, promissory note, draft, trade acceptance
or other instrument for the payment of money has been received, presented for
payment and returned uncollected for any reason;

 

(d) which represents a progress billing (as hereinafter defined) or as to which
the Borrower has extended the time for payment without the consent of the Agent;
for the purposes hereof, “progress billing” means any invoice for goods sold or
leased or services rendered under a contract or agreement pursuant to which the
Account Debtor’s obligation to pay such invoice is conditioned upon the
Borrower’s completion of any further performance under the contract or
agreement;

 

(e) with respect to which any one or more of the following events has occurred
to the Account Debtor on such Account: death or judicial declaration of
incompetency of an Account Debtor who is an individual; the filing by or against
the Account Debtor of a request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as a bankrupt, winding-up, or
other relief under the bankruptcy, insolvency, or similar laws of the United
States, any state or territory thereof, or any foreign jurisdiction, now or
hereafter in effect; the making of any general assignment by the Account Debtor
for the benefit of creditors; the appointment of a receiver or trustee for the
Account Debtor or for any of the assets of the Account Debtor, including,
without limitation, the appointment of or taking possession by a “custodian,” as
defined in the Federal Bankruptcy Code; the institution by or against the
Account Debtor of any other type of insolvency proceeding (under the bankruptcy
laws of the United States or otherwise) or of any formal or informal proceeding
for the dissolution or liquidation of, settlement of claims against, or winding
up of affairs of, the Account Debtor; the sale, assignment, or transfer of all
or any material part of the assets of the Account Debtor; the nonpayment
generally by the Account Debtor of its debts as they become due; or the
cessation of the business of the Account Debtor as a going concern;

 

Annex A-8



--------------------------------------------------------------------------------

(f) if twenty-five percent (25%) or more of the aggregate Dollar amount of
outstanding Accounts owed at such time by the Account Debtor thereon is
classified as ineligible under clause (a) above;

 

(g) owed by an Account Debtor which: (i) does not maintain its chief executive
office in the United States of America or Canada (other than the Province of
Newfoundland); or (ii) is not organized under the laws of the United States of
America or Canada or any state or province thereof; or (iii) is the government
of any foreign country or sovereign state, or of any state, province,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof; except to the
extent that such Account is secured or payable by a letter of credit
satisfactory to the Agent in its discretion;

 

(h) owed by an Account Debtor which is an Affiliate or employee of the Borrower;

 

(i) except as provided in clause (k) below, with respect to which either the
perfection, enforceability, or validity of the Agent’s Liens in such Account, or
the Agent’s right or ability to obtain direct payment to the Agent of the
proceeds of such Account, is governed by any federal, state, or local statutory
requirements other than those of the UCC;

 

(j) owed by an Account Debtor to which the Borrower or any of its Subsidiaries,
is indebted in any way, or which is subject to any right of setoff or recoupment
by the Account Debtor, unless the Account Debtor has entered into an agreement
acceptable to the Agent to waive setoff rights; or if the Account Debtor thereon
has disputed liability or made any claim with respect to any other Account due
from such Account Debtor; but in each such case only to the extent of such
indebtedness, setoff, recoupment, dispute, or claim;

 

(k) owed by the government of the United States of America, or any department,
agency, public corporation, or other instrumentality thereof, unless the Federal
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.), and any
other steps necessary to perfect the Agent’s Liens therein, have been complied
with to the Agent’s satisfaction with respect to such Account;

 

(l) owed by any state, municipality, or other political subdivision of the
United States of America, or any department, agency, public corporation, or
other instrumentality thereof and as to which the Agent determines that its Lien
therein is not or cannot be perfected;

 

(m) which represents a sale on a bill-and-hold (unless Agent receives a
satisfactory acknowledgement letter from the Account Debtor as to the validity
of such Account but in no event shall the aggregate of such bill-and-hold
Accounts exceed (i) $500,000 at any time outstanding with respect to Accounts
from Metro Wall Coverings and (ii) $100,000 at any time outstanding with respect
to all other Account Debtors with bill-and-hold Accounts), guaranteed sale, sale
and return, sale on approval, consignment, or other repurchase or return basis;

 

Annex A-9



--------------------------------------------------------------------------------

(n) which is evidenced by a promissory note or other instrument or by chattel
paper;

 

(o) if the Agent believes, in the exercise of its reasonable judgment, that the
prospect of collection of such Account is impaired or that the Account may not
be paid by reason of the Account Debtor’s financial inability to pay;

 

(p) with respect to which the Account Debtor is located in any state requiring
the filing of a Notice of Business Activities Report or similar report in order
to permit the Borrower to seek judicial enforcement in such State of payment of
such Account, unless such Borrower has qualified to do business in such state or
has filed a Notice of Business Activities Report or equivalent report for the
then current year;

 

(q) which arises out of a sale not made in the ordinary course of the Borrower’s
business;

 

(r) with respect to which the goods giving rise to such Account have not been
shipped and delivered to and accepted by the Account Debtor or the services
giving rise to such Account have not been performed by the Borrower, and, if
applicable, accepted by the Account Debtor, or the Account Debtor revokes its
acceptance of such goods or services;

 

(s) owed by an Account Debtor which is obligated to the Borrower respecting
Eligible Accounts the aggregate unpaid balance of which exceeds ten percent
(10%) of the aggregate unpaid balance of all Eligible Accounts owed to the
Borrower at such time by all of the Borrower’s Account Debtors, but only to the
extent of such excess;

 

(t) which is not subject to a first priority and perfected security interest in
favor of the Agent for the benefit of the Lenders.

 

If any Account at any time ceases to be an Eligible Account, then such Account
shall promptly be excluded from the calculation of Eligible Accounts.

 

“Eligible Assignee” means (a) a commercial bank, commercial finance company or
other asset based lender, having total assets in excess of $1,000,000,000; (b)
any Lender listed on the signature page of this Agreement; (c) any Affiliate of
any Lender; and (d) if an Event of Default has occurred and is continuing, any
Person reasonably acceptable to the Agent.

 

“Eligible Inventory” means Inventory, valued at the lower of cost (on a
first-in, first-out basis) or market, which the Agent, in its reasonable
discretion, determines to be Eligible Inventory. Without limiting the discretion
of the Agent to establish other criteria of ineligibility, Eligible Inventory
shall not, unless the Agent in its sole discretion elects, include any
Inventory:

 

(a) that is not owned by the Borrower;

 

(b) that is not subject to the Agent’s Liens, which are perfected as to such
Inventory, or that are subject to any other Lien whatsoever (other than the
Liens described in clause (d) of the definition of Permitted Liens provided that
such Permitted Liens (i) are junior in

 

Annex A-10



--------------------------------------------------------------------------------

priority to the Agent’s Liens or subject to Reserves and (ii) do not impair
directly or indirectly the ability of the Agent to realize on or obtain the full
benefit of the Collateral);

 

(c) that does not consist of finished goods or raw materials;

 

(d) that consists of samples, prototypes, supplies, or packing and shipping
materials;

 

(e) that is not in good condition, is unmerchantable, or does not meet all
standards imposed by any Governmental Authority, having regulatory authority
over such goods, their use or sale;

 

(f) that is not currently either usable or salable, at prices approximating at
least cost, in the normal course of the Borrower’s business, or that is slow
moving or stale;

 

(g) that is obsolete or slow-moving or returned or repossessed or used goods
taken in trade;

 

(h) that is located outside the United States of America (or that is in-transit
from vendors or suppliers);

 

(i) that is located in a public warehouse or in possession of a bailee or in a
facility leased by the Borrower, if the warehouseman, or the bailee, or the
lessor has not delivered to the Agent, if requested by the Agent, a
subordination agreement in form and substance satisfactory to the Agent or if a
Reserve for rents or storage charges has not been established for Inventory at
that location;

 

(j) that contains or bears any Proprietary Rights licensed to the Borrower by
any Person, if the Agent is not satisfied that it may sell or otherwise dispose
of such Inventory in accordance with the terms of the Security Agreement and
Section 9.2 without infringing the rights of the licensor of such Proprietary
Rights or violating any contract with such licensor (and without payment of any
royalties other than any royalties due with respect to the sale or disposition
of such Inventory pursuant to the existing license agreement), and, as to which
the Borrower has not delivered to the Agent a consent or sublicense agreement
from such licensor in form and substance acceptable to the Agent if requested;

 

(k) that is not reflected in the details of a current perpetual inventory report
and/or monthly physical report, as applicable; or

 

(l) that is Inventory placed on consignment unless Agent otherwise provides its
prior written consent to such consignment arrangement in its sole discretion and
receives such UCC financial statements, third party acknowledgment letters and
other documents as Agent shall request.

 

If any Inventory at any time ceases to be Eligible Inventory, such Inventory
shall promptly be excluded from the calculation of Eligible Inventory.

 

Annex A-11



--------------------------------------------------------------------------------

“Environmental Compliance Reserve” means any reserve which the Agent establishes
in its reasonable discretion after prior written notice to the Borrower from
time to time for amounts that are reasonably likely to be expended by the
Borrower in order for the Borrower and its operations and property (a) to comply
with any notice from a Governmental Authority asserting material non-compliance
with Environmental Laws, or (b) to correct any such material non-compliance
identified in a report delivered to the Agent and the Lenders pursuant to
Section 7.7.

 

“Environmental Laws” means all federal, state or local laws, statutes, common
law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority, in each case relating to
environmental, health, safety and land use matters.

 

“Environmental Lien” means a Lien in favor of any Governmental Authority for (a)
any liability under Environmental Laws, or (b) damages arising from, or costs
incurred by such Governmental Authority in response to, a Release or threatened
Release of a Contaminant into the environment.

 

“Equipment” means all of the Borrower’s now owned and hereafter acquired
machinery, equipment, furniture, furnishings, fixtures, and other tangible
personal property (except Inventory), including embedded software, motor
vehicles with respect to which a certificate of title has been issued, aircraft,
dies, tools, jigs, molds and office equipment, as well as all of such types of
property leased by the Borrower and all of the Borrower’s rights and interests
with respect thereto under such leases (including, without limitation, options
to purchase); together with all present and future additions and accessions
thereto, replacements therefor, component and auxiliary parts and supplies used
or to be used in connection therewith, and all substitutes for any of the
foregoing, and all manuals, drawings, instructions, warranties and rights with
respect thereto; wherever any of the foregoing is located.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414 of the
Code.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan, (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations which
is treated as such a withdrawal under Section 4062(e) of ERISA, (c) a complete
or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan, (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multi-employer Plan, (e) the occurrence of an event or condition which
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multi-employer Plan, or (f) the imposition of any

 

Annex A-12



--------------------------------------------------------------------------------

liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

 

“Eurodollar Base Rate” means, with respect to a Eurodollar Revolving Loan for
the relevant Interest Period, the applicable British Bankers’ Association
Eurodollar rate for deposits in U.S. dollars as reported by any generally
recognized financial information service as of 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period, and having a
maturity equal to such Interest Period, provided that, if no such British
Bankers’ Association Eurodollar rate is available to the Agent, the applicable
Eurodollar Base Rate for the relevant Interest Period shall instead be the rate
determined by the Agent to be the rate at which the Bank or one of its Affiliate
banks offers to place deposits in U.S. dollars with first-class banks in the
London interbank market at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, in the approximate amount
of the Bank’s relevant Eurodollar Loan and having a maturity equal to such
Interest Period.

 

“Eurodollar Interest Payment Date” means, with respect to a Eurodollar Revolving
Loan, the Termination Date, the date of any repayment with respect to such
Eurodollar Revolving Loan and the last day of each Interest Period applicable to
such Loan or, with respect to each Interest Period of greater than three months
in duration, the last day of the third month of such Interest Period and the
last day of such Interest Period.

 

“Eurodollar Rate” means, with respect to a Eurodollar Revolving Loan for the
relevant Interest Period, the quotient of (a) the Eurodollar Base Rate
applicable to such Interest Period, divided by (b) one minus the Eurodollar
Reserve Percentage (expressed as a decimal) applicable to such Interest Period.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day applicable to member banks under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Eurodollar
Base Rate for each outstanding Eurodollar Revolving Loan shall be adjusted
automatically as of the effective date of any change in the Eurodollar Reserve
Percentage.

 

“Eurodollar Revolving Loan” means a Revolving Loan during any period in which it
bears interest based on the Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 9.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, and regulations
promulgated thereunder.

 

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a

 

Annex A-13



--------------------------------------------------------------------------------

Business Day, the average of the quotations at approximately 10:00 a.m. (Chicago
time) on such day on such transactions received by the Agent from three Federal
funds brokers of recognized standing selected by the Agent in its sole
discretion.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

 

“Financial Statements” means, according to the context in which it is used, the
financial statements referred to in Sections 5.2 and 6.6 or any other financial
statements required to be given to the Lenders pursuant to this Agreement.

 

“Fiscal Quarter” means each fiscal quarter of Borrower ending on the last day of
February, May, August and November of each Fiscal Year.

 

“Fiscal Year” means the Borrower’s fiscal year for financial accounting purposes
which ends on November 30 of each year.

 

“Fixed Assets” means the Equipment, Fixtures and Real Estate of the Borrower and
its Subsidiaries.

 

“Fixed Charge Coverage Ratio” means, with respect to any fiscal period of
Borrower, the ratio of EBITDA minus Capital Expenditures (excluding the portion
of Capital Expenditures for a new computer system for Borrower which is funded
with Debt other than Revolving Loans) to Fixed Charges.

 

“Fixed Charges” means, with respect to any fiscal period of the Borrower on a
consolidated basis, without duplication, interest expense, scheduled principal
payments of Debt, Federal, state, local and foreign income taxes (excluding
deferred taxes) and Distributions.

 

“Fixtures” means all “fixtures” as such term is defined in the UCC, now owned or
hereafter acquired by the Borrower.

 

“Funding Date” means the date on which a Borrowing occurs.

 

“GAAP” means generally accepted accounting principles and practices set forth
from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances as of the
Closing Date.

 

“General Intangibles” means all of the Borrower’s now owned or hereafter
acquired general intangibles, choses in action and causes of action and all
other intangible personal property of the Borrower of every kind and nature
(other than Accounts), including, without limitation, all contract rights,
payment intangibles, Proprietary Rights, corporate or other business records,
inventions, designs, blueprints, plans, specifications, patents, patent
applications, trademarks, service marks, trade names, trade secrets, goodwill,
copyrights, computer software, customer lists, registrations, licenses,
franchises, tax refund claims, any

 

Annex A-14



--------------------------------------------------------------------------------

funds which may become due to the Borrower in connection with the termination of
any Plan or other employee benefit plan or any rights thereto and any other
amounts payable to the Borrower from any Plan or other employee benefit plan,
rights and claims against carriers and shippers, rights to indemnification,
business interruption insurance and proceeds thereof, property, casualty or any
similar type of insurance and any proceeds thereof, proceeds of insurance
covering the lives of key employees on which the Borrower is beneficiary, rights
to receive dividends, distributions, cash, Instruments and other property in
respect of or in exchange for pledged equity interests or Investment Property
and any letter of credit, guarantee, claim, security interest or other security
held by or granted to the Borrower.

 

“Goods” means all “goods” as defined in the UCC, now owned or hereafter acquired
by Borrower, wherever located, including embedded software to the extent
included in “goods” as defined in the UCC, manufactured homes, standing timber
that is cut and removed for sale and unborn young of animals.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

“Guaranty” means, with respect to any Person, all obligations of such Person
which in any manner directly or indirectly guarantee or assure, or in effect
guarantee or assure, the payment or performance of any indebtedness, dividend or
other obligations of any other Person (the “guaranteed obligations”), or assure
or in effect assure the holder of the guaranteed obligations against loss in
respect thereof, including any such obligations incurred through an agreement,
contingent or otherwise: (a) to purchase the guaranteed obligations or any
property constituting security therefor; (b) to advance or supply funds for the
purchase or payment of the guaranteed obligations or to maintain a working
capital or other balance sheet condition; or (c) to lease property or to
purchase any debt or equity securities or other property or services.

 

“Hedge Agreement” means any and all transactions, agreements or documents now
existing or hereafter entered into, which provides for an interest rate, credit,
commodity (including, without limitation, oil and natural gas) or equity swap,
cap, floor, collar, forward foreign exchange transaction, currency swap, cross
currency rate swap, currency option, or any combination of, or option with
respect to, these or similar transactions, for the purpose of hedging the
Borrower’s exposure to fluctuations in interest or exchange rates, loan, credit
exchange, security or currency valuations or commodity prices.

 

“Inactive Subsidiaries” means any Subsidiary of Borrower incorporated within the
United States excluding Muraspec N.A. LLC, a Delaware limited liability company
and RohmNova LLC, a Delaware limited liability company, and Muraspec N.A. of
Canada Ltd., a Delaware corporation.

 

“Indenture” means the Indenture, dated as of May 28, 2003, between OMNOVA
Solutions Inc., as Issuer, and The Bank of New York, as Trustee.

 

Annex A-15



--------------------------------------------------------------------------------

“Instruments” means all instruments as such term is defined in the UCC, now
owned or hereafter acquired by the Borrower.

 

“Intercreditor Agreement” means the Intercreditor Agreement of even date
herewith between Agent and The Bank of New York, as Trustee.

 

“Interest Period” means, as to any Eurodollar Revolving Loan, the period
commencing on the Funding Date of such Loan or on the Continuation/Conversion
Date on which the Loan is converted into or continued as a Eurodollar Revolving
Loan, and ending on the date one, two, three or six months thereafter as
selected by the Borrower in its Notice of Borrowing, in the form attached hereto
as Exhibit D, or Notice of Continuation/Conversion, in the form attached hereto
as Exhibit E, provided that:

 

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

 

(b) any Interest Period pertaining to a Eurodollar Revolving Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

 

(c) no Interest Period shall extend beyond the Stated Termination Date.

 

“Interest Rate” means each or any of the interest rates, including the Default
Rate, set forth in Section 2.1.

 

“Inventory” means all of the Borrower’s now owned and hereafter acquired
inventory, goods and merchandise, wherever located, to be furnished under any
contract of service or held for sale or lease, all returned goods, raw
materials, work-in-process, finished goods (including embedded software), other
materials and supplies of any kind, nature or description which are used or
consumed in the Borrower’s business or used in connection with the packing,
shipping, advertising, selling or finishing of such goods, merchandise, and all
documents of title or other Documents representing them.

 

“Investment Property” means all of the Borrower’s right title and interest in
and to any and all: (a) securities whether certificated or uncertificated; (b)
securities entitlements; (c) securities accounts; (d) commodity contracts; or
(e) commodity accounts.

 

“IRS” means the Internal Revenue Service and any Governmental Authority
succeeding to any of its principal functions under the Code.

 

“Latest Projections” means: (a) on the Closing Date and thereafter until the
Agent receives new projections pursuant to Section 5.2(e), the projections of
the Borrower’s financial condition, results of operations, and cash flows, for
the period commencing on February 28, 2003 and ending on November 30, 2003 and
delivered to the Agent prior to the

 

Annex A-16



--------------------------------------------------------------------------------

Closing Date; and (b) thereafter, the projections most recently received by the
Agent pursuant to Section 5.2(f).

 

“Lender” and “Lenders” have the meanings specified in the introductory paragraph
hereof and shall include the Agent to the extent of any Agent Advance
outstanding and the Bank to the extent of any Swing Line Loan outstanding;
provided that no such Agent Advance or Swing Line Loan shall be taken into
account in determining any Lender’s Pro Rata Share.

 

“Letter of Credit” has the meaning specified in Section 1.3(a).

 

“Letter of Credit Fee” has the meaning specified in Section 2.6.

 

“Letter of Credit Issuer” means the Bank, any affiliate of the Bank or, at the
Bank’s discretion, any other financial institution that issues any Letter of
Credit pursuant to this Agreement.

 

“Letter-of-Credit Rights” means “letter-of-credit rights” as such term is
defined in the UCC, now owned or hereafter acquired by Borrower, including
rights to payment or performance under a letter of credit, whether or not
Borrower, as beneficiary, has demanded or is entitled to demand payment or
performance.

 

“Letter of Credit Subfacility” means $15,000,000.

 

“Lien” means: (a) any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute, or contract, and including a security
interest, charge, claim, or lien arising from a mortgage, deed of trust,
encumbrance, pledge, hypothecation, assignment, deposit arrangement, agreement,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes; (b) to the extent not included under clause (a),
any reservation, exception, encroachment, easement, right-of-way, covenant,
condition, restriction, lease or other title exception or encumbrance affecting
property; and (c) any contingent or other agreement to provide any of the
foregoing.

 

“Loan Account” means the loan account of the Borrower, which account shall be
maintained by the Agent.

 

“Loan Documents” means this Agreement, the Notes, the Patent and Trademark
Security Agreements, the Security Agreement, Bank Products, the Securitization
Unwind Documents, the Pledge Agreements, the Intercreditor Agreement and any
other agreements, instruments, and documents heretofore, now or hereafter
evidencing, securing, guaranteeing or otherwise relating to the Obligations, the
Collateral, or any other aspect of the transactions contemplated by this
Agreement, in each case as amended or otherwise modified from time to time.

 

“Loans” means, collectively, all loans and advances provided for in Article 1.

 

Annex A-17



--------------------------------------------------------------------------------

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, condition (financial or
otherwise) of the Borrower, the Collateral or any guarantor of the Obligations;
(b) a material impairment of the ability of the Borrower or any Affiliate of
Borrower to perform under any Loan Document to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower of any Loan Document to which it is a party.

 

“Maximum Inventory Loan Amount” means (a) with respect to Inventory from
Borrower’s performance chemical division, an amount not to exceed $15,000,000
and (b) with respect to Inventory from Borrower’s decorative products division,
an amount not to exceed $21,000,000.

 

“Maximum Rate” has the meaning specified in Section 2.3.

 

“Maximum Revolver Amount” means $100,000,000, as may be reduced from time to
time in accordance with provisions of Section 3.3(d).

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Sections 3(37)
or 4001(a)(3) of ERISA which is or was at any time during the current year or
the immediately preceding six (6) years contributed to by the Borrower or any
ERISA Affiliate.

 

“Net Amount of Eligible Accounts” means, at any time, the gross amount of
Eligible Accounts less sales, excise or similar taxes, and less returns,
discounts, claims, credits, allowances, accrued rebates, offsets, deductions,
counterclaims, disputes and other defenses of any nature at any time issued,
owing, granted, outstanding, available or claimed.

 

“Net Orderly Liquidation Value” means, with respect to Inventory, the estimated
net recovery value as determined by Agent in good faith based on the most recent
Appraisal, which reflects the estimated net cash value expected by the appraiser
to be derived from a sale or disposition at a liquidation or
going-out-of-business sale of such Inventory after deducting all costs, expenses
and fees attributable to such sale or disposition, including, without
limitation, all fees, costs and expenses of any liquidator(s) engaged to conduct
such sale or disposition and all costs and expenses of removing and delivering
the same to a purchaser.

 

“Net Orderly Liquidation Value Factor” means the ratio of the Net Orderly
Liquidation Value to the book value of Inventory, expressed as a percentage. The
Net Orderly Liquidation Value Factor shall be determined as of the Closing Date
based on the Appraisal delivered prior to the Closing Date and shall be updated
pursuant to Appraisals delivered under Section 5.4.

 

“Net Proceeds” has the meaning specified in Section 3.3(a).

 

“Notes” means Revolving Loan Notes and the Swing Line Notes.

 

“Notice of Borrowing” has the meaning specified in Section 1.2(b).

 

Annex A-18



--------------------------------------------------------------------------------

“Notice of Continuation/Conversion” has the meaning specified in Section 2.2(b).

 

“Obligations” means all present and future loans, advances, liabilities,
obligations, covenants, duties, and debts owing by the Borrower to the Agent
and/or any Lender, arising under or pursuant to this Agreement or any of the
other Loan Documents, whether or not evidenced by any note, or other instrument
or document, whether arising from an extension of credit, opening of a letter of
credit, acceptance, loan, guaranty, indemnification or otherwise, whether direct
or indirect, absolute or contingent, due or to become due, primary or secondary,
as principal or guarantor, and including all principal, interest, charges,
expenses, fees, attorneys’ fees, filing fees and any other sums chargeable to
the Borrower hereunder or under any of the other Loan Documents. “Obligations”
includes, without limitation, (a) all debts, liabilities, and obligations now or
hereafter arising from or in connection with the Letters of Credit and (b) all
debts, liabilities and obligations now or hereafter arising from or in
connection with Bank Products.

 

“Other Taxes” means any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Documents.

 

“Participant” means any Person who shall have been granted the right by any
Lender to participate in the financing provided by such Lender under this
Agreement, and who shall have entered into a participation agreement in form and
substance satisfactory to such Lender.

 

“Patent and Trademark Agreements” means the Patent Security Agreement and the
Trademark Security Agreement, each dated as of the date hereof, executed and
delivered by the Borrower to the Agent to evidence and perfect the Agent’s
security interest in the Borrower’s present and future patents, trademarks, and
related licenses and rights, for the benefit of the Agent and the Lenders.

 

“Payment Account” means each bank account established pursuant to the Security
Agreement, to which the proceeds of Accounts and other Collateral are deposited
or credited, and which is maintained in the name of the Agent or the Borrower,
as the Agent may determine, on terms acceptable to the Agent.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Governmental
Authority succeeding to the functions thereof.

 

“Pending Revolving Loans” means, at any time, the aggregate principal amount of
all Revolving Loans requested in any Notice of Borrowing received by the Agent
which have not yet been advanced.

 

“Pension Plan” means a Plan that is also a pension plan (as defined in Section
3(2) of ERISA) subject to Title IV of ERISA which the Borrower or any ERISA
Affiliate sponsors, maintains, or to which it makes, is making, or is obligated
to make contributions, or in the case of a Multi-employer Plan has made
contributions at any time during the immediately preceding five (5) plan years.

 

Annex A-19



--------------------------------------------------------------------------------

“Permitted Acquisition” means an acquisition by Borrower of all or substantially
all the assets, or more than 50% of the equity securities, of a Person (the
“Target”), in each case subject to the satisfaction of the following conditions:

 

(i) Agent shall receive at least thirty (30) Business Days’ prior written notice
of such proposed Permitted Acquisition, which notice shall include a reasonably
detailed description of such proposed Permitted Acquisition;

 

(ii) consideration provided by the Borrower for such Permitted Acquisition shall
consist solely of equity in Borrower (or proceeds from equity issued by
Borrower) and/or proceeds of Debt issued pursuant to the last sentence of
Section 7.13 which is also subordinated to the Obligations on terms and
conditions satisfactory to Agent; provided, that the aggregate purchase price
for all Permitted Acquisitions shall not exceed $30,000,000 through the Stated
Termination Date;

 

(iii) such Permitted Acquisition shall only involve assets located in the United
States and comprising a business, or those assets of a business, of the type
engaged in by Borrower as of the Closing Date, and which business would not
subject Agent or any Lender to regulatory or third party approvals in connection
with the exercise of its rights and remedies under this Agreement or any other
Loan Documents other than approvals applicable to the exercise of such rights
and remedies with respect to Borrower prior to such Permitted Acquisition;

 

(iv) such Permitted Acquisition shall be consensual and shall have been approved
by the Target’s board of directors;

 

(v) no additional Debt, contingent obligations or other liabilities shall be
incurred, assumed or otherwise be reflected on a consolidated balance sheet of
Borrower and Target after giving effect to such Permitted Acquisition, except
ordinary course trade payables, accrued expenses and unsecured Debt of the
Target;

 

(vi) the Target shall not have incurred an operating loss for the trailing
twelve-month period preceding the date of the Permitted Acquisition, as
determined based upon the Target’s financial statements for its most recently
completed fiscal year and its most recent interim financial period completed
within sixty (60) days prior to the date of consummation of such Permitted
Acquisition;

 

(vii) the business and assets acquired in such Permitted Acquisition shall be
free and clear of all Liens (other than Permitted Liens);

 

(viii) at or prior to the closing of any Permitted Acquisition, Agent will be
granted a first priority perfected Lien (subject to Permitted Liens) in all
assets acquired pursuant thereto (or in the assets and Stock of the Target)
(excluding equipment, real estate and fixtures), and Borrower and the Target
shall have executed such documents (including, without limitation, guarantees,
security agreements and pledge agreements) and taken such actions as may be
required by Agent in connection therewith;

 

Annex A-20



--------------------------------------------------------------------------------

(ix) Concurrently with delivery of the notice referred to in clause (i) above,
Borrower shall have delivered to Agent, in form and substance reasonably
satisfactory to Agent:

 

(A) a pro forma consolidated balance sheet, income statement and cash flow
statement of Borrower and its Subsidiaries (the “Acquisition Pro Forma”), based
on recent financial statements, which shall be complete and shall fairly present
in all material respects the assets, liabilities, financial condition and
results of operations of Borrower and its Subsidiaries in accordance with GAAP
consistently applied, but taking into account such Permitted Acquisition and the
funding of all Debt in connection therewith;

 

(B) updated versions of the most recently delivered projections covering the
1-year period commencing on the date of such Permitted Acquisition and otherwise
prepared in accordance with the projections delivered prior to the Closing Date
(the “Acquisition Projections”) and based upon historical financial data of a
recent date reasonably satisfactory to Agent, taking into account such Permitted
Acquisition; and

 

(C) a certificate of the chief financial officer of Borrower to the effect that:
(w) Borrower (after taking into consideration all rights of contribution and
indemnity such Borrower has against each Subsidiary) will be Solvent upon the
consummation of the Permitted Acquisition; (x) the Acquisition Pro Forma fairly
presents the financial condition of Borrower (on a consolidated basis) as of the
date thereof after giving effect to the Permitted Acquisition; (y) the
Acquisition Projections are reasonable estimates of the future financial
performance of Borrower subsequent to the date thereof based upon the historical
performance of Borrower and the Target and show that Borrower shall continue to
be in compliance with the financial covenant set forth in Section 7.23 for the
3-year period thereafter; and (z) Borrower has completed its due diligence
investigation with respect to the Target and such Permitted Acquisition, which
investigation was conducted in a manner similar to that which would have been
conducted by a prudent purchaser of a comparable business and the results of
which investigation were delivered to Agent and Lenders;

 

(x) on or prior to the date of such Permitted Acquisition, Agent shall have
received, in form and substance reasonably satisfactory to Agent, copies of the
acquisition agreement and related agreements and instruments, and all opinions,
certificates, lien search results and other documents reasonably requested by
Agent; and

 

(xi) at the time of such Permitted Acquisition and after giving effect thereto,
no Default or Event of Default shall have occurred and be continuing.

 

Notwithstanding the foregoing, the Accounts and Inventory of the Target shall
not be included in Eligible Accounts and Eligible Inventory without the prior
written consent of Agent and Required Lenders.

 

“Permitted Liens” means:

 

(a) Liens for taxes not delinquent or statutory Liens for taxes in an amount not
to exceed $100,000 provided that the payment of such taxes which are due and
payable is being

 

Annex A-21



--------------------------------------------------------------------------------

contested in good faith and by appropriate proceedings diligently pursued and as
to which adequate financial reserves have been established on Borrower’s books
and records and a stay of enforcement of any such Lien is in effect;

 

(b) the Agent’s Liens;

 

(c) Liens consisting of deposits made in the ordinary course of business in
connection with, or to secure payment of, obligations under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of Debt) or to secure indemnity, performance or other similar bonds
for the performance of bids, tenders or contracts (other than for the repayment
of Debt) or to secure statutory obligations (other than liens arising under
ERISA or Environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds;

 

(d) Liens securing the claims or demands of materialmen, mechanics, carriers,
warehousemen, landlords and other like Persons, provided that if any such Lien
arises from the nonpayment of such claims or demand when due, such claims or
demands do not exceed $100,000 in the aggregate;

 

(e) Liens constituting encumbrances in the nature of reservations, exceptions,
encroachments, easements, rights of way, covenants running with the land, and
other similar title exceptions or encumbrances affecting any Real Estate;
provided that they do not in the aggregate materially detract from the value of
the Real Estate or materially interfere with its use in the ordinary conduct of
the Borrower’s business;

 

(f) Liens arising from judgments and attachments in connection with court
proceedings provided that the attachment or enforcement of such Liens would not
result in an Event of Default hereunder and such Liens are being contested in
good faith by appropriate proceedings, adequate reserves have been set aside and
no material property is subject to a material risk of loss or forfeiture and the
claims in respect of such Liens are fully covered by insurance (subject to
ordinary and customary deductibles) and a stay of execution pending appeal or
proceeding for review is in effect; and

 

(g) Liens on the Bond Creditor Collateral securing the Senior Notes.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, Governmental Authority, or any other entity.

 

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Borrower or ERISA Affiliate sponsors or maintains or to which the
Borrower makes, is making, or is obligated to make contributions.

 

“Pledge Agreements” means the Pledge Agreement of even date herewith between
Borrower and Agent for the benefit of Agent and other Lenders.

 

Annex A-22



--------------------------------------------------------------------------------

“Pledged Entities” means Decorative Products Thailand, Inc., an Ohio corporation
and OMNOVA Wallcovering (USA), Inc., an Ohio corporation.

 

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by the Bank or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes.

 

“Proprietary Rights” means all of the Borrower’s now owned and hereafter arising
or acquired: registered patents, patent applications, registered copyrights,
copyright applications, registered trademarks, trademark applications, and all
licenses and rights related to any of the foregoing or to any technology or
know-how, including, without limitation, those patents, trademarks, and
copyrights set forth on Schedule 6.12 hereto, and all other rights under any of
the foregoing, all extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing, and all rights to sue for past,
present and future infringement of any of the foregoing.

 

“Pro Rata Share” means, with respect to a Lender, a fraction (expressed as a
percentage), the numerator of which is the amount of such Lender’s Commitment
and the denominator of which is the sum of the amounts of all of the Lenders’
Commitments, or if no Commitments are outstanding, a fraction (expressed as a
percentage), the numerator of which is the amount of Obligations owed to such
Lender and the denominator of which is the aggregate amount of the Obligations
owed to the Lenders, in each case giving effect to a Lender’s participation in
Swing Line Loans and Agent Advances.

 

“Real Estate” means all of the Borrower’s now or hereafter owned or leased
estates in real property, including, without limitation, all fees, leaseholds
and future interests, together with all of the Borrower’s now or hereafter owned
or leased interests in the improvements thereon, the fixtures attached thereto
and the easements appurtenant thereto.

 

“Registration Rights Agreement” means that certain Registration Rights Agreement
dated as of May 28, 2003 among Borrower, Deutsche Bank Securities Inc., Banc One
Capital Markets, Inc. and McDonald Investments Inc.

 

“Release” means a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Contaminant
into the indoor or outdoor environment or into or out of any Real Estate or
other property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater or Real Estate or other property.

 

“Reportable Event” means, any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

 

“Required Lenders” means at any time Lenders whose Pro Rata Shares aggregate
more than 66-2/3%.

 

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in

 

Annex A-23



--------------------------------------------------------------------------------

each case applicable to or binding upon the Person or any of its property or to
which the Person or any of its property is subject.

 

“Reserves” means reserves that limit the availability of credit hereunder,
consisting of reserves against Availability established by Agent from time to
time in Agent’s reasonable credit judgment. Without limiting the generality of
the foregoing, the following reserves shall be deemed to be a reasonable
exercise of Agent’s credit judgment: (a) Bank Product Reserves, (b) a reserve
for accrued, unpaid interest on the Obligations, (c) reserves for rent at leased
locations subject to statutory or contractual landlord liens, (d) Inventory
shrinkage, (e) Environmental Compliance Reserves, (f) customs charges, (g)
dilution, (h) warehousemen’s or bailees’ charges and (i) reserves established
pursuant to Section 7.10.

 

“Responsible Officer” means the chief executive officer or the president of the
Borrower, or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with financial covenants and the
preparation of the Borrowing Base Certificate, the chief financial officer or
the treasurer of the Borrower, or any other officer having substantially the
same authority and responsibility.

 

“Restricted Investment” means, as to the Borrower, any acquisition of property
by the Borrower in exchange for cash or other property, whether in the form of
an acquisition of stock, debt, or other indebtedness or obligation, or the
purchase or acquisition of any other property, or a loan, advance, capital
contribution, or subscription, except the following: (a) acquisitions of
Equipment to be used in the business of the Borrower so long as the acquisition
costs thereof constitute Capital Expenditures permitted hereunder; (b)
acquisitions of Inventory in the ordinary course of business of the Borrower;
(c) acquisitions of current assets acquired in the ordinary course of business
of the Borrower; (d) direct obligations of the United States of America, or any
agency thereof, or obligations guaranteed by the United States of America,
provided that such obligations mature within one year from the date of
acquisition thereof; (e) acquisitions of certificates of deposit maturing within
one year from the date of acquisition, bankers’ acceptances, Eurodollar bank
deposits, or overnight bank deposits, in each case issued by, created by, or
with a bank or trust company organized under the laws of the United States of
America or any state thereof having capital and surplus aggregating at least
$100,000,000; (f) acquisitions of commercial paper given a rating of “A2” or
better by Standard & Poor’s Corporation or “P2” or better by Moody’s Investors
Service, Inc. and maturing not more than 90 days from the date of creation
thereof; (g) Hedge Agreements; (h) Permitted Acquisitions; and (i) employee
loans and advances not to exceed $2,000,000 at any time outstanding.

 

“Revolving Loans” has the meaning specified in Section 1.2 and includes each
Agent Advance and Swing Line Loan.

 

“Revolving Loan Note” and “Revolving Loan Notes” have the meanings specified in
Section 1.2(a)(ii).

 

“Securitization Unwind” means the repurchase by Borrower of all Accounts sold by
Borrower to Omnova Receivables Corporation, an Ohio corporation, the termination
of the Receivables Sale Agreement and the Receivables Purchase Agreement, each
dated as of May 1,

 

Annex A-24



--------------------------------------------------------------------------------

2000 and the filing (or delivery to Agent) of a UCC-3 termination statement
evidencing the termination of the financing statements which were filed to
evidence such sales of Accounts.

 

“Securitization Unwind Documents” means all documents, agreements and
instruments evidencing the Securitization Unwind.

 

“Security Agreement” means the Security Agreement of even date herewith among
Borrower and Agent for the benefit of Agent and other Lenders.

 

“Senior Notes” means the Senior Secured Notes and the “Exchange Notes” and the
“Private Exchange Notes” (each as defined in the Registration Rights Agreement),
maturing on June 1, 2010, bearing interest at 11¼        % per annum, in the
aggregate principal amount of $165,000,000.

 

“Senior Note Documents” means the Indenture, the Registration Rights Agreement
and all other agreements and instruments evidencing or governing the terms of
the Senior Notes.

 

“Settlement” and “Settlement Date” have the meanings specified in Section
12.15(a)(ii).

 

“Software” means all “software” as such term is defined in the UCC, now owned or
hereafter acquired by the Borrower, other than software embedded in any category
of Goods, including all computer programs and all supporting information
provided in connection with a transaction related to any program.

 

“Solvent” means, when used with respect to any Person, that at the time of
determination:

 

(a) the assets of such Person, at a fair valuation, are in excess of the total
amount of its debts (including contingent liabilities); and

 

(b) the present fair saleable value of its assets is greater than its probable
liability on its existing debts as such debts become absolute and matured; and

 

(c) it is then able and expects to be able to pay its debts (including
contingent debts and other commitments) as they mature; and

 

(d) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

 

For purposes of determining whether a Person is Solvent, the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“Stated Termination Date” means May 28, 2006.

 

Annex A-25



--------------------------------------------------------------------------------

“Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than fifty percent (50%) of the voting stock or other equity interests (in the
case of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof. Unless the context otherwise clearly requires, references
herein to a “Subsidiary” refer to a Subsidiary of the Borrower; provided, that
except for Sections 5.3(e), 5.3(f), 5.3(g), 5.3(h), the first sentence of
Section 6.5 and Section 6.15, 6.16, 6.21, 7.7, 7.11, 7.20 and 7.25, any
reference to Subsidiary of the Borrower shall exclude any Subsidiary
incorporated outside the United States (except for such references set forth in
Sections 5.2 and 6.6) and the following joint ventures of Borrower:
CPPC-Decorative Products Company Limited, a Thailand limited company, Decorative
Products (Singapore) Pte. Ltd., a Singapore limited company, CG-Omnova
Decorative Products (Shanghai) Co., a Chinese enterprise, RohmNova LLC, a
Delaware limited liability company, Muraspec N.A., LLC, a Delaware limited
liability company, and Muraspec N.A. of Canada Ltd., a Delaware corporation.

 

“Supporting Obligations” means all supporting obligations as such term is
defined in the UCC, including letters of credit and guaranties issued in support
of Accounts, Chattel Paper, Documents, General Intangibles, Instruments, or
Investment Property.

 

“Swing Line Commitment” has the meaning specified in Section 1.2(h), which
commitment constitutes a subfacility of the Commitment for Revolving Loans of
the Bank.

 

“Swing Line Loan” has the meaning specified in Section 1.2(h).

 

“Swing Line Note” has the meaning specified in Section 1.2(h).

 

“Target” has the meaning set forth in the definition of “Permitted Acquisition”.

 

“Taxes” means any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender and the Agent, such taxes (including income taxes or
franchise taxes) as are imposed on or measured by the Agent’s or each Lender’s
net income in any the jurisdiction (whether federal, state or local and
including any political subdivision thereof) under the laws of which such Lender
or the Agent, as the case may be, is organized or maintains a lending office.

 

“Termination Date” means the earliest to occur of (i) the Stated Termination
Date, (ii) the date the Total Facility is terminated either by the Borrower
pursuant to Section 3.2 or by the Required Lenders pursuant to Section 9.2, and
(iii) the date this Agreement is otherwise terminated for any reason whatsoever
pursuant to the terms of this Agreement.

 

“Total Facility” has the meaning specified in Section 1.1.

 

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of Illinois or of any other state the laws of which are required as a
result thereof to be applied in connection with the issue of perfection of
security interests; provided, that to the extent that the UCC is used to define
any term herein or in any other documents and such term is defined differently
in different Articles or Divisions of the UCC, the definition of such term
contained in Article or Division 9 shall govern.

 

Annex A-26



--------------------------------------------------------------------------------

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities (within the meaning of Code § 412, over the current value of that
Pension Plan’s assets allocable to such benefit liability, determined in
accordance with the assumptions used for funding the Pension Plan pursuant to
Section 412 of the Code for the applicable plan year.

 

“Unused Letter of Credit Subfacility” means an amount equal to $15,000,000 minus
the sum of (a) the aggregate undrawn amount of all outstanding Letters of Credit
plus, without duplication, (b) the aggregate unpaid reimbursement obligations
with respect to all Letters of Credit.

 

“Unused Line Fee” has the meaning specified in Section 2.5.

 

Accounting Terms. Any accounting term used in the Agreement shall have, unless
otherwise specifically provided herein, the meaning customarily given in
accordance with GAAP, and all financial computations in the Agreement shall be
computed, unless otherwise specifically provided therein, in accordance with
GAAP as consistently applied and using the same method for inventory valuation
as used in the preparation of the Financial Statements.

 

Interpretive Provisions. (a) The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.

 

(b) The words “hereof,” “herein,” “hereunder” and similar words refer to the
Agreement as a whole and not to any particular provision of the Agreement; and
Subsection, Section, Schedule and Exhibit references are to the Agreement unless
otherwise specified.

 

(c) (i) The term “documents” includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

 

(ii) The term “including” is not limiting and means “including without
limitation.”

 

(iii) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including.”

 

(iv) The word “or” is not exclusive.

 

(d) Unless otherwise expressly provided herein, (i) references to agreements
(including the Agreement) and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document, and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

 

(e) The captions and headings of the Agreement and other Loan Documents are for
convenience of reference only and shall not affect the interpretation of the
Agreement.

 

Annex A-27



--------------------------------------------------------------------------------

(f) The Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

 

(g) For purposes of Section 9.1, a breach of a financial covenant contained in
Sections 7.22-7.24 shall be deemed to have occurred as of any date of
determination thereof by the Agent or as of the last day of any specified
measuring period, regardless of when the Financial Statements reflecting such
breach are delivered to the Agent.

 

(h) The Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Agent, the Borrower and the other
parties, and are the products of all parties. Accordingly, they shall not be
construed against the Lenders or the Agent merely because of the Agent’s or
Lenders’ involvement in their preparation.

 

Annex A-28



--------------------------------------------------------------------------------

EXHIBIT A-1

 

FORM OF REVOLVING LOAN NOTE

 

[intentionally omitted]

 

Exhibit A-1-1



--------------------------------------------------------------------------------

EXHIBIT A-2

 

FORM OF SWING LINE NOTE

 

[intentionally omitted]

 

 

Exhibit A-2-1



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF BORROWING BASE CERTIFICATE

 

[intentionally omitted]

 

Exhibit B-1



--------------------------------------------------------------------------------

EXHIBIT C

 

FINANCIAL STATEMENTS

 

[intentionally omitted]

 

 

Exhibit C-1



--------------------------------------------------------------------------------

EXHIBIT D

 

NOTICE OF BORROWING

 

Date:             , 200  

 

To:   Bank One, NA as Agent for the Lenders who are parties to the Credit
Agreement dated as of            , 2003 (as extended, renewed, amended or
restated from time to time, the “Credit Agreement”) among OMNOVA Solutions Inc.,
certain Lenders which are signatories thereto and Bank One, NA, as Agent

 

Ladies and Gentlemen:

 

The undersigned, OMNOVA Solutions Inc. (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably of the Borrowing specified below:

 

  1.   The Business Day of the proposed Borrowing is            , 200  .

 

  2.   The aggregate amount of the proposed Borrowing is $            .

 

  3.   The Borrowing is to be comprised of $            of Alternate Base Rate
and $            of Eurodollar Revolving Loans.

 

  4.   The duration of the Interest Period for Eurodollar Revolving Loans, if
any, included in the Borrowing shall be              months.

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

 

(a) The representations and warranties of the Borrower contained in the Credit
Agreement are true and correct as though made on and as of such date;

 

(b) No Default or Event of Default has occurred and is continuing, or would
result from such proposed Borrowing;

 

(c) No event has occurred and is continuing, or would result from such extension
of credit, which has had or would have a Material Adverse Effect; and

 

Exhibit D-1



--------------------------------------------------------------------------------

(d) The proposed Borrowing will not cause the aggregate principal amount of all
outstanding Revolving Loans [plus the aggregate amount available for drawing
under all outstanding Letters of Credit], to exceed the Borrowing Base or the
combined Commitments of the Lenders.

 

OMNOVA SOLUTIONS INC.

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

 

Exhibit D-2



--------------------------------------------------------------------------------

EXHIBIT E

 

NOTICE OF CONTINUATION/CONVERSION

 

Date:            , 200  

 

To:   Bank One, NA as Agent for the Lenders to the Credit Agreement dated as
of            , 2003 (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”) among OMNOVA Solutions Inc., certain Lenders which
are signatories thereto and Bank One, NA, as Agent

 

Ladies and Gentlemen:

 

The undersigned, OMNOVA Solutions Inc. (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably of the [conversion] [continuation] of the
Loans specified herein, that:

 

  1.   The Continuation/Conversion Date is            , 200  .

 

  2.   The aggregate amount of the Loans to be [converted] [continued] is
$            .

 

  3.   The Loans are to be [converted into] [continued as] [Eurodollar Rate]
[Alternate Base Rate] Loans.

 

  4.   The duration of the Interest Period for the Eurodollar Revolving Loans
included in the [conversion] [continuation] shall be months.

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the proposed Continuation/Conversion Date,
before and after giving effect thereto and to the application of the proceeds
therefrom:

 

(a) The representations and warranties of the Borrower contained in the Credit
Agreement are true and correct as though made on and as of such date;

 

(b) Default or Event of Default has occurred and is continuing, or would result
from such proposed [conversion] [continuation]; and

 

Exhibit E-1



--------------------------------------------------------------------------------

(c) The proposed conversion-continuation will not cause the aggregate principal
amount of all outstanding Revolving Loans [plus the aggregate amount available
for drawing under all outstanding Letters of Credit] to exceed the Borrowing
Base or the combined Commitments of the Lenders.

 

OMNOVA SOLUTIONS INC.

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

 

Exhibit E-2



--------------------------------------------------------------------------------

EXHIBIT F

 

[FORM OF] ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and Acceptance”)
dated as of             , 200   is made between
                                         (the “Assignor”) and
                                         (the “Assignee”).

 

RECITALS

 

WHEREAS, the Assignor is party to that certain Credit Agreement dated as of
            , 2003 (as amended, amended and restated, modified, supplemented or
renewed, the “Credit Agreement”) among OMNOVA Solutions Inc., an Ohio
corporation (the “Borrower”), the several financial institutions from time to
time party thereto (including the Assignor, the “Lenders”), and Bank One, NA, as
agent for the Lenders (the “Agent”). Any terms defined in the Credit Agreement
and not defined in this Assignment and Acceptance are used herein as defined in
the Credit Agreement;

 

WHEREAS, as provided under the Credit Agreement, the Assignor has committed to
making Loans (the “Committed Loans”) to the Borrower in an aggregate amount not
to exceed $             (the “Commitment”);

 

WHEREAS, the Assignor has made Committed Loans in the aggregate principal amount
of $             to the Borrower

 

WHEREAS, [the Assignor has acquired a participation in its pro rata share of the
Lenders’ liabilities under Letters of Credit in an aggregate principal amount of
$             (the “L/C Obligations”)] [no Letters of Credit are outstanding
under the Credit Agreement]; and

 

WHEREAS, the Assignor wishes to assign to the Assignee [part of the] [all]
rights and obligations of the Assignor under the Credit Agreement in respect of
its Commitment, together with a corresponding portion of each of its outstanding
Committed Loans and L/C Obligations, in an amount equal to $             (the
“Assigned Amount”) on the terms and subject to the conditions set forth herein
and the Assignee wishes to accept assignment of such rights and to assume such
obligations from the Assignor on such terms and subject to such conditions;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

1. Assignment and Acceptance.

 

(a) Subject to the terms and conditions of this Assignment and Acceptance, (i)
the Assignor hereby sells, transfers and assigns to the Assignee, and (ii) the
Assignee hereby purchases, assumes and undertakes from the Assignor, without
recourse and without representation or warranty (except as provided in this
Assignment and Acceptance)     % (the “Assignee’s Percentage Share”) of (A) the
Commitment, the Committed Loans and the L/C

 

Exhibit F-1



--------------------------------------------------------------------------------

Obligations of the Assignor and (B) all related rights, benefits, obligations,
liabilities and indemnities of the Assignor under and in connection with the
Credit Agreement and the Loan Documents.

 

(b) With effect on and after the Effective Date (as defined in Section 5
hereof), the Assignee shall be a party to the Credit Agreement and succeed to
all of the rights and be obligated to perform all of the obligations of a Lender
under the Credit Agreement, including the requirements concerning
confidentiality and the payment of indemnification, with a Commitment in an
amount equal to the Assigned Amount. The Assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender. It is the
intent of the parties hereto that the Commitment of the Assignor shall, as of
the Effective Date, be reduced by an amount equal to the Assigned Amount and the
Assignor shall relinquish its rights and be released from its obligations under
the Credit Agreement to the extent such obligations have been assumed by the
Assignee; provided, however, the Assignor shall not relinquish its rights under
Sections      and      of the Credit Agreement to the extent such rights relate
to the time prior to the Effective Date.

 

(c) After giving effect to the assignment and assumption set forth herein, on
the Effective Date the Assignee’s Commitment will be $            .

 

(d) After giving effect to the assignment and assumption set forth herein, on
the Effective Date the Assignor’s Commitment will be $            .

 

2. Payments.

 

(a) As consideration for the sale, assignment and transfer contemplated in
Section 1 hereof, the Assignee shall pay to the Assignor on the Effective Date
in immediately available funds an amount equal to $            , representing
the Assignee’s Pro Rata Share of the principal amount of all Committed Loans.

 

(b) The Assignee further agrees to pay to the Agent a processing fee in the
amount specified in Section 11.2(a) of the Credit Agreement.

 

3. Reallocation of Payments.

 

Any interest, fees and other payments accrued to the Effective Date with respect
to the Commitment, and Committed Loans and L/C Obligations shall be for the
account of the Assignor. Any interest, fees and other payments accrued on and
after the Effective Date with respect to the Assigned Amount shall be for the
account of the Assignee. Each of the Assignor and the Assignee agrees that it
will hold in trust for the other party any interest, fees and other amounts
which it may receive to which the other party is entitled pursuant to the
preceding sentence and pay to the other party any such amounts which it may
receive promptly upon receipt.

 

Exhibit F-2



--------------------------------------------------------------------------------

4. Independent Credit Decision.

 

The Assignee (a) acknowledges that it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, together with copies of the
most recent financial statements of the Borrower, and such other documents and
information as it has deemed appropriate to make its own credit and legal
analysis and decision to enter into this Assignment and Acceptance; and (b)
agrees that it will, independently and without reliance upon the Assignor, the
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit and legal
decisions in taking or not taking action under the Credit Agreement.

 

5. Effective Date; Notices.

 

(a) As between the Assignor and the Assignee, the effective date for this
Assignment and Acceptance shall be             , 200_ (the “Effective Date”);
provided that the following conditions precedent have been satisfied on or
before the Effective Date:

 

(i) this Assignment and Acceptance shall be executed and delivered by the
Assignor and the Assignee;

 

[(ii) the consent of the Agent required for an effective assignment of the
Assigned Amount by the Assignor to the Assignee shall have been duly obtained
and shall be in full force and effect as of the Effective Date;]

 

(iii) the Assignee shall pay to the Assignor all amounts due to the Assignor
under this Assignment and Acceptance;

 

[(iv) the Assignee shall have complied with Section 11.2 of the Credit Agreement
(if applicable);]

 

(v) the processing fee referred to in Section 2(b) hereof and in Section 11.2(a)
of the Credit Agreement shall have been paid to the Agent; and

 

(b) Promptly following the execution of this Assignment and Acceptance, the
Assignor shall deliver to the Borrower and the Agent for acknowledgment by the
Agent, a Notice of Assignment in the form attached hereto as Schedule 1.

 

6. [Agent. [INCLUDE ONLY IF ASSIGNOR IS AGENT]

 

(a) The Assignee hereby appoints and authorizes the Assignor to take such action
as agent on its behalf and to exercise such powers under the Credit Agreement as
are delegated to the Agent by the Lenders pursuant to the terms of the Credit
Agreement.

 

(b) The Assignee shall assume no duties or obligations held by the Assignor in
its capacity as Agent under the Credit Agreement.]

 

Exhibit F-3



--------------------------------------------------------------------------------

7. Withholding Tax.

 

The Assignee (a) represents and warrants to the Lender, the Agent and the
Borrower that under applicable law and treaties no tax will be required to be
withheld by the Lender with respect to any payments to be made to the Assignee
hereunder, (b) agrees to furnish (if it is organized under the laws of any
jurisdiction other than the United States or any State thereof) to the Agent and
the Borrower prior to the time that the Agent or Borrower is required to make
any payment of principal, interest or fees hereunder, duplicate executed
originals of either U.S. Internal Revenue Service Form W-8ECI or U.S. Internal
Revenue Service Form W-8BEN (wherein the Assignee claims entitlement to the
benefits of a tax treaty that provides for a complete exemption from U.S.
federal income withholding tax on all payments hereunder) and agrees to provide
new Forms W-8ECI or W-8BEN upon the expiration of any previously delivered form
or comparable statements in accordance with applicable U.S. law and regulations
and amendments thereto, duly executed and completed by the Assignee, and (c)
agrees to comply with all applicable U.S. laws and regulations with regard to
such withholding tax exemption.

 

8. Representations and Warranties.

 

(a) The Assignor represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any Lien or other adverse claim; (ii) it is duly organized and
existing and it has the full power and authority to take, and has taken, all
action necessary to execute and deliver this Assignment and Acceptance and any
other documents required or permitted to be executed or delivered by it in
connection with this Assignment and Acceptance and to fulfill its obligations
hereunder; (iii) no notices to, or consents, authorizations or approvals of, any
Person are required (other than any already given or obtained) for its due
execution, delivery and performance of this Assignment and Acceptance, and apart
from any agreements or undertakings or filings required by the Credit Agreement,
no further action by, or notice to, or filing with, any Person is required of it
for such execution, delivery or performance; and (iv) this Assignment and
Acceptance has been duly executed and delivered by it and constitutes the legal,
valid and binding obligation of the Assignor, enforceable against the Assignor
in accordance with the terms hereof, subject, as to enforcement, to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
relating to or affecting creditors’ rights and to general equitable principles.

 

(b) The Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto. The
Assignor makes no representation or warranty in connection with, and assumes no
responsibility with respect to, the solvency, financial condition or statements
of the Borrower, or the performance or observance by the Borrower, of any of its
respective obligations under the Credit Agreement or any other instrument or
document furnished in connection therewith.

 

(c) The Assignee represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Assignment and Acceptance and any other
documents required or permitted to

 

Exhibit F-4



--------------------------------------------------------------------------------

be executed or delivered by it in connection with this Assignment and
Acceptance, and to fulfill its obligations hereunder; (ii) no notices to, or
consents, authorizations or approvals of, any Person are required (other than
any already given or obtained) for its due execution, delivery and performance
of this Assignment and Acceptance; and apart from any agreements or undertakings
or filings required by the Credit Agreement, no further action by, or notice to,
or filing with, any Person is required of it for such execution, delivery or
performance; (iii) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of the
Assignee, enforceable against the Assignee in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles; [and (iv) it is an
Eligible Assignee.]

 

9. Further Assurances.

 

The Assignor and the Assignee each hereby agree to execute and deliver such
other instruments, and take such other action, as either party may reasonably
request in connection with the transactions contemplated by this Assignment and
Acceptance, including the delivery of any notices or other documents or
instruments to the Borrower or the Agent, which may be required in connection
with the assignment and assumption contemplated hereby.

 

10. Miscellaneous.

 

(a) Any amendment or waiver of any provision of this Assignment and Acceptance
shall be in writing and signed by the parties hereto. No failure or delay by
either party hereto in exercising any right, power or privilege hereunder shall
operate as a waiver thereof and any waiver of any breach of the provisions of
this Assignment and Acceptance shall be without prejudice to any rights with
respect to any other or further breach thereof.

 

(b) All payments made hereunder shall be made without any set-off or
counterclaim.

 

(c) The Assignor and the Assignee shall each pay its own costs and expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Assignment and Acceptance.

 

(d) This Assignment and Acceptance may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

(e) THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF            . The Assignor and the
Assignee each irrevocably submits to the non-exclusive jurisdiction of any State
or Federal court sitting in [            ] over any suit, action or proceeding
arising out of or relating to this Assignment and Acceptance and irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such [            ] State or Federal court. Each party to this
Assignment and Acceptance hereby irrevocably waives, to the fullest extent it
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding.

 

Exhibit F-5



--------------------------------------------------------------------------------

(f) THE ASSIGNOR AND THE ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS ASSIGNMENT AND ACCEPTANCE, THE CREDIT AGREEMENT, ANY RELATED DOCUMENTS AND
AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, OR STATEMENTS (WHETHER
ORAL OR WRITTEN).

 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment
and Acceptance to be executed and delivered by their duly authorized officers as
of the date first above written.

 

    [ASSIGNOR]

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Address:

 

 

--------------------------------------------------------------------------------

    [ASSIGNEE]

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Address:

 

 

--------------------------------------------------------------------------------

 

Exhibit F-6



--------------------------------------------------------------------------------

SCHEDULE 1

to

ASSIGNMENT AND ACCEPTANCE

 

NOTICE OF ASSIGNMENT AND ACCEPTANCE

 

            , 200  

 

Bank One, NA

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Attn:

 

 

--------------------------------------------------------------------------------

 

Re:   OMNOVA Solutions Inc.

175 Ghent Road

Fairlawn, OH 44333

 

Ladies and Gentlemen:

 

We refer to the Credit Agreement dated as of [            ], 2003 (as amended,
amended and restated, modified, supplemented or renewed from time to time the
“Credit Agreement”) among OMNOVA Solutions Inc. (the “Borrower”), the Lenders
referred to therein and Bank One, NA, as agent for the Lenders (the “Agent”).
Terms defined in the Credit Agreement are used herein as therein defined.

 

1. We hereby give you notice of, and request your consent to, the assignment by
                     (the “Assignor”) to                      (the “Assignee”)
of     % of the right, title and interest of the Assignor in and to the Credit
Agreement (including the right, title and interest of the Assignor in and to the
Commitments of the Assignor, all outstanding Loans made by the Assignor and the
Assignor’s participation in the Letters of Credit pursuant to the Assignment and
Acceptance Agreement attached hereto (the “Assignment and Acceptance”). We
understand and agree that the Assignor’s Commitment, as of , 200    , is $
            , the aggregate amount of its outstanding Loans is
$                    , and its participation in L/C Obligations is
$                    .

 

2. The Assignee agrees that, upon receiving the consent of the Agent and, if
applicable, the Borrower to such assignment, the Assignee will be bound by the
terms of the Credit Agreement as fully and to the same extent as if the Assignee
were the Lender originally holding such interest in the Credit Agreement.

 

Schedule 1.2-1



--------------------------------------------------------------------------------

3. The following administrative details apply to the Assignee:

 

(A)   Notice Address:

       

Assignee name:

 

 

--------------------------------------------------------------------------------

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Attention:

 

 

--------------------------------------------------------------------------------

Telephone: 

 

(

 

 

--------------------------------------------------------------------------------

 

)

 

 

--------------------------------------------------------------------------------

Telecopier:

 

(

 

 

--------------------------------------------------------------------------------

 

)

 

 

--------------------------------------------------------------------------------

Telex (Answerback):

 

 

--------------------------------------------------------------------------------

(B)   Payment Instructions:


   

Account No.:

 

 

--------------------------------------------------------------------------------

                  At:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Reference:

 

 

--------------------------------------------------------------------------------

Attention:

 

 

--------------------------------------------------------------------------------

 

4. You are entitled to rely upon the representations, warranties and covenants
of each of the Assignor and Assignee contained in the Assignment and Acceptance.

 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Notice of
Assignment and Acceptance to be executed by their respective duly authorized
officials, officers or agents as of the date first above mentioned.

 

Very truly yours,

[NAME OF ASSIGNOR]

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

[NAME OF ASSIGNEE]

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Schedule 1.2-2



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ASSIGNMENT

CONSENTED TO:

 

Bank One, NA

as Agent

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Schedule 1.2-3